Exhibit 10.1

 

 

AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT

 

DATED AS OF JUNE 30, 2003

 

AMONG

 

CENTERPOINT PROPERTIES TRUST, AS BORROWER,

 

BANC ONE CAPITAL MARKETS, INC.,

AS SOLE LEAD ARRANGER/BOOK MANAGER,

 

BANK ONE, NA, AS ADMINISTRATIVE AGENT AND LENDER,

 

BANK OF AMERICA, N.A. AS SYNDICATION AGENT AND LENDER

 

WACHOVIA BANK, NATIONAL ASSOCIATION, AS SYNDICATION AGENT AND LENDER

 

COMMERZBANK AG, NEW YORK BRANCH, AS DOCUMENTATION AGENT AND LENDER,

 

SUNTRUST BANK, AS MANAGING AGENT AND LENDER,

AND

 

THE SEVERAL OTHER LENDERS
FROM TIME TO TIME PARTIES HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.  DEFINITIONS

1

 

 

ARTICLE II.  THE CREDIT

23

 

 

2.1

Commitment

23

2.2

Final Principal Payment and Extension Option

23

2.3

Ratable Loans

24

2.4

Applicable Margins

24

2.5

Facility Fee

25

2.6

Other Fees

25

2.7

Minimum Amount of Each Advance

25

2.8

Optional Principal Payments

25

2.9

Method of Selecting Types and Interest Periods for New Advances

26

2.10

Conversion and Continuation of Outstanding Advances

26

2.11

Changes in Interest Rate, Etc

27

2.12

Rates Applicable After Default

27

2.13

Swing Line Loans

28

2.14

Competitive Bid Loans

29

2.15

Fixed Rate Loans

33

2.16

Method of Payment

33

2.17

Notes; Telephonic Notices

34

2.18

Interest Payment Dates; Interest and Fee Basis

34

2.19

Notification of Advances, Interest Rates and Prepayments

34

2.20

Lending Installations

35

2.21

Non-Receipt of Funds by the Administrative Agent

35

2.22

Voluntary Reduction of Aggregate Commitment Amount

36

2.23

Increase in Aggregate Commitment Amount

36

2.24

Usury

36

2.25

Application of Moneys Received

37

 

 

 

ARTICLE III.  THE LETTER OF CREDIT SUBFACILITY

38

 

 

 

3.1

Obligation to Issue

38

3.2

Types and Amounts

38

3.3

Conditions

38

3.4

Procedure for Issuance of Facility Letters of Credit

39

3.5

Reimbursement Obligations; Duties of Issuing Bank

40

3.6

Participation

41

3.7

Payment of Reimbursement Obligations

42

3.8

Compensation for Facility Letters of Credit

43

3.9

Letter of Credit Collateral Account

43

 

 

 

ARTICLE IV.  YIELD PROTECTION; TAXES

43

 

 

4.1

Yield Protection

43

4.2

Changes in Capital Adequacy Regulations

44

 

i

--------------------------------------------------------------------------------


 

4.3

Availability of Types of Advances

45

4.4

Funding Indemnification

45

4.5

Taxes

45

4.6

Lender Statements; Survival of Indemnity

47

4.7

Limitation on Borrower’s Liability

47

 

 

ARTICLE V.  CONDITIONS PRECEDENT

48

 

 

5.1

Initial Advance

48

5.2

Conditions to Each Advance, Issuance of Facility Letter of Credit and
Continuation/Conversion

50

 

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

50

 

 

6.1

Existence

51

6.2

Authorization and Validity

51

6.3

No Conflict; Government Consent

51

6.4

Financial Statements; Material Adverse Change

51

6.5

Taxes

52

6.6

Litigation and Contingent Obligations

52

6.7

Subsidiaries

52

6.8

ERISA

52

6.9

Accuracy of Information

53

6.10

Regulation U

53

6.11

Material Agreements

53

6.12

Compliance With Laws

54

6.13

Ownership of Properties

54

6.14

Investment Company Act

54

6.15

Public Utility Holding Company Act

54

6.16

Solvency

54

6.17

Insurance

55

6.18

NYSE and REIT Status

55

6.19

Environmental Matters

56

6.20

Licenses, etc

57

6.21

Judgments

57

6.22

Property Manager

57

6.23

Updated Schedules

57

6.24

Unencumbered Assets

57

6.25

Reportable Transaction

60

 

 

ARTICLE VII.  COVENANTS

60

 

 

7.1

Financial Reporting

60

7.2

Use of Proceeds

62

7.3

Notice of Default

63

7.4

Conduct of Business

63

 

ii

--------------------------------------------------------------------------------


 

7.5

Taxes

64

7.6

Insurance

64

7.7

Compliance with Laws

65

7.8

Maintenance of Properties

65

7.9

Inspection

65

7.10

Maintenance of Status

65

7.11

Dividends

65

7.12

Merger; Sale of Assets

66

7.13

Transfers of Unencumbered Assets

66

7.14

Ownership and Control of Borrower

67

7.15

Subsidiaries, Qualifying Investment Affiliates and Special Qualifying Investment
Affiliates

67

7.16

Liens

67

7.17

Affiliates

68

7.18

Interest Rate Hedging

68

7.19

Variable Interest Indebtedness

69

7.20

Consolidated Net Worth

69

7.21

Indebtedness and Cash Flow Covenants

69

7.22

Environmental Matters

70

7.23

Notification of Rating Change

71

7.24

Maximum Revenue from Single Tenant

71

7.25

Negative Pledge

71

7.26

Manager

71

7.27

Acceleration Notice

71

7.28

Lien Searches; Title Searches

71

7.29

Additional Covenants

72

7.30

Calculation of Financial Covenants Upon Property Breaches

72

7.31

Securitized Lease Transactions

72

 

 

ARTICLE VIII.  DEFAULTS

72

 

 

ARTICLE IX.  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

75

 

 

9.1

Acceleration

75

9.2

Amendments, Waivers, Decisions

76

9.3

Preservation of Rights

77

 

 

ARTICLE X.  GENERAL PROVISIONS

77

 

 

10.1

Survival of Representations

77

10.2

Governmental Regulation

77

10.3

Taxes

77

10.4

Headings

77

10.5

Entire Agreement

78

10.6

Several Obligations; Benefits of this Agreement

78

10.7

Expenses; Indemnification

78

 

iii

--------------------------------------------------------------------------------


 

10.8

Numbers of Documents

79

10.9

Accounting

79

10.10

Severability of Provisions

79

10.11

Nonliability of Lenders, Arranger, Administrative Agent, Documentation Agent,
Managing Agent and Syndication Agent

79

10.12

Publicity

79

10.13

Brokers

79

10.14

Confidentiality

80

10.15

CHOICE OF LAW

80

10.16

CONSENT TO JURISDICTION

80

10.17

WAIVER OF JURY TRIAL

81

 

 

ARTICLE XI.  THE ADMINISTRATIVE AGENT

81

 

 

11.1

Appointment; Nature of Relationship

81

11.2

Powers

82

11.3

General Immunity

82

11.4

No Responsibility for Loans, Recitals, etc; Delivery of Information

82

11.5

Action on Instructions of Lenders

82

11.6

Employment of Administrative Agents and Counsel

83

11.7

Reliance on Documents; Counsel

83

11.8

Administrative Agent’s Reimbursement and Indemnification

83

11.9

Notice of Default

84

11.10

Rights as a Lender

84

11.11

Lender Credit Decision

84

11.12

Successor Administrative Agent

84

 

Administrative Agent and Arranger Fees

 

11.13

Delegation to Affiliates

85

11.14

Notice of Defaults

86

11.15

Requests for Approval

86

11.16

Copies of Documents

86

11.17

Defaulting Lenders

86

 

 

ARTICLE XII.  RATABLE PAYMENTS

87

 

 

12.1

Intentionally Deleted

87

12.2

Ratable Payments

87

 

 

ARTICLE XIII.  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

87

 

 

 

13.1

Successors and Assigns

87

13.2

Participations

 

13.3

Assignments

88

13.4

Designation of Lender to Make Competitive Bid Loans

89

13.5

Dissemination of Information

90

13.6

Tax Treatment

90

 

iv

--------------------------------------------------------------------------------


 

13.7

Possession of Loan Documents and Register

90

 

 

ARTICLE XIV.  NOTICES

91

 

 

14.1

Giving Notice

91

14.2

Change of Address

91

14.3

Accounts

91

 

 

ARTICLE XV.  COUNTERPARTS

91

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Pricing Grid

Exhibit B-1

Form of Note

Exhibit B-2

Competitive Bid Notes

Exhibit C-1

Competitive Bid Quote Request

Exhibit C-2

Invitation to Submit Competitive Bids

Exhibit C-3

Competitive Bid Quote

Exhibit D

Form of Opinion

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Assignment Agreement

Exhibit G

Form of Loan/Credit Related Money Transfer Instruction

Exhibit H

Minimum Specifications for Environmental Investigations

Exhibit I

Form of Designation Agreement

Exhibit J

Form of Amendment Regarding Increase

Exhibit K

Commitment Amounts and Percentages

 

 

Schedules:

 

Schedule 1

Subsidiaries and Other Investments

Schedule 2

Unencumbered Assets

Schedule 3

Indebtedness and Liens

Schedule 4

Plans and Multiemployer Plans

Schedule 5

Environmental Disclosures

Schedule 6

Noncompliance with Laws

Schedule 7

Litigation and Investigations

Schedule 8

Contingent Obligations

Schedule 9

Indebtedness Defaults

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT

 

This Amended and Restated Unsecured Revolving Credit Agreement (“Agreement”),
dated as of June 30, 2003, is among CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust (the “Borrower”), the several banks, financial
institutions and other entities from time to time parties to this Agreement
(collectively, the “Lenders”), BANK ONE, NA, not individually, but as
“Administrative Agent”, BANK OF AMERICA, N.A. AND WACHOVIA BANK, NATIONAL
ASSOCIATION, each as “Syndication Agent”, COMMERZBANK AG, NEW YORK BRANCH, as
“Documentation Agent” and SUNTRUST BANK, as “Managing Agent.”

 

RECITALS

 

A.            The Borrower is primarily engaged in the business of purchasing,
developing, owning, operating, leasing, managing, financing and selling
warehouse/industrial properties.  It also currently owns certain Non-Industrial
Properties (as hereinafter defined).

 

B.            The Borrower’s common shares of beneficial interest are listed on
the New York Stock Exchange, and the Borrower is qualified as a real estate
investment trust.

 

C.            The Borrower, the Administrative Agent, and certain of the Lenders
entered into an Unsecured Revolving Credit Agreement dated as of August 23,
2000, as previously amended (the “Original Credit Agreement”) pursuant to which
the Lenders that are parties thereto agreed to make loans to the Borrower in the
maximum aggregate amount of $350,000,000 (the “Prior Facility”).

 

D.            The Borrower has requested that the Lenders extend loans to the
Borrower in the aggregate amount of $350,000,000 (with possible future increases
to an amount up to $500,000,000) pursuant to the terms of this Agreement (the
“Facility”), and that the Administrative Agent act as administrative agent for
the Lenders for the Lenders and that the Prior Facility be terminated.  The
Administrative Agent and the Lenders have agreed to do so.

 

E.             Banc One Capital Markets, Inc. has acted as sole lead
arranger/book manager and arranged the Facility between the Lenders and Borrower
and coordinated the closing of the Facility.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 


ARTICLE I.


 


DEFINITIONS

 

As used in this Agreement:

 

“Absolute Interest Period” means, with respect to a Competitive Bid Loan made at
an Absolute Rate, a period of up to 180 days as requested by Borrower in a
Competitive Bid Quote Request and confirmed by a Lender in a Competitive Bid
Quote but in no event extending

 

--------------------------------------------------------------------------------


 

beyond the Facility Termination Date.  If an Absolute Interest Period would end
on a day which is not a Business Day, such Absolute Interest Period shall end on
the next succeeding Business Day.

 

“Absolute Rate” means a fixed rate of interest (rounded to the nearest 1/100 of
1%) for an Absolute Interest Period with respect to a Competitive Bid Loan
offered by a Lender and accepted by the Borrower at such rate.

 

“Administrative Agent” means Bank One, NA in its capacity as contractual
representative for the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

 

“Administrative Agent’s Fee” is defined in Section 2.6.

 

“Adjusted Prime Rate” means, for any day, a rate per annum equal to (i) the
Prime Rate for such day plus (ii) Prime Applicable Margin for such day, in each
case changing when and as the Prime Rate changes.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the Borrower of the same Type (including
Swing Line Loans) and, in the case of LIBOR Advances, for the same Interest
Period, including Reimbursement Obligations.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, which initially shall be $350,000,000, subject to decreases as provided
in Section 2.22 and increases as provided in Section 2.23 and which shall
otherwise only be increased with the consent of all Lenders.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Amended and Restated Unsecured Revolving Credit
Agreement, as it may be amended or modified and in effect from time to time.

 

“Applicable Cap Rate” means 10.25% for all Non-industrial Properties and 9.00%
for all industrial Properties, during the initial term of the Facility and 9.25%
for all industrial Properties during the extension period.

 

“Applicable Laws” is defined in Section 6.24(c).

 

“Applicable Margin” means the applicable margin set forth in the table in
Section 2.4 used in calculating the interest rate applicable to the various
Types of Advances, which shall

 

2

--------------------------------------------------------------------------------


 

vary from time to time in accordance with the long term unsecured debt rating of
Borrower or the rating of this Facility in the manner set forth in Section 2.4.

 

“Arranger” means Banc One Capital Markets, Inc., a Delaware corporation, and its
successors in its capacity as Lead Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assets Under Development” means, as of any date of determination, each Project
and expansion area of existing Projects owned by the Borrower or an Investment
Affiliate which is (i) treated as an asset under development under GAAP, (ii)
which is located in the United States of America, and (iii) which has been
designated by the Borrower in a written notice to Administrative Agent as an
“Asset Under Development” for purposes of this Agreement, provided, however, in
no event shall Assets Under Development include any Project or any expansion
area of an existing Project for more than 540 days or any Project or expansion
of an existing Project which is encumbered by a Qualified Mortgage as designated
by the Borrower.  Upon written designation to Administrative Agent delivered by
Borrower during such 540-day period, any Project or expansion of an existing
Project which has previously been designated as an “Asset Under Development”
shall be removed from such category.  Any Project designated as an Asset Under
Development shall not at the same time be included as a Preleased Assets Under
Development nor as a Pre-Sold Asset Under Development.

 

“Assignment” as defined in Section 13.3.

 

“Authorized Officer” means with respect to the Borrower any of the President,
Executive Vice President, Chief Operating Officer, Chief Financial Officer or
Treasurer, acting singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Borrower” means CenterPoint Properties Trust, and its successors and permitted
assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.9.

 

“Break-up Fee” means the amount due pursuant to Section 4.4 in the event a LIBOR
Advance or Fixed Rate Advance is prepaid.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Chicago, Illinois, and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois and New York, New York for
the conduct of substantially all of their commercial lending activities.

 

3

--------------------------------------------------------------------------------


 

“Capital Expenditure Reserve Amount” means, for any period, 5¢ per square foot
of leasable space in Unencumbered Assets (on an annualized basis).

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means, as of any date, (i) securities issued or directly and
fully guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposit having maturities of not
more than one year from such date and issued by any domestic commercial bank
having (A) senior long-term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000, (iii) commercial paper rated at least A-1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 120 days from such date; and (iv) shares of any
money market mutual fund rated at least AAA or the equivalent thereof by S&P or
at least Aaa or the equivalent thereof by Moody’s.

 

“CDC” means CenterPoint Development Corporation.

 

“CenterPoint Venture” means CenterPoint Venture, LLC, a joint venture between
CenterPoint Realty Services Corporation, a subsidiary of Borrower, and CalEast
Industrial Investors, LLC.

 

“Closing Date” means the date of this Agreement.

 

“CNT Venture Loan” means any indebtedness for borrowed money extended by
Borrower to a Permitted CalEast Entity provided Borrower has the right,
exercisable at any time during the term of the loan, to cause any property owned
by such Permitted CalEast Entity to be put or sold to CenterPoint Venture for an
amount not less than the amount of the CNT Venture Loan attributable to such
property.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans not exceeding the amount set forth in Exhibit K or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 13.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

 

4

--------------------------------------------------------------------------------


 

“Competitive Bid Borrowing Notice” is defined in Section 2.14(f).

 

“Competitive Bid Lender” means a Lender or Designated Lender which has a
Competitive Bid Loan outstanding.

 

“Competitive Bid Loan” is a Loan made pursuant to Section 2.14 hereof.

 

“Competitive Bid Note” means a new or an amended and restated promissory note
payable to the order of the applicable Lender in the form attached hereto as
Exhibit B-2 to be used to evidence any Competitive Bid Loans which such Lender
elects to make (collectively, the “Competitive Bid Notes”).

 

“Competitive Bid Quote” means a response submitted by a Lender to the
Administrative Agent or the Borrower, as the case may be with respect to an
Invitation for Competitive Bid Quotes in the form attached as Exhibit C-3.

 

“Competitive Bid Quote Request” means a written request from Borrower to
Administrative Agent in the form attached as Exhibit C-1.

 

“Competitive LIBOR Margin” means, with respect to any Competitive Bid Loan for a
LIBOR Interest Period, the percentage established in the applicable Competitive
Bid Quote which is to be used to determine the interest rate applicable to such
Competitive Bid Loan.

 

“Condemnation” is defined in Section 8.9.

 

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Market Capitalization as of such date minus (b) Total Liabilities (other
than Excludable Convertible Securities) as of such date.

 

“Consolidated Secured Indebtedness” means, as of any date of determination, the
sum of (a) the aggregate principal amount of all Indebtedness of the Borrower
and its Subsidiaries outstanding at such date which is secured by a Lien on any
asset of the Borrower or any Subsidiary, including without limitation loans
secured by mortgages, stock, or partnership interests, (b) the Borrower’s pro
rata share (based on economic interest) of any secured debt of Investment
Affiliates, without duplication of any Indebtedness included under clause (a),
after eliminating intercompany items, and (c) the aggregate principal amount of
all unsecured Indebtedness of the Subsidiaries of Borrower that have not
furnished guaranties of the Facility.

 

“Consolidated Senior Unsecured Indebtedness” means, as of any date of
determination, the sum of (a) the aggregate principal amount of all Indebtedness
of the Borrower and its Subsidiaries outstanding at such date (excluding
Indebtedness which is contractually subordinated to the Indebtedness of the
Borrower and its Subsidiaries under the Loan Documents on customary terms
acceptable to the Administrative Agent) which does not constitute Consolidated
Secured Indebtedness, and (b) the Borrower’s pro rata share (based on economic
interest) of any unsecured debt of Investment Affiliates that own assets
included in the calculation of Value of Unencumbered Assets, without duplication
of any Indebtedness included under clause (a), after eliminating intercompany
items.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the Borrower and its Subsidiaries outstanding at such date,
determined on a consolidated basis in accordance with GAAP, after eliminating
intercompany items.

 

“Consolidated Unsecured Indebtedness” means, as of any date of determination,
the sum of the aggregate principal amount of all Indebtedness for borrowed money
of the Borrower and its Subsidiaries outstanding at such date which does not
constitute Consolidated Secured Indebtedness, after eliminating intercompany
items.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries or Qualifying
Investment Affiliates, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.10.

 

“CRS” means CenterPoint Realty Services Corporation.

 

“Debt Service” means, for any period, (a) Interest Expense for such period plus
(b) the aggregate amount of regularly scheduled principal payments of
Indebtedness (excluding optional prepayments and balloon principal payments due
on maturity in respect of any Indebtedness) required to be made during such
period by the Borrower, or any of its Subsidiaries plus (c) a percentage of all
such regularly scheduled principal payments required to be made during such
period by any Investment Affiliate on Indebtedness (excluding optional
prepayments and balloon principal payments due on maturity in respect of any
Indebtedness) taken into account in calculating Interest Expense, equal to the
greater of (x) the percentage of the principal amount of such Indebtedness for
which the Borrower or any Subsidiary is liable and (y) the percentage economic
interest in such Investment Affiliate held by the Borrower and any Subsidiaries,
in the aggregate, without duplication.

 

“Debt-Type Preferred Stock” means, for any Person, any preferred stock issued by
such Person which is not typical preferred stock but instead is both
(i) redeemable by the holders thereof on any fixed date or upon the occurrence
of any event and (ii) as to payment of dividends or amounts on liquidation,
either guaranteed by any direct or indirect subsidiary of such Person or secured
by any property of such Person or any direct or indirect subsidiary of such
Person.

 

“Debt-Type Preferred Stock Expense” for any period for any Person, the aggregate
dividend payments due to the holders of Debt-Type Preferred Stock of such
Person, whether payable in cash or in kind, and whether or not actually paid
during such period.

 

“DECCA Loan” means that certain loan made by the Department of Commerce and
Community Affairs to the Village of Elwood for the construction of sewer and
water improvements relative to the CenterPoint Intermodal Center, which
obligations of the Village of Elwood will be supported by Borrower pursuant to a
separate Support Agreement executed by Borrower.

 

“Default” means an event of default described in Article VIII.

 

6

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

 

“Designated Lender” means any Person who has been designated by a Lender to fund
Competitive Bid Loans.

 

“Designating Lender” is defined in Section 13.4.

 

“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Lender) and a Designated Lender, and accepted by the
Administrative Agent and Borrower, in substantially the form of Exhibit I
hereto.

 

“Developable Land” means land owned by Borrower or an Investment Affiliate which
is not currently designated as an Asset Under Development but which is zoned for
its intended use, has access, direct or indirect, to all necessary utilities,
has access, direct or indirect, to publicly dedicated streets, and is reasonably
suitable for the commencement of development in all material respects.

 

“EBITDA” means income before extraordinary items (but after the impact of
minority interests and reduced to eliminate any income from Investment
Affiliates), as reported by the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (provided, however that no income from the TIF
Notes shall be included in the calculation of EBITDA to the extent it is
required to be paid to the holders of the TIF Certificates), plus Interest
Expense, depreciation, amortization and income tax (if any) expense plus a
percentage of such income (adjusted as described above) of any Investment
Affiliate equal to the allocable economic interest in such Investment Affiliate
held by the Borrower and any Subsidiaries, in the aggregate (provided that no
item of income or expense shall be included more than once in such calculation
even if it falls within more than one of the foregoing categories).

 

“Environmental Laws” means any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority having jurisdiction over the Borrower, its
Subsidiaries or Investment Affiliates, or their respective assets, and
regulating or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time hereafter be in
effect, in each case to the extent the foregoing are applicable to the
operations of the Borrower, any Investment Affiliate, or any Subsidiary or any
of their respective assets or Properties.

 

“Equity Residual” is defined in the definition of Securitized Lease Transaction.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Excludable Convertible Securities” means convertible subordinated debt
instruments which can be converted by the holder into common shares of the
Borrower at a price which is less than the market price for such shares as of
the end of the applicable quarter or which were converted during such quarter.

 

7

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income and franchise taxes imposed on it.

 

“Facility” is defined in Recital D.

 

“Facility Fee” is defined in Section 2.5.

 

“Facility Letter of Credit” means a Letter of Credit issued hereunder.

 

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, without duplication, of
the Borrower with respect to Facility Letters of Credit, including the aggregate
undrawn face amount of the then outstanding Facility Letters of Credit, but not
including Reimbursement Obligations.

 

“Facility Termination Date” means June 30, 2006, subject to extension pursuant
to the terms and conditions of Section 2.2 hereof or such earlier date on which
the principal balance of the Facility and all other sums due in connection with
the Facility shall be due as a result of the acceleration of the Facility.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Financeable Ground Lease” means, a ground lease satisfactory to the Required
Lenders and the Administrative Agent’s counsel in their reasonable discretion,
which must provide protections for a potential leasehold mortgagee (“Mortgagee”)
which include, among other things (i) a remaining term  of no less than 25 years
from the Closing Date, (ii) that the lease will not be terminated until the
Mortgagee has received notice of a default and has had a reasonable opportunity
to cure or complete foreclosure, and fails to do so, (iii) a new lease on the
same terms to the Mortgagee as tenant if the ground lease is terminated for any
reason, (iv) non-merger of the fee and leasehold estates, (v) free
transferability of the tenant’s interest under the ground lease and (vi) that
insurance proceeds and condemnation awards (from the fee interest as well as the
leasehold interest) will be applied pursuant to the terms of a leasehold
mortgage.

 

“Fitch” means Fitch Ratings Ltd.

 

“Fixed Charges” for any fiscal quarter means the sum of (i) Debt Service for
such period, plus (ii) dividends and distributions on preferred units or
preferred stock payable by the Borrower and its consolidated Subsidiaries for
such period (including Borrower’s pro rata share based on economic interest of
preferred dividends and distributions of Investment Affiliates), plus (iii)
ground lease rents payable by Borrower and its consolidated Subsidiaries
(including Borrower’s pro rata share (based on economic interest) of ground
lease rent payable by Investment Affiliates).

 

8

--------------------------------------------------------------------------------


 

“Fixed Rate” as defined in Section 2.15.

 

“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.

 

“Fully Diluted Debt Service” means Debt Service less the amount of Debt Service
attributable to instruments which as of the end of the applicable quarter are
Excludable Convertible Securities.

 

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time (including Swing Line Loans
and Competitive Bid Loans), and the denominator of which is the total amount
disbursed and outstanding to Borrower by all of the Lenders at such time
(including Swing Line Loans and Competitive Bid Loans).

 

“Funds From Operations” means, for any period, net income for such period before
depreciation and amortization, gains or losses from extraordinary items (but
including gains or losses on sales of real estate in the ordinary course of
business, e.g. build to suits), gains or losses on investments in marketable
securities and any provisions/benefits for income taxes for such period, and
after adjustments for Investment Affiliates, including joint ventures.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 7.1.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any quasi-governmental agency exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such

 

9

--------------------------------------------------------------------------------


 

guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.  Notwithstanding the
foregoing, Guarantee Obligations shall not include obligations in connection
with the DECCA Loan until such time as Borrower is required to record and/or
reserve for such obligation in accordance with GAAP, and the amount of the DECCA
Loan included in Guaranteed Obligations shall be the amount Borrower is required
to record and/or reserve in accordance with GAAP from time to time.

 

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities and other accounts payable, and accrued expenses
incurred in the ordinary course of business and payable in accordance with
customary practices), to the extent such obligations constitute indebtedness for
the purposes of GAAP, (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument (excluding
indebtedness related to the TIF Certificates), (d) all Capitalized Lease
Obligations, (e) all obligations of such Person in respect of acceptances issued
or created for the account of such Person, (f) all Guarantee Obligations of such
Person (excluding in any calculation of consolidated indebtedness of the
Borrower, Guarantee Obligations of the Borrower in respect of primary
obligations of any Subsidiary), (g) all reimbursement obligations of such Person
for Letters of Credit and other contingent liabilities (excluding the DECCA Loan
except to the extent included as a Guarantee Obligation), (h) all liabilities
secured by any Lien (other than liens for taxes not yet due and payable) on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (i) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to accounts
or notes receivable sold by such Person or any of its Subsidiaries, (j) Debt
Type Preferred Stock, (k) such Person’s pro rata share (based on economic
interest) of debt in Investment Affiliates and (l) 100% of any loans where such
Person is liable as a general partner, provided however that Indebtedness shall
not include Excludable Convertible Securities or ground lease payments (other
than Capitalized Lease Obligations).

 

“Interest Expense” means all interest expense of the Borrower and its
Subsidiaries determined in accordance with GAAP (other than interest expense
associate with the TIF Certificates to the extent such amount was deducted from
income from the TIF Notes in determining EBITDA) plus (i) capitalized interest
not covered by an interest reserve from a loan facility, plus (ii) the allocable
portion (based on liability) of any accrued or paid interest incurred on any
obligation for which the Borrower is wholly or partially liable under repayment,
interest carry, or performance guarantees, or other relevant liabilities, plus
(iii) the allocable percentage of any accrued or paid interest incurred on any
Indebtedness of any Investment Affiliate, whether recourse or non-recourse,
equal to the applicable economic interest in such Investment Affiliate held by
the Borrower and any Subsidiaries, in the aggregate, plus (iv) Debt-Type
Preferred Stock Expense of Borrower, its Subsidiaries, and the allocable portion
(based on economic interest) of Debt-Type Preferred Stock Expense of Investment
Affiliates, provided that no expense shall be included more than once in such
calculation even if it falls within more than one of the foregoing categories.

 

“Interest Period” means an Absolute Interest Period or a LIBOR Interest Period.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business and other

 

10

--------------------------------------------------------------------------------


 

than advances to, or deposits with, contractors and suppliers in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade), deposit
account or contribution of capital by such Person to any other Person or any
investment in, or purchase or other acquisition of, the stock, partnership
interests, notes, debentures or other securities of any other Person made by
such Person.

 

“Investment Affiliate” means any Person in which the Borrower, directly or
indirectly, has an ownership interest, whose financial results are not
consolidated under GAAP with the financial results of the Borrower on the
consolidated financial statements of the Borrower.

 

“Invitation for Competitive Bid Quotes” means a written notice to the Lenders
from the Administrative Agent in the form attached as Exhibit C-2 for
Competitive Bid Loans made pursuant to Section 2.14.

 

“Issuance Date” as defined in Section 3.4(a)(2).

 

“Issuance Notice” as defined in Section 3.4(c).

 

“Issuing Bank” means, with respect to each Facility Letter of Credit, any Lender
which issues such Facility Letter of Credit.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective permitted successors and assigns and any other
lending institutions that subsequently become parties to this Agreement.

 

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 

“Letter of Credit” of a Person means a letter of credit which is issued upon the
application of such Person or upon which such Person is an account party or for
which such Person is in any way liable.

 

“Letter of Credit Collateral Account” is defined in Section 3.9.

 

“Letter of Credit Request” as defined in Section 3.4(a).

 

“LIBOR Advance” means an Advance which bears interest at a LIBOR Rate, whether a
ratable Advance based on the LIBOR Applicable Margin or a Competitive Bid Loan
based on a Competitive LIBOR Margin.

 

“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Advance, the Applicable Margin in effect for such LIBOR Advance as determined in
accordance with Section 2.4 hereof.

 

“LIBOR Base Rate” means the offered rate for the period equal to or next greater
than the Interest Period for U.S. Dollar deposits of not less than $1,000,000.00
as of 11:00 A.M. City of London, England time two Business Days prior to the
first day of the Interest Period as shown on the display designated as “British
Bankers Association Interest Settlement Rates” on Reuters for the purpose of
displaying such rate.  In the event that such rate is not available on Reuters,
then

 

11

--------------------------------------------------------------------------------


 

such offered rate shall be otherwise independently determined by Administrative
Agent from an alternate, substantially similar independent source available to
Administrative Agent or shall be calculated by Administrative Agent by a
substantially similar methodology as that theretofore used to determine such
offered rate.  The LIBOR Base Rate shall be rounded to the next higher multiple
of 1/16 of 1% if the rate is not such a multiple.

 

“LIBOR Interest Period” means, with respect to a LIBOR Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such LIBOR Interest Period with respect to a LIBOR
Advance shall end on (but exclude) the day which corresponds numerically to such
date one, two, three or six months thereafter, provided, however, that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month, such LIBOR Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month.  If a LIBOR Interest
Period would otherwise end on a day which is not a Business Day, such LIBOR
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such LIBOR Interest Period shall end on the immediately preceding
Business Day.  If Borrower and Lenders agree on a Fixed Rate Advance then
reference herein to LIBOR Interest Period shall also include the applicable
interest period agreed upon among Borrower and Lenders for the Fixed Rate
Advance.

 

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

 

“LIBOR Rate” means, with respect to a LIBOR Advance for the relevant LIBOR
Interest Period, the sum of (i) the quotient of (a) the LIBOR Base Rate
applicable to such LIBOR Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such LIBOR Interest Period,
plus (ii) the LIBOR Applicable Margin in effect on the day that such LIBOR Base
Rate was determined.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement but
excluding the leasehold interest of a lessee in a lease that is not a
Capitalized Lease).

 

“Like-Kind Exchange” means any exchange of like-kind properties in accordance
with Section 1031 of the Code.

 

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

 

“Loan Documents” means this Agreement, the Notes, and any guaranty or other
document executed and delivered by the Borrower or a Qualifying Investment
Affiliate or Special Qualifying Investment Affiliate from time to time and
evidencing, securing or guaranteeing payment of indebtedness or obligations
incurred by the Borrower under this Agreement, as any of the foregoing may be
amended or modified from time to time.

 

“Market Capitalization” means, without duplication, (a) Total Property Operating
Income (allocated appropriately by category of Property) capitalized at the
Applicable Cap Rates for each Property type, plus (b) other income (other than
income derived from Qualified Mortgages

 

12

--------------------------------------------------------------------------------


 

and Cash and Cash Equivalents and income from the TIF Notes that is required to
be paid to the holders of the TIF Certificates) capitalized at 15%, plus (c) the
Value of Qualified Mortgages, plus (d) 100% of the Value of Preleased Assets
Under Development and Presold Assets Under Development, but in no event shall
the amount of Market Capitalization attributable to Preleased Assets Under
Development and Presold Assets Under Development exceed $225,000,000 for
purposes of calculating Market Capitalization, plus (e) 60% of the Value of
Assets Under Development, but in no event shall the amount of Market
Capitalization attributable to Assets Under Development exceed $100,000,000 for
purposes of calculating Market Capitalization, plus (f) the amount of any
Unrestricted Cash and Cash Equivalents owned by Borrower and its Subsidiaries
and the pro rata share of Unrestricted Cash and Cash Equivalents owned by
Investment Affiliates, plus (g) 50% of the Value of Developable Land, but in no
event shall the Market Capitalization attributable to Developable Land exceed
$50,000,000, plus (h) 25% of the Value of Unimproved Land but in no event shall
the Market Capitalization attributable to Unimproved Land exceed $25,000,000,
plus, (i) 100% of the Value of CNT Venture Loans and Value of Option Loans
together but in no event shall the Market Capitalization attributable to CNT
Venture Loans and Option Loans together exceed 10% of the total Market
Capitalization.  Market Capitalization shall be determined based on the results
of the most recent fiscal quarter as appropriately annualized in the case of
items (a) and (b) in the foregoing definition.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
the results of operations or financial condition of the Borrower and its
Subsidiaries taken as a whole or (ii) the ability of the Borrower to perform its
obligations under the Loan Documents, or (iii) the validity or enforceability of
any of the Loan Documents or the remedies or material rights of the
Administrative Agent or the Lenders thereunder.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, radon,
polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a Plan to which more than one employer is obligated
to make contributions, and which is maintained pursuant to one or more
collective bargaining agreements to which the Borrower or any member of the
Controlled Group is a party.

 

“Non-industrial Properties” means three retail properties having approximately
61,183 square feet of gross leasable area and a parking lot located in the
Naperville Business Park.

 

“Note” means a promissory note, in substantially the form of Exhibit B-1 hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note or a competitive bid note, in substantially the form of
Exhibit B-2 hereto, duly executed by the

 

13

--------------------------------------------------------------------------------


 

Borrower and payable to the order of a Competitive Bid Lender, including any
amendment, modification, renewal or replacement of such note.

 

“Notice of Assignment” is defined in Section 13.3.2.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Notes, the Facility Letter of Credit Obligations and all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower or if and to the extent applicable, any Qualifying Investment
Affiliates or Special Qualifying Investment Affiliates to the Lenders or to any
Lender, the Administrative Agent, or any indemnified party hereunder arising
under the Loan Documents.

 

“Option Loan” means any indebtedness for borrowed money extended by Borrower to
any single purpose entity that owns one or more industrial properties provided
Borrower has the right, exercisable at any time during the term of the loan, to
cause any property owned by such entity to be put or sold, directly or
indirectly, in whole or in part, to Borrower for the same price as was paid by
the single purpose entity when it acquired the property, and Borrower has
management control of any assets put or sold, directly or indirectly, in whole
or in part, to Borrower.  The owner of the single purpose entity must be rated
at least BBB by S&P’s and at least Baa2 by Moody’s and be reasonably acceptable
to the Required Lenders.  Legg Mason Wood Walker, Incorporated is hereby
approved as an acceptable owner of such single purpose entities so long as it
continues to maintain ratings of at least BBB by S&P’s and Baa2 by Moody’s.  In
no event shall the single purpose entity have Indebtedness other than the Option
Loan nor shall the property owned by such entity be subject to any Lien securing
any Indebtedness other than the Option Loan.

 

“Other Taxes” is defined in Section 4.5(ii).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Percentage of the aggregate principal
amount of Swing Line Loans outstanding at such time, plus (iii) an amount equal
to its Percentage of Facility Letter of Credit Obligations, plus (iv) an amount
equal to the aggregate principal amount of such Lender’s  Competitive Bid Loans
outstanding at such time.

 

“Participants” is defined in Section 13.2.1.

 

“Payment Date” means, with respect to the payment of interest accrued on any
Prime Advance or any Fixed Rate Advance, the first Business Day of each calendar
month (and in addition the last day of the applicable interest period for a
Fixed Rate Advance), and with respect to the payment of interest accrued on any
LIBOR Advance, the last day of the applicable LIBOR Interest Period, and if the
length of the LIBOR Interest Period is greater than 3 months, interest shall
also be payable every 3 months during the term of such LIBOR Interest Period.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Percentage” means for each Lender the percentage of the Aggregate Commitment
allocated to such Lender as set forth in Exhibit K, as such Percentage may be
changed from time to time.

 

14

--------------------------------------------------------------------------------


 

“Permitted CalEast Entity” means any single purpose entity with no indebtedness
other than a CNT Venture Loan that owns one or more industrial properties and
that is a wholly owned subsidiary of CalEast Industrial Investors, L.L.C., a
California limited liability company.

 

“Permitted Liens” are defined in Section 7.16.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Preleased Assets Under Development” means, as of any date of determination, any
Project or Rail Facility owned by Borrower or an Investment Affiliate (i) which
is then treated as an asset under development under GAAP, (ii) which is located
in the United States of America (iii) which has been preleased under binding
leases to unaffiliated tenants to the extent of at least seventy-five percent
(75%) of the projected gross leasable area of such Project and (iv) which has
been designated by Borrower in a written notice to Administrative Agent as a
“Preleased Asset Under Development” for purposes of this Agreement, provided
however, (a) in no event shall any Project or Rail Facility be included in such
category of “Preleased Assets Under Development” for more than five hundred
forty (540) days after construction of such asset commenced and (b) upon written
designation to Administrative Agent delivered by Borrower during such 540-day
period, any Project or Rail Facility which has previously been designated as a
“Preleased Asset Under Development”, shall be removed from such category.  Upon
the earlier to occur of (x) the expiration of any above-described 540-day period
or (y) Administrative Agent’s receipt of Borrower’s written designation in
accordance with (b) above, any Project or Rail Facility which has been
designated a “Preleased Asset Under Development” shall automatically lose such
designation (effective as of the next determination date) for the purpose of
determining Market Capitalization.  Notwithstanding the foregoing, if the
Preleased Asset Under Development is a Rail Facility, then a 900-day period
shall apply instead of the foregoing 540-day period.

 

“Presold Assets Under Development” means, as of any date of determination, any
Project owned by Borrower or an Investment Affiliate (i) which is treated as an
asset under development under GAAP, (ii) which is located in the United States
of America, (iii) which has been presold under a binding purchase and sale
agreement and (iv) which has been designated by Borrower in a written notice to
Administrative Agent as a “Presold Asset Under Development” for purposes of this
Agreement, provided however, (a) in no event shall any Project be included in
such category of “Presold Assets Under Development” for more than five hundred
forty (540) days after construction of such asset commenced and (b) upon written
designation to Administrative Agent delivered by Borrower during such 540-day
period, any Project which has previously been designated as a “Presold Asset
Under Development”, shall be removed from such category.  Upon the earlier to
occur of (x) the expiration of any above-described 540-day period or (y)
Administrative Agent’s receipt of Borrower’s written designation in accordance
with (b) above, any Project which has been designated a “Presold Asset Under
Development” shall automatically

 

15

--------------------------------------------------------------------------------


 

lose such designation (effective as of the next determination date) for the
purpose of determining Market Capitalization.

 

“Prime Advance” means an Advance which bears interest at the Adjusted Prime
Rate.

 

“Prime Applicable Margin” means, as of any date, the Applicable Margin in effect
on such date with respect to Prime Advances and Prime Loans, as determined in
accordance with Section 2.4.

 

“Prime Loan” means a Loan which bears interest at the Adjusted Prime Rate.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Project” means any Property owned or operated by the Borrower or any Subsidiary
or Investment Affiliate and operated or intended to be operated as an industrial
or warehouse property.

 

“Property” means each parcel of real property owned (including leasehold
interests) or operated by the Borrower, any Subsidiary or Investment Affiliate.

 

“Property Breach” is defined in Section 7.30.

 

“Property Operating Income” means, with respect to any Property owned by
Borrower, any Subsidiary or any Investment Affiliate, for any period, earnings
from rental operations after deduction for ground lease rents payable by
Borrower (computed in accordance with GAAP but without deduction for reserves)
attributable to such Property plus depreciation, amortization and interest
expense attributable to such Property for such period to the extent such items
were deducted in determining earnings from rental operations, and, if such
period is less than a year, adjusted by straight lining various ordinary
operating expenses which are payable less frequently than once during every such
period (e.g. real estate taxes and insurance).

 

“Purchaser” is defined in Section 13.3.1.

 

“Qualified Lender” is defined in Section 13.3.1.

 

“Qualifying Investment Affiliate” means (a) any Subsidiary or Investment
Affiliate with respect to which (i) the Borrower or one of its Wholly-Owned
Subsidiaries has management control of the Subsidiary or Investment Affiliate
and each of its assets and (ii) the Borrower or such Wholly-Owned Subsidiary, as
the case may be, is not subject to restrictions contained in the organizational
documents of any of such entities (or any such restrictions have expired) on its
ability to sell or finance the real property owned by such Subsidiary or
Investment Affiliate or its interest in the Subsidiary or Investment Affiliate,
and (b) CRS, (c) CenterPoint Equipment Capital Corporation, (d) CDC, (e)
CenterPoint Resources Corporation, (f) CenterPoint Realty Management Corporation
(g) CP Realty Management Co. I, and (h) CenterPoint O’Hare Limited Liability
Company, provided that the entities described in clauses (b) through (h)
inclusive do not materially change the nature of their current business or
operations. In no event shall a Subsidiary or Investment Affiliate be a
Qualifying Investment Affiliate if it has Indebtedness that

 

16

--------------------------------------------------------------------------------


 

is recourse to the Subsidiary or Investment Affiliate (excluding Indebtedness
that is recourse to the Subsidiary or Investment Affiliate only for customary
non-recourse carve-outs).

 

“Qualified Mortgage” means a first or second mortgage held by Borrower on any
real estate asset operated or intended to be operated as an industrial property.

 

“Rail Facility” means a railroad intermodal facility.

 

“Register” is defined in Section 13.7.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment (not held by Defaulting Lenders who are not entitled to
vote) or, if the Aggregate Commitment has been terminated, Lenders in the
aggregate holding at least 66 2/3% of the Aggregate Outstanding Credit Exposure
(not held by Defaulting Lenders who are not entitled to vote).

 

“Reserve Requirement” means, with respect to a LIBOR Loan and LIBOR Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

17

--------------------------------------------------------------------------------


 

“Securitized Lease Transaction” means a transaction pursuant to which Borrower
securitizes a stream of lease payments from an investment grade tenant by
selling the stream of payments on a basis which is non-recourse to Borrower but
where following such sale Borrower owns the securities representing the first
loss or other position in connection with such transaction (the “Equity
Residual”) such that Borrower must treat such sale as a borrowing under GAAP and
continue to recognize rental payments under the lease as revenue and record the
proceeds received as Indebtedness in accordance with GAAP.

 

“Senior Loans” as defined in Section 11.15.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Special Qualifying Investment Affiliate” means any Subsidiary or Investment
Affiliate with respect to which (i) the Borrower or one of its Wholly-Owned
Subsidiaries has management control and (ii) the sale or financing of any
Property owned by such entity is substantially controlled by Borrower, subject
to customary provisions set forth in the organizational documents of such entity
with respect to refinancing or rights of first refusal granted to other members
of such entity.  For purposes of the preceding sentence the sale or financing of
a Property owned by a Special Qualifying Investment Affiliate shall be deemed to
be substantially controlled by Borrower if Borrower (or a Wholly-Owned
Subsidiary of Borrower) has the ability to exercise a buy/sell right in the
event of a disagreement regarding the sale or financing of such Property and
such buy/sell provision is consistent with the following guidelines for the
purchase/sale of a Person’s ownership interest in such entity or a Project owned
by such entity:

 

1.                                       The buy/sell provision may be invoked
by either member of a Special Qualifying Investment Affiliate if they fail to
agree upon a major decision concerning a Project or as otherwise specified in
the organizational documents of the Special Qualifying Investment Affiliate;

 

2.                                       The initiating member is required to
deliver notice to the other member of its intent to initiate the buy/sell
provision and state the cash purchase price such member is willing to pay for
either the Project or the other member’s ownership interest in the Special
Qualifying Investment Affiliate (as applicable);

 

3.                                       The responding member shall have not
more than sixty (60) days within which to elect to either (a) sell the Project
or its entire ownership interest (as applicable) to the initiating member, or
(b) purchase the Project or such initiating member’s ownership interest (as
applicable); and

 

4.                                       The closing of such sale is required to
occur within two hundred ten (210) days after the date of the original notice
from the initiating member.

 

In no event shall a Subsidiary or Investment Affiliate be a Special Qualifying
Investment Affiliate if it has Indebtedness that is recourse to the Subsidiary
or Investment Affiliate (excluding Indebtedness that is recourse to the
Subsidiary or Investment Affiliate only for customary non-recourse carve-outs).

 

18

--------------------------------------------------------------------------------


 

“Subsidiary” means a corporation, partnership or other entity of which shares of
stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by Borrower, and
provided such corporation, partnership or other entity is consolidated with
Borrower for financial reporting purposes under GAAP.

 

“Substantial Portion” means, with respect to the Property of the Borrower or its
Subsidiaries, Property which represents more than 10% of the Market
Capitalization.

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

“Swing Line Borrowing Notice” is defined in Section 2.13.

 

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $30,000,000 at any one time
outstanding.

 

“Swing Line Lender” means Bank One, NA or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.13.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“TIF Certificates” means those certain unsecured promissory notes or other
obligations issued by the Borrower in connection with the participation and sale
of the TIF Notes to third parties.

 

“TIF Notes” means notes payable to Borrower, Subsidiaries or a Qualifying
Investment Affiliate that are issued in connection with Tax Increment Financing
Agreements that are related to (i) Deer Run Industrial Park, (ii) the Ford
Millennium Project, and (iii) the Chicago International Produce Market.

 

“Total Liabilities” means all Indebtedness plus all other GAAP liabilities
(excluding liabilities resulting from the TIF Certificates) of the Borrower and
its Subsidiaries.

 

“Total Property Operating Income” means the sum of (i) Property Operating Income
for each Property owned (including leaseholds) by Borrower and its Subsidiaries,
and (ii) (without redundancy) the Borrower’s pro rata share (based on economic
interest) of Property Operating Income from Property owned (including
leaseholds) by Investment Affiliates.  The earnings from rental operations shall
be adjusted to include pro forma earnings (as substantiated to the reasonable
satisfaction of the Administrative Agent) for an entire quarter for any Property

 

19

--------------------------------------------------------------------------------


 

acquired or placed in service during the quarter and to exclude earnings during
such quarter from any Property not owned as of the end of the quarter.

 

“Transferee” is defined in Section 13.5.

 

“Type” means, with respect to any Advance, its nature as a Prime Advance or a
LIBOR Advance.

 

“Unencumbered Asset” means, with respect to any Property located in the United
States and wholly owned by Borrower, any Qualifying Investment Affiliate or any
Special Qualifying Investment Affiliate (provided that leasehold interests shall
be included only if such interest is pursuant to a “Financeable Ground Lease”)
which is in service, at any date of determination, the circumstance that such
asset on such date (a) is not subject to any Liens other than Permitted Liens
described in Section 7.16(i)-(v) and those in favor of the Lenders or claims
(including restrictions on transferability or assignability) of any kind
(including any such Lien, claim or restriction imposed by the organizational
documents of any Qualifying Investment Affiliate, but excluding restrictions on
transferability in the organizational documents of any Special Qualifying
Investment Affiliate and Permitted Liens described in Section 7.16(i)-(v)),
(b) is not subject to any agreement (including (i) any agreement governing
Indebtedness incurred in order to finance or refinance the acquisition of such
asset, and (ii) if applicable, the organizational documents of any Qualifying
Investment Affiliate, but excluding the organizational documents of any Special
Qualifying Investment Affiliate) which prohibits or limits the ability of the
Borrower, any Qualifying Investment Affiliate or any Special Qualifying
Investment Affiliate, as the case may be, to create, incur, assume or suffer to
exist any Lien upon any assets or Capital Stock of the Borrower, or any of its
Qualifying Investment Affiliates or Special Qualifying Investment Affiliates,
(c) is not subject to any agreement (including any agreement governing
Indebtedness incurred in order to finance or refinance the acquisition of such
asset) which entitles any Person to the benefit of any Lien (but excluding liens
in favor of Lenders and other Permitted Liens) on any assets or Capital Stock of
the Borrower or any of its Qualifying Investment Affiliates or Special
Qualifying Investment Affiliates or would entitle any Person to the benefit of
any Lien (but excluding liens in favor of Lenders and the Permitted Liens
described in Section 7.16(i)(v)) on such assets or Capital Stock upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause), (d) is not the subject of a material environmental
issue and, if requested by the Administrative Agent, Borrower shall provide a
current or updated supplemental environmental investigative report which may be
an environmental site assessment conducted in accordance with the minimum
specifications in Exhibit H (or one which is not more than two years old for
Unencumbered Assets owned as of the Closing Date), (e) is not the subject of any
material architectural/engineering issue and, if requested by the Administrative
Agent, Borrower shall provide a current engineering report (or one that is no
more than two years old for Unencumbered Assets owned as of the Closing Date),
and (f) is materially compliant with property related representations and
covenants contained in Section 6.24 hereof.  No Project of a Qualifying
Investment Affiliate or a Special Qualifying Investment Affiliates shall be
deemed to be unencumbered unless (i) both such Project and all Capital Stock of
such Qualifying Investment Affiliate or such Special Qualifying Investment
Affiliate, as the case may be, held by the Borrower is unencumbered and (ii)
none of the events described in Sections 8.7, 8.8, or 8.9 has occurred and is
continuing with respect to such Qualifying Investment Affiliate or Special
Qualifying Investment Affiliate.

 

20

--------------------------------------------------------------------------------


 

“Unencumbered Pool Value” means the sum of (a) Value of Unencumbered Assets,
plus (b) Value of CNT Venture Loans plus (c) Value of Option Loans, plus (d)
without duplication, the Value of Qualified Mortgages which are first mortgages,
provided that each of the loans included within (b), (c) and (d) shall be with
respect to properties that would qualify as Unencumbered Assets except that they
are not owned by Borrower, a Qualifying Investment Affiliate, or a Special
Qualifying Investment Affiliate, may not fully comply with clause (a) of the
definition of Unencumbered Assets (so long as there are no Liens other than a
mortgage lien in favor of Borrower to secure the CNT Venture Loan or Option Loan
as the case may be), and may not fully comply with clauses (b) or (c) of the
definition of Unencumbered Asset.  Collectively, the Value of CNT Venture Loans,
Value of Option Loans and Value of Qualified Mortgages which are first mortgages
included in Unencumbered Pool Value shall not exceed an amount equal to 15% of
total Unencumbered Pool Value.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans determined
under Section 4001(a)(18)(A) of ERISA exceeds the fair market value of all such
Plan assets allocable to such benefits determined as of the then most recent
valuation date for such Plans.

 

“Unimproved Land” shall mean land owned by Borrower or an Investment Affiliate
which is not yet Developable Land but is adjacent to either a stabilized
Property or Developable Land.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default, other than the occurrence of an
event under Section 7.14 during the grace period provided therein.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted Cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at the fair market value).  As
used in this definition, “Unrestricted” means the specified asset is not subject
to any Liens or claims of any kind in favor of any Person, provided that for
purposes of this definition, the amount of undisbursed bond proceeds held for
the benefit of CenterPoint O’Hare Limited Liability Company shall be considered
Unrestricted Cash.

 

“Value” means with respect to Unimproved Land, Developable Land, Assets Under
Development, Preleased Assets Under Development, and Presold Assets Under
Development, book value as determined in accordance with GAAP.  If the Lenders
believe in good faith that the book value does not accurately reflect the fair
market value of the applicable asset, then “Value” shall mean the fair market
value (taking into account work that has been completed at the time of
determining such fair market value).  Fair market value shall be determined by
mutual agreement among Borrower and the Required Lenders and, if there is no
mutual agreement, then by an appraisal performed by an appraiser acceptable to
the Lenders.

 

“Value of CNT Venture Loans” means the sum of an amount for each CNT Venture
Loan equal to the lesser of (i) the outstanding principal balance of such CNT
Venture Loan and (ii) the Property Operating Income for the property owned by
the applicable Permitted CalEast Entity for the most recent quarter annualized,
capitalized at the Applicable Cap Rate.

 

21

--------------------------------------------------------------------------------


 

“Value of Option Loans” means the sum of an amount for each Option Loan equal to
the lesser of (i) the outstanding principal balance of such Option Loan and (ii)
the Property Operating Income for the property owned by the single purpose
entity that is the borrower under such Option Loan for the most recent quarter
annualized, capitalized at the Applicable Rate.

 

“Value of Qualified Mortgages” means the sum of the value of each Qualified
Mortgage which shall be the lesser of (i) the outstanding principal balance of
such Qualified Mortgage at the time of any determination thereof, or (ii) 85% of
the value of the collateral encumbered by such Qualified Mortgage (less the
outstanding balance of the first mortgage if the Qualified Mortgage is a second
mortgage) determined by capitalizing the operating income of such collateral,
computed in the same manner as the Property Operating Income at the Applicable
Cap Rate, provided that the aggregate principal balance of all Qualified
Mortgages included in this determination shall not exceed $75,000,000.

 

“Value of Unencumbered Assets” means, as of the end of a quarter, the sum of
(a) the value of all Unencumbered Assets wholly owned by the Borrower, plus
(b) the allocable share based on Borrower’s economic interest in the value of
the Unencumbered Assets owned by Qualifying Investment Affiliates and Special
Qualifying Investment Affiliates, plus (c) the face amount of Unrestricted Cash
and Cash Equivalents owned by Borrower, plus (d) the allocable share based on
Borrower’s economic interest in the amount of Unrestricted Cash and Cash
Equivalents owned by Qualifying Investment Affiliates and Special Qualifying
Investment Affiliates, plus (e) 100% of the then current Value of each Preleased
Asset Under Development and Presold Asset Under Development that constitutes an
Unencumbered Asset except for not meeting the condition that it be in service,
provided that the aggregate amount added by such assets to Value of Unencumbered
Assets shall not exceed $175,000,000, plus (f) 60% of the then current Value of
each Asset Under Development that constitutes an Unencumbered Asset except for
not meeting the condition that it be in service, provided that the aggregate
amount added to Value of Unencumbered Assets from Assets Under Development shall
not exceed $75,000,000.  In no event shall the aggregate amount added to Value
of Unencumbered Assets from Assets Under Development, Preleased Assets Under
Development and Presold Assets Under Development exceed 15% of the total
Unencumbered Pool Value.  The aggregate amount of Value of Unencumbered Assets
attributable to assets located in any one industrial park shall not exceed 25%
of the total Value of Unencumbered Assets.  The aggregate amount of Value of
Unencumbered Assets attributable to both Qualifying Investment Affiliates and
Special Qualifying  Investment Affiliates in the aggregate shall not exceed 10%
of the total Unencumbered Pool Value.  Unencumbered Assets shall be valued by
capitalizing the Property Operating Income for such quarter less an assumed
management fee of 3% of gross revenues (excluding tenant recoveries) and an
assumed capital reserve expenditure equal to 5¢ per square foot of leasable
space (as annualized) from each Project which is an Unencumbered Asset at a rate
equal to the Applicable Cap Rate.  If a Property is acquired during a quarter
then Borrower shall be entitled to include pro forma Property Operating Income
from such Property for the entire quarter in the foregoing calculation.  If a
Property is no longer owned as of the last day of a quarter, then no value shall
be included based on capitalizing Property Operating Income from such Property.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or (ii) any partnership,

 

22

--------------------------------------------------------------------------------


 

association, joint venture or similar business organization of which 100% of the
ownership interests having ordinary voting power and at least 95% of all other
classes of ownership interest shall at the time be so owned or controlled by
such Person.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


 


ARTICLE II.


 


THE CREDIT


 


2.1           COMMITMENT.

 

From and including the date of this Agreement and prior to the Facility
Termination Date, each Lender severally agrees, subject to the terms and
conditions set forth in this Agreement, to make Loans to the Borrower from time
to time in amounts not to exceed in the aggregate at any one time outstanding
the amount of such Lender’s Commitment minus such Lender’s Percentage of
Facility Letter of Credit Obligations and minus such Lender’s Percentage of any
outstanding Swing Line Loans.  Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date.  The Commitments of each Lender to lend hereunder shall expire
on the Facility Termination Date.


 


2.2           FINAL PRINCIPAL PAYMENT AND EXTENSION OPTION.

 

Any outstanding Advances and all other unpaid Obligations shall be paid in full
by the Borrower on the Facility Termination Date.  The Facility Termination Date
can be extended for one year upon notice to the Administrative Agent at least
ninety (90) days (but no more than 180 days) before the original Facility
Termination Date if (i) no Default has occurred and is continuing at the time of
such notice and at the time of the original Facility Termination Date, (ii) all
of the Lenders agree to such extension, and (iii) the Borrower pays an extension
fee equal to 0.20% of the Aggregate Commitment at the time of the extension for
the ratable benefit of all accepting Lenders.  If the Borrower gives such notice
to the Administrative Agent, the Administrative Agent shall notify the Lenders
within 10 days of receipt of such request.  The Lenders shall have 30 days after
receipt of such notice to notify Administrative Agent as to whether they accept
or reject such extension request and Administrative Agent shall notify Borrower
at least 45 days prior to the Facility Termination Date of the acceptance or
rejection of the Lenders of Borrower’s request to extend the Facility
Termination Date.  If the foregoing conditions are satisfied other than the
condition requiring the consent of all Lenders, then Borrower shall have the
right to replace any Lender that does not agree to the extension provided that: 
(a) Borrower notifies such Lender that it has elected to replace such Lender and
notifies such Lender and the Administrative Agent of the identity of the
proposed replacement Lender at least 15 Business Days prior to the Facility
Termination Date and (b) the proposed replacement Lender is a Qualified Lender. 
The Lender being replaced shall assign its Percentage of the Aggregate
Commitment and its rights and obligations under this Facility to the replacement
Lender pursuant to an Assignment and the replacement Lender shall assume such
Percentage of the Aggregate Commitment and the related obligations under this
Facility prior to the Facility Termination Date.  The purchase by the
replacement Lender shall be at par (plus all accrued and unpaid interest and any
other sums owed to such Lender being replaced hereunder) which shall

 

23

--------------------------------------------------------------------------------


 

be paid to the Lender being replaced upon the execution and delivery of the
Assignment and no fee pursuant to Section 13.3.2(ii) shall be required.


 


2.3           RATABLE LOANS.

 

Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to the ratio that their respective Commitments bear to the
Aggregate Commitment except for Swing Line Loans which shall be made by the
Swing Line Lender in accordance with Section 2.13 and Competitive Bid Loans made
in accordance with Section 2.14.  The ratable Advances may be Prime Advances,
LIBOR Advances, Fixed Rate Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.9 and 2.10.


 


2.4           APPLICABLE MARGINS.

 

The Prime Applicable Margin and the LIBOR Applicable Margin to be used in
calculating the interest rate applicable to different Types of Advances shall
vary from time to time in accordance with the ratings from Moody’s and S&P for
either Borrower’s long-term unsecured debt or this Facility.  The applicable
debt ratings and the Applicable Margins are set forth in the table attached as
Exhibit A.  All margins and fees change as and when the rating classification
changes.  In the event both rating agencies have issued a rating and the rating
agencies are split on the rating for the Borrower’s long-term unsecured debt or
this Facility, the lower rating shall, except as set forth below, be deemed to
be the applicable rating (e.g., if the Borrower’s Moody’s long-term unsecured
debt or this Facility’s rating is Baa1 and its S&P long-term unsecured debt or
this Facility’s rating is BBB then the Applicable Margins shall be computed
based on the S&P rating).  In the event Moody’s and S&P issue different ratings
of the Borrower’s long term unsecured debt and the Borrower has a third rating
from Fitch which is different from the Moody’s and S&P ratings, the middle
rating of the three ratings shall be deemed the applicable rating.  In the event
Moody’s and S&P issue different ratings on the Borrower’s long term unsecured 
debt and the Borrower has a third rating from Fitch which is the equivalent of
the Moody’s or S&P rating, the third rating confirming either the Moody’s or S&P
rating, as the case may be, shall be deemed to be the applicable rating.  In the
event either Moody’s or S&P has not issued a rating, the rating from the agency
that has issued its rating shall govern.  The Applicable Margins shall be
adjusted effective on the next Business Day following any change in the
Borrower’s (or the Facility’s if applicable) Moody’s long-term unsecured debt
rating and/or S&P’s long-term unsecured debt rating (and/or Fitch’s long-term
unsecured debt rating, if applicable), as the case may be (provided that if
Administrative Agent does not receive notice of a change in rating within
forty-five days after it occurs then any reduction in Applicable Margin shall be
effective only when such notice is received).  In the event of a rating agency
downgrade, the Borrower will receive a credit for any incremental borrowing cost
should the rating agency(ies) restore the higher rating within a ninety day
period.  In the event that either S&P or Moody’s shall discontinue their ratings
of the REIT industry or the Borrower’s long-term unsecured debt or this
Facility, a mutually agreeable substitute rating agency shall be selected by the
Required Lenders and the Borrower.  If the Required Lenders and the Borrower
cannot agree on a substitute rating agency within forty-five (45) days of such
discontinuance, the Applicable Margin to be used for the calculation of interest
on Advances hereunder shall be Pricing Category 4 (as defined in Exhibit A). 
Lenders acknowledge that the rating for Borrower’s unsecured long term debt may
be issued even though Borrower has no outstanding unsecured long term debt.

 

24

--------------------------------------------------------------------------------


 

If a rating agency downgrade or discontinuance results in an increase in the
Prime Applicable Margin or the LIBOR Applicable Margin and if such increase is
reversed and the affected Applicable Margin is restored within ninety (90) days
thereafter, upon notification to Administrative Agent of the rating change
Borrower shall receive a credit against interest next due the Lenders equal to
interest accrued from time to time during such period of downgrade or
discontinuance and actually paid by the Borrower on the Advances at the
differential between such Applicable Margins.

 

If a rating agency upgrade results in a decrease in the Prime Applicable Margin
or the LIBOR Applicable Margin and if such decrease is reversed and the affected
Applicable Margin is restored with ninety (90) days thereafter, then Borrower
shall pay at the time the next interest payment is due an additional amount
equal to interest accrued from time to time during the period of upgrade at the
differential between such Applicable Margins.


 


2.5           FACILITY FEE.

 

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee (the “Facility Fee”) calculated at a per annum percentage
(“Facility Fee Rate”) of the total Aggregate Commitment.  The Facility Fee Rate
shall vary from time to time based on the Borrower’s long term unsecured debt
rating as set forth in the table attached hereto as Exhibit A.  The Facility Fee
shall be paid quarterly in arrears on the last day of each calendar quarter,
beginning September 30, 2003 for the period from the date hereof to
September 30, 2003, and continuing thereafter on the last day of each subsequent
quarter.


 


2.6           OTHER FEES.

 

The Borrower agrees to pay all other fees payable to the Administrative Agent
and the Arranger pursuant to the Borrower’s prior letter agreements with them
dated April 3, 2003.


 


2.7           MINIMUM AMOUNT OF EACH ADVANCE.

 

Each LIBOR Advance shall be in the minimum amount of $2,000,000 (and in
multiples of $100,000 if in excess thereof), and each Prime Advance shall be in
the minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof), provided, however, that any Prime Advance may be in the amount of the
unused Aggregate Commitment.  Borrower acknowledges that any LIBOR Advance not
in a multiple of $750,000 or $1,000,000 may result in a higher LIBOR Rate.


 


2.8           OPTIONAL PRINCIPAL PAYMENTS.

 

The Borrower may from time to time pay, without penalty or premium, all or any
part of outstanding Prime Advances or LIBOR Advances, upon two Business Days’
prior notice to the Administrative Agent and each Lender (except that no notice
shall be required to repay a Swing Line Loan) and each such prepayment shall be
in a minimum amount of $50,000.00 or in multiples thereof, provided that a LIBOR
Advance may not be paid prior to the last day of the applicable LIBOR Interest
Period unless Borrower pays the applicable Break-up Fee.

 

25

--------------------------------------------------------------------------------


 


2.9           METHOD OF SELECTING TYPES AND INTEREST PERIODS FOR NEW ADVANCES.

 

Unless Borrower and Lenders have agreed upon a Fixed Rate in accordance with
Section 2.15, the Borrower shall select the Type of Advance and, in the case of
each LIBOR Advance, the LIBOR Interest Period applicable to each Advance from
time to time.  The Borrower shall give the Administrative Agent irrevocable
notice (a “Borrowing Notice”) (i) not later than 10:00 a.m. (Chicago time) at
least one Business Day before the Borrowing Date of each Prime Advance (other
than a Swing Line Loan), (ii) not later than 10:00 a.m. (Chicago time) at least
three Business Days before the Borrowing Date for each LIBOR Advance, and
(iii) not later than noon (Chicago time) on the Borrowing Date for each Swing
Line Loan, specifying:

 

(I)            THE BORROWING DATE, WHICH SHALL BE A BUSINESS DAY, OF SUCH
ADVANCE,

 

(II)           THE AGGREGATE AMOUNT OF SUCH ADVANCE,

 

(III)          THE TYPE OF ADVANCE SELECTED (WHICH MUST BE A PRIME ADVANCE IN
THE CASE OF SWING LINE LOANS), AND

 

(IV)          IN THE CASE OF EACH LIBOR ADVANCE, THE LIBOR INTEREST PERIOD
APPLICABLE THERETO.

 

The Borrower shall also deliver together with each Borrowing Notice the
compliance certificate required in Section 5.2 and otherwise comply with the
conditions set forth in Section 5.2 for Advances.  The Administrative Agent
shall provide each Lender by facsimile with a copy of each Borrowing Notice and
compliance certificate on the same Business Day it is received.

 

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Revolving Loan or Revolving Loans, in funds immediately
available in Chicago to the Administrative Agent at the account specified
pursuant to Article XIV.  The Lenders shall not be obligated to match fund their
LIBOR Advances.  The Administrative Agent will promptly make the funds so
received from the Lenders available to the Borrower from the Administrative
Agent’s aforesaid account.

 

No LIBOR Interest Period may end after the Facility Termination Date and, unless
all of the Lenders otherwise agree in writing, in no event may there be more
than ten (10) different LIBOR Interest Periods for LIBOR Advances outstanding at
any one time.


 


2.10         CONVERSION AND CONTINUATION OF OUTSTANDING ADVANCES.

 

Prime Advances (other than Swing Line Loans) shall continue as Prime Advances
unless and until such Prime Advances are converted into LIBOR Advances.  Each
LIBOR Advance shall continue as a LIBOR Advance until the end of the then
applicable LIBOR Interest Period therefor, at which time such LIBOR Advance
shall be automatically converted into a Prime Advance unless the Borrower shall
have given the Administrative Agent a Conversion/Continuation Notice requesting
that, at the end of such LIBOR Interest Period, such LIBOR Advance shall
continue as a LIBOR Advance for the same or another LIBOR Interest Period. 
Subject to the terms of Section 2.7, the Borrower may elect from time to time to
convert all or any part of an Advance of any Type (other than a Swing Line Loan)
into any other Type of

 

26

--------------------------------------------------------------------------------


 

Advance; provided that any conversion of any LIBOR Advance shall be made on, and
only on, the last day of the Interest Period applicable thereto unless Borrower
pays the applicable Break-up Fee.  The Borrower shall give the Administrative
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of an Advance not later than 10:00 a.m. (Chicago time) at least one Business
Day, in the case of a conversion into a Prime Advance, or three Business Days,
in the case of a conversion into or continuation of a LIBOR Advance, prior to
the date of the requested conversion or continuation, specifying:

 

(I)            THE REQUESTED DATE WHICH SHALL BE A BUSINESS DAY, OF SUCH
CONVERSION OR CONTINUATION;

 

(II)           THE AGGREGATE AMOUNT AND TYPE OF THE ADVANCE WHICH IS TO BE
CONVERTED OR CONTINUED; AND

 

(III)          THE AMOUNT AND TYPE(S) OF ADVANCE(S) INTO WHICH SUCH ADVANCE IS
TO BE CONVERTED OR CONTINUED AND, IN THE CASE OF A CONVERSION INTO OR
CONTINUATION OF A LIBOR ADVANCE, THE DURATION OF THE LIBOR INTEREST PERIOD
APPLICABLE THERETO.


 


2.11         CHANGES IN INTEREST RATE, ETC.

 

Each Prime Advance shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
converted from a LIBOR Advance into a Prime Advance pursuant to Section 2.10 to
but excluding the date it is paid or is converted into a LIBOR Advance pursuant
to Section 2.10 hereof, at a rate per annum equal to the Adjusted Prime Rate for
such day.  Changes in the rate of interest on that portion of any Advance
maintained as a Prime Advance will take effect simultaneously with each change
in the Prime Rate.  Each LIBOR Advance shall bear interest from and including
the first day of the LIBOR Interest Period applicable thereto to (but not
including) the last day of such LIBOR Interest Period at the LIBOR Rate
determined as applicable to such LIBOR Advance.


 


2.12         RATES APPLICABLE AFTER DEFAULT.

 

Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of a Default or Unmatured Default, the Required Lenders
may, at their option, by written notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued
beyond its current term as a LIBOR Advance.  During the continuance of a Default
the Required Lenders may, at their option, by prior written notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each LIBOR Advance shall
bear interest for the applicable LIBOR Interest Period at the rate otherwise
applicable to such LIBOR Interest Period plus 2% per annum until such Default
shall have been cured, (ii) each Prime Advance shall bear interest at a rate per
annum equal to the Adjusted Prime Rate otherwise applicable to the Prime Advance
plus 2% per annum until such Default shall have been cured and (iii) the
Facility Letter of Credit Fee shall be equal to the LIBOR Applicable Margin plus
2%; provided that such rates shall become applicable

 

27

--------------------------------------------------------------------------------


 

automatically without notice to the Borrower if a Default occurs under
Section 8.7 or Section 8.8.


 


2.13         SWING LINE LOANS.


 


(A)           AMOUNT OF SWING LINE LOANS.  UPON THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 5.2 AND, IF SUCH SWING LINE LOAN IS TO
BE MADE ON THE DATE OF THE INITIAL ADVANCE HEREUNDER, THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 5.1 AS WELL, FROM AND INCLUDING THE
DATE OF THIS AGREEMENT AND PRIOR TO THE FACILITY TERMINATION DATE, THE SWING
LINE LENDER AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO
MAKE SWING LINE LOANS TO THE BORROWER FROM TIME TO TIME IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED THE SWING LINE COMMITMENT, PROVIDED THAT THE
AGGREGATE OUTSTANDING CREDIT EXPOSURE SHALL NOT AT ANY TIME EXCEED THE AGGREGATE
COMMITMENT, AND PROVIDED FURTHER THAT AT NO TIME SHALL THE SUM OF (I) THE SWING
LINE LENDER’S PERCENTAGE OF THE SWING LINE LOANS, PLUS (II) THE OUTSTANDING
LOANS MADE BY THE SWING LINE LENDER PURSUANT TO SECTION 2.1, PLUS (III) THE
SWING LINE LENDER’S PERCENTAGE OF FACILITY LETTER OF CREDIT OBLIGATIONS EXCEED
THE SWING LINE LENDER’S COMMITMENT AT SUCH TIME.  SUBJECT TO THE TERMS OF THIS
AGREEMENT, THE BORROWER MAY BORROW, REPAY AND REBORROW SWING LINE LOANS AT ANY
TIME PRIOR TO THE FACILITY TERMINATION DATE.


 


(B)           BORROWING NOTICE.  THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AND THE SWING LINE LENDER IRREVOCABLE NOTICE (A “SWING LINE
BORROWING NOTICE”) NOT LATER THAN NOON (CHICAGO TIME) ON THE BORROWING DATE OF
EACH SWING LINE LOAN, SPECIFYING (I) THE APPLICABLE BORROWING DATE (WHICH DATE
SHALL BE A BUSINESS DAY), AND (II) THE AGGREGATE AMOUNT OF THE REQUESTED SWING
LINE LOAN WHICH SHALL BE AN AMOUNT NOT LESS THAN $100,000.  THE SWING LINE LOANS
SHALL BEAR INTEREST AT THE ADJUSTED PRIME RATE.


 


(C)           MAKING OF SWING LINE LOANS.  PROMPTLY AFTER RECEIPT OF A SWING
LINE BORROWING NOTICE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER BY FAX,
OR OTHER SIMILAR FORM OF TRANSMISSION, OF THE REQUESTED SWING LINE LOAN.  NOT
LATER THAN 2:00 P.M. (CHICAGO TIME) ON THE APPLICABLE BORROWING DATE, THE SWING
LINE LENDER SHALL MAKE AVAILABLE THE SWING LINE LOAN, IN FUNDS IMMEDIATELY
AVAILABLE IN CHICAGO, TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS SPECIFIED
PURSUANT TO ARTICLE XIII.  THE ADMINISTRATIVE AGENT WILL PROMPTLY MAKE THE FUNDS
SO RECEIVED FROM THE SWING LINE LENDER AVAILABLE TO THE BORROWER ON THE
BORROWING DATE AT THE ADMINISTRATIVE AGENT’S AFORESAID ADDRESS.


 


(D)           REPAYMENT OF SWING LINE LOANS.  EACH SWING LINE LOAN SHALL BE PAID
IN FULL BY THE BORROWER ON OR BEFORE THE FIFTH (5TH) BUSINESS DAY AFTER THE
BORROWING DATE FOR SUCH SWING LINE LOAN.  IN ADDITION, THE SWING LINE LENDER (I)
MAY AT ANY TIME IN ITS SOLE DISCRETION WITH RESPECT TO ANY OUTSTANDING SWING
LINE LOAN, OR (II) SHALL ON THE FIFTH (5TH) BUSINESS DAY AFTER THE BORROWING
DATE OF ANY SWING LINE LOAN, REQUIRE EACH LENDER (INCLUDING THE SWING LINE
LENDER) TO MAKE A REVOLVING LOAN IN THE AMOUNT OF SUCH LENDER’S PERCENTAGE OF
SUCH SWING LINE LOAN (INCLUDING, WITHOUT LIMITATION, ANY INTEREST ACCRUED AND
UNPAID THEREON), FOR THE PURPOSE OF REPAYING SUCH SWING LINE LOAN.  NOT LATER
THAN NOON (CHICAGO TIME) ON THE DATE OF ANY NOTICE RECEIVED PURSUANT TO THIS
SECTION 2.13, EACH LENDER SHALL MAKE AVAILABLE ITS REQUIRED REVOLVING LOAN, IN
FUNDS IMMEDIATELY AVAILABLE IN CHICAGO TO THE ADMINISTRATIVE AGENT AT ITS
ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII.  REVOLVING LOANS MADE PURSUANT TO
THIS SECTION 2.13 SHALL INITIALLY BE PRIME ADVANCES AND THEREAFTER MAY BE
CONTINUED AS PRIME ADVANCES OR

 

28

--------------------------------------------------------------------------------


 


CONVERTED INTO LIBOR ADVANCES IN THE MANNER PROVIDED IN SECTION 2.10 AND SUBJECT
TO THE OTHER CONDITIONS AND LIMITATIONS SET FORTH IN THIS ARTICLE II.  UNLESS A
LENDER SHALL HAVE NOTIFIED THE SWING LINE LENDER, PRIOR TO ITS MAKING ANY SWING
LINE LOAN, THAT ANY APPLICABLE CONDITION PRECEDENT SET FORTH IN SECTIONS 5.1 OR
5.2 HAD NOT THEN BEEN SATISFIED, SUCH LENDER’S OBLIGATION TO MAKE REVOLVING
LOANS PURSUANT TO THIS SECTION 2.13 TO REPAY SWING LINE LOANS SHALL BE
UNCONDITIONAL, CONTINUING, IRREVOCABLE AND ABSOLUTE AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, (A) ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER OR ANY OTHER PERSON, (B) THE
OCCURRENCE OR CONTINUANCE OF A DEFAULT OR UNMATURED DEFAULT, (C) ANY ADVERSE
CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER, OR (D) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER.  IN THE EVENT THAT ANY LENDER
FAILS TO MAKE PAYMENT TO THE ADMINISTRATIVE AGENT OF ANY AMOUNT DUE UNDER THIS
SECTION 2.13, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECEIVE, RETAIN AND
APPLY AGAINST SUCH OBLIGATION THE PRINCIPAL AND INTEREST OTHERWISE PAYABLE TO
SUCH LENDER HEREUNDER UNTIL THE ADMINISTRATIVE AGENT RECEIVES SUCH PAYMENT FROM
SUCH LENDER OR SUCH OBLIGATION IS OTHERWISE FULLY SATISFIED.  IN ADDITION TO THE
FOREGOING, IF FOR ANY REASON ANY LENDER FAILS TO MAKE PAYMENT TO THE
ADMINISTRATIVE AGENT OF ANY AMOUNT DUE UNDER THIS SECTION 2.13, SUCH LENDER
SHALL BE DEEMED, AT THE OPTION OF THE ADMINISTRATIVE AGENT, TO HAVE
UNCONDITIONALLY AND IRREVOCABLY PURCHASED FROM THE SWING LINE LENDER, WITHOUT
RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN THE APPLICABLE
SWING LINE LOAN IN THE AMOUNT OF SUCH REVOLVING LOAN, AND SUCH INTEREST AND
PARTICIPATION MAY BE RECOVERED FROM SUCH LENDER TOGETHER WITH INTEREST THEREON
AT THE FEDERAL FUNDS EFFECTIVE RATE FOR EACH DAY DURING THE PERIOD COMMENCING ON
THE DATE OF DEMAND AND ENDING ON THE DATE SUCH AMOUNT IS RECEIVED.  ON THE
FACILITY TERMINATION DATE, THE BORROWER SHALL REPAY IN FULL THE OUTSTANDING
PRINCIPAL BALANCE OF THE SWING LINE LOANS.


 


2.14         COMPETITIVE BID LOANS.


 


(A)           COMPETITIVE BID OPTION.  IN ADDITION TO RATABLE ADVANCES PURSUANT
TO SECTION 2.3, BUT SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION THE LIMITATION SET FORTH IN SECTION 2.1 AS TO THE
MAXIMUM AMOUNT OF ALL LOANS NOT EXCEEDING THE AGGREGATE COMMITMENT), THE
BORROWER MAY, AS SET FORTH IN THIS SECTION 2.14, REQUEST THE LENDERS, PRIOR TO
THE FACILITY TERMINATION DATE, TO MAKE OFFERS TO MAKE COMPETITIVE BID LOANS TO
THE BORROWER.  EACH LENDER MAY, BUT SHALL HAVE NO OBLIGATION TO, MAKE SUCH
OFFERS AND THE BORROWER MAY, BUT SHALL HAVE NO OBLIGATION TO, ACCEPT ANY SUCH
OFFERS IN THE MANNER SET FORTH IN THIS SECTION 2.14.  COMPETITIVE BID LOANS
SHALL BE EVIDENCED BY THE COMPETITIVE BID NOTES.  IN NO EVENT SHALL THE
AGGREGATE OF ALL COMPETITIVE BID LOANS OUTSTANDING AT ANY TIME EXCEED 50% OF THE
AGGREGATE COMMITMENT.


 


(B)           COMPETITIVE BID QUOTE REQUEST.  WHEN THE BORROWER WISHES TO
REQUEST OFFERS TO MAKE COMPETITIVE BID LOANS UNDER THIS SECTION 2.14, IT SHALL
TRANSMIT TO THE ADMINISTRATIVE AGENT BY TELECOPY A COMPETITIVE BID QUOTE REQUEST
SUBSTANTIALLY IN THE FORM OF EXHIBIT C-1 HERETO SO AS TO BE RECEIVED NO LATER
THAN (I) 10:00 A.M. (CHICAGO TIME) AT LEAST FIVE BUSINESS DAYS PRIOR TO THE
BORROWING DATE PROPOSED THEREIN, IN THE CASE OF A REQUEST FOR A COMPETITIVE
LIBOR MARGIN OR (II) 9:00 A.M. (CHICAGO TIME) AT LEAST ONE BUSINESS DAY PRIOR TO
THE BORROWING DATE PROPOSED THEREIN, IN THE CASE OF A REQUEST FOR AN ABSOLUTE
RATE SPECIFYING:

 

(I)            THE PROPOSED BORROWING DATE FOR THE PROPOSED COMPETITIVE BID
LOAN;

 

29

--------------------------------------------------------------------------------


 

(II)           THE REQUESTED AGGREGATE PRINCIPAL AMOUNT OF SUCH COMPETITIVE BID
LOAN WHICH MUST BE AT LEAST $10,000,000 AND AN INTEGRAL MULTIPLE OF $1,000,000;

 

(III)          WHETHER THE COMPETITIVE BID QUOTES REQUESTED ARE TO SET FORTH A
COMPETITIVE LIBOR MARGIN OR AN ABSOLUTE RATE, OR BOTH; AND

 

(IV)          THE LIBOR INTEREST PERIOD, IF A COMPETITIVE LIBOR MARGIN IS
REQUESTED, OR THE ABSOLUTE INTEREST PERIOD, IF AN ABSOLUTE RATE IS REQUESTED.

 

The Borrower may request offers to make Competitive Bid Loans for more than one
(but not more than five) Interest Period in a single Competitive Bid Quote
Request.  No Competitive Bid Quote Request shall be given within five Business
Days (or such other number of days as the Borrower and the Administrative Agent
may agree) of any other Competitive Bid Quote Request.  A Competitive Bid Quote
Request that does not conform substantially to the form of Exhibit C-1 hereto
shall be rejected, and the Administrative Agent shall promptly notify the
Borrower of such rejection by telecopy.


 


(C)           INVITATION FOR COMPETITIVE BID QUOTES.  PROMPTLY AND IN ANY EVENT
BEFORE THE CLOSE OF BUSINESS ON THE SAME BUSINESS DAY OF RECEIPT OF A
COMPETITIVE BID QUOTE REQUEST THAT IS NOT REJECTED PURSUANT TO SECTION 2.14(B),
THE ADMINISTRATIVE AGENT SHALL SEND TO EACH OF THE LENDERS BY TELECOPY AN
INVITATION FOR COMPETITIVE BID QUOTES SUBSTANTIALLY IN THE FORM OF EXHIBIT C-2
HERETO, WHICH SHALL CONSTITUTE AN INVITATION BY THE BORROWER TO EACH LENDER TO
SUBMIT COMPETITIVE BID QUOTES OFFERING TO MAKE THE COMPETITIVE BID LOANS TO
WHICH SUCH COMPETITIVE BID QUOTE REQUEST RELATES IN ACCORDANCE WITH THIS
SECTION 2.14.


 


(D)           SUBMISSION AND CONTENTS OF COMPETITIVE BID QUOTES.

 

(I)            EACH LENDER MAY, IN ITS SOLE DISCRETION, SUBMIT A COMPETITIVE BID
QUOTE CONTAINING AN OFFER OR OFFERS TO MAKE COMPETITIVE BID LOANS IN RESPONSE TO
ANY INVITATION FOR COMPETITIVE BID QUOTES.  EACH COMPETITIVE BID QUOTE MUST
COMPLY WITH THE REQUIREMENTS OF THIS SECTION 2.14(D) AND MUST BE SUBMITTED TO
THE ADMINISTRATIVE AGENT BY TELEX OR TELECOPY AT ITS OFFICES NOT LATER THAN
(A) 2:00 P.M. (CHICAGO TIME) AT LEAST FOUR BUSINESS DAYS PRIOR TO THE PROPOSED
BORROWING DATE, IN THE CASE OF A REQUEST FOR A COMPETITIVE LIBOR MARGIN OR
(B) 9:00 A.M. (CHICAGO TIME) ON THE PROPOSED BORROWING DATE, IN THE CASE OF A
REQUEST FOR AN ABSOLUTE RATE (OR, IN EITHER CASE UPON REASONABLE PRIOR NOTICE TO
THE LENDERS, SUCH OTHER TIME AND DATE AS THE BORROWER AND THE ADMINISTRATIVE
AGENT MAY AGREE); PROVIDED THAT COMPETITIVE BID QUOTES SUBMITTED BY THE
ADMINISTRATIVE AGENT, IN ITS CAPACITY AS A LENDER, MAY ONLY BE SUBMITTED IF THE
ADMINISTRATIVE AGENT  NOTIFIES THE BORROWER OF THE TERMS OF THE OFFER OR OFFERS
CONTAINED THEREIN NO LATER THAN 30 MINUTES PRIOR TO THE LATEST TIME AT WHICH THE
RELEVANT COMPETITIVE BID QUOTES MUST BE SUBMITTED BY THE OTHER LENDERS.  SUBJECT
TO THE BORROWER’S COMPLIANCE WITH ALL OTHER CONDITIONS TO DISBURSEMENT HEREIN,
ANY COMPETITIVE BID QUOTE OF A LENDER SO MADE SHALL BE IRREVOCABLE EXCEPT WITH
THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT GIVEN ON THE INSTRUCTIONS OF THE
BORROWER.

 

(II)           EACH COMPETITIVE BID QUOTE SHALL BE IN SUBSTANTIALLY THE FORM OF
EXHIBIT C-3 HERETO AND SHALL IN ANY CASE SPECIFY:

 

30

--------------------------------------------------------------------------------


 

1)             THE PROPOSED BORROWING DATE, WHICH SHALL BE THE SAME AS THAT SET
FORTH IN THE APPLICABLE INVITATION FOR COMPETITIVE BID QUOTES,

 

2)             THE PRINCIPAL AMOUNT OF THE COMPETITIVE BID LOAN FOR WHICH EACH
SUCH OFFER IS BEING MADE, WHICH PRINCIPAL AMOUNT (X) MAY BE GREATER THAN, LESS
THAN OR EQUAL TO THE COMMITMENT OF THE QUOTING LENDER, (Y) MUST BE AT LEAST
$5,000,000 AND AN INTEGRAL MULTIPLE OF $1,000,000, AND (Z) MAY NOT EXCEED THE
PRINCIPAL AMOUNT OF COMPETITIVE BID LOANS FOR WHICH OFFERS ARE REQUESTED,

 

3)             AS APPLICABLE, THE COMPETITIVE LIBOR MARGIN AND ABSOLUTE RATE
OFFERED FOR EACH SUCH COMPETITIVE BID LOAN,

 

4)             THE MINIMUM AMOUNT, IF ANY, OF THE COMPETITIVE BID LOAN WHICH MAY
BE ACCEPTED BY THE BORROWER, AND

 

5)             THE IDENTITY OF THE QUOTING LENDER, PROVIDED THAT SUCH
COMPETITIVE BID LOAN MAY BE FUNDED BY SUCH LENDER’S DESIGNATED LENDER AS
PROVIDED IN SECTION 2.14(J), REGARDLESS OF WHETHER THAT IS SPECIFIED IN THE
COMPETITIVE BID QUOTE.

 

(III)          THE ADMINISTRATIVE AGENT SHALL REJECT ANY COMPETITIVE BID QUOTE
THAT:

 

1)             IS NOT SUBSTANTIALLY IN THE FORM OF EXHIBIT C-3 HERETO OR DOES
NOT SPECIFY ALL OF THE INFORMATION REQUIRED BY SECTION 2.14(D)(II),

 

2)             CONTAINS QUALIFYING, CONDITIONAL OR SIMILAR LANGUAGE, OTHER THAN
ANY SUCH LANGUAGE CONTAINED IN EXHIBIT C-3 HERETO,

 

3)             PROPOSES TERMS OTHER THAN OR IN ADDITION TO THOSE SET FORTH IN
THE APPLICABLE INVITATION FOR COMPETITIVE BID QUOTES, OR

 

4)             ARRIVES AFTER THE TIME SET FORTH IN SECTION 2.14(D)(I).

 

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.14(d)(iii), then the Administrative Agent shall notify the relevant
Lender of such rejection as soon as practical.


 


(E)           NOTICE TO BORROWER.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER OF THE TERMS (I) OF ANY COMPETITIVE BID QUOTE SUBMITTED BY A
LENDER THAT IS IN ACCORDANCE WITH SECTION 2.14(D) AND (II) OF ANY COMPETITIVE
BID QUOTE THAT AMENDS, MODIFIES OR IS OTHERWISE INCONSISTENT WITH A PREVIOUS
COMPETITIVE BID QUOTE SUBMITTED BY SUCH LENDER WITH RESPECT TO THE SAME
COMPETITIVE BID QUOTE REQUEST.  ANY SUCH SUBSEQUENT COMPETITIVE BID QUOTE SHALL
BE DISREGARDED BY THE ADMINISTRATIVE AGENT UNLESS SUCH SUBSEQUENT COMPETITIVE
BID QUOTE SPECIFICALLY STATES THAT IT IS SUBMITTED SOLELY TO CORRECT A MANIFEST
ERROR IN SUCH FORMER COMPETITIVE BID QUOTE.  THE ADMINISTRATIVE AGENT’S NOTICE
TO THE BORROWER SHALL SPECIFY THE AGGREGATE PRINCIPAL AMOUNT OF COMPETITIVE BID
LOANS FOR WHICH OFFERS HAVE BEEN RECEIVED FOR EACH INTEREST PERIOD SPECIFIED IN
THE RELATED COMPETITIVE BID QUOTE REQUEST AND THE RESPECTIVE

 

31

--------------------------------------------------------------------------------


 


PRINCIPAL AMOUNTS AND COMPETITIVE LIBOR MARGINS OR ABSOLUTE RATE, AS THE CASE
MAY BE, SO OFFERED.


 


(F)            ACCEPTANCE AND NOTICE BY BORROWER.  NOT LATER THAN (I) 6:00 P.M.
(CHICAGO TIME) AT LEAST FOUR BUSINESS DAYS PRIOR TO THE PROPOSED BORROWING DATE
IN THE CASE OF A REQUEST FOR A COMPETITIVE LIBOR MARGIN OR (II) 10:00 A.M.
(CHICAGO TIME) ON THE PROPOSED BORROWING DATE, IN THE CASE OF A REQUEST FOR AN
ABSOLUTE RATE (OR, IN EITHER CASE UPON REASONABLE PRIOR NOTICE TO THE LENDERS,
SUCH OTHER TIME AND DATE AS THE BORROWER AND THE ADMINISTRATIVE AGENT MAY
AGREE), THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ITS ACCEPTANCE OR
REJECTION OF THE OFFERS SO NOTIFIED TO IT PURSUANT TO SECTION 2.14(E); PROVIDED,
HOWEVER, THAT THE FAILURE BY THE BORROWER TO GIVE SUCH NOTICE TO THE
ADMINISTRATIVE AGENT SHALL BE DEEMED TO BE A REJECTION OF ALL SUCH OFFERS.  IN
THE CASE OF ACCEPTANCE, SUCH NOTICE (A “COMPETITIVE BID BORROWING NOTICE”) SHALL
SPECIFY THE AGGREGATE PRINCIPAL AMOUNT OF OFFERS FOR EACH INTEREST PERIOD THAT
ARE ACCEPTED.  THE BORROWER MAY ACCEPT ANY COMPETITIVE BID QUOTE IN WHOLE OR IN
PART (SUBJECT TO THE TERMS OF SECTION 2.14(D)(III)); PROVIDED THAT:

 

(I)            THE AGGREGATE PRINCIPAL AMOUNT OF ALL COMPETITIVE BID LOANS TO BE
DISBURSED ON A GIVEN BORROWING DATE MAY NOT EXCEED THE APPLICABLE AMOUNT SET
FORTH IN THE RELATED COMPETITIVE BID QUOTE REQUEST,

 

(II)           ACCEPTANCE OF OFFERS MAY ONLY BE MADE ON THE BASIS OF ASCENDING
COMPETITIVE LIBOR MARGINS OR ABSOLUTE RATES, AS THE CASE MAY BE, AND

 

(III)          THE BORROWER MAY NOT ACCEPT ANY OFFER THAT IS DESCRIBED IN
SECTION 2.14(D)(III) OR THAT OTHERWISE FAILS TO COMPLY WITH THE REQUIREMENTS OF
THIS AGREEMENT.


 


(G)           ALLOCATION BY ADMINISTRATIVE AGENT.  IF OFFERS ARE MADE BY TWO OR
MORE LENDERS WITH THE SAME COMPETITIVE LIBOR MARGINS OR ABSOLUTE RATES, AS THE
CASE MAY BE, FOR A GREATER AGGREGATE PRINCIPAL AMOUNT THAN THE AMOUNT IN RESPECT
OF WHICH OFFERS ARE ACCEPTED FOR THE RELATED INTEREST PERIOD, THE PRINCIPAL
AMOUNT OF COMPETITIVE BID LOANS IN RESPECT OF WHICH SUCH OFFERS ARE ACCEPTED
SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT AMONG SUCH LENDERS AS NEARLY AS
POSSIBLE (IN SUCH MULTIPLES, NOT GREATER THAN $1,000,000, AS THE ADMINISTRATIVE
AGENT MAY DEEM APPROPRIATE) IN PROPORTION TO THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH OFFERS PROVIDED, HOWEVER, THAT NO LENDER SHALL BE ALLOCATED ANY COMPETITIVE
BID LOAN WHICH IS LESS THAN THE MINIMUM AMOUNT WHICH SUCH LENDER HAS INDICATED
THAT IT IS WILLING TO ACCEPT.  ALLOCATIONS BY THE ADMINISTRATIVE AGENT OF THE
AMOUNTS OF COMPETITIVE BID LOANS SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY, BUT IN ANY EVENT ON THE SAME
BUSINESS DAY, NOTIFY EACH LENDER OF ITS RECEIPT OF A COMPETITIVE BID BORROWING
NOTICE AND THE PRINCIPAL AMOUNTS OF THE COMPETITIVE BID LOANS ALLOCATED TO EACH
PARTICIPATING LENDER.


 


(H)           ADMINISTRATION FEE.  THE BORROWER HEREBY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATION FEE OF $2,500 PER EACH COMPETITIVE BID
QUOTE REQUEST TRANSMITTED BY THE BORROWER TO THE ADMINISTRATIVE AGENT PURSUANT
TO SECTION 2.14(B).  SUCH ADMINISTRATION FEE SHALL BE PAYABLE MONTHLY IN ARREARS
ON THE FIRST BUSINESS DAY OF EACH MONTH AND ON THE FACILITY TERMINATION DATE (OR
SUCH EARLIER DATE ON WHICH THE AGGREGATE COMMITMENT SHALL TERMINATE OR BE
CANCELLED) FOR ANY PERIOD THEN ENDING FOR WHICH SUCH FEE, IF ANY, SHALL NOT HAVE
BEEN THERETOFORE PAID.


 


32

--------------------------------------------------------------------------------



 


(I)            OTHER TERMS.  ANY COMPETITIVE BID LOAN SHALL NOT REDUCE THE
COMMITMENT OF THE LENDER MAKING SUCH COMPETITIVE BID LOAN, AND EACH SUCH LENDER
SHALL CONTINUE TO BE OBLIGATED TO FUND ITS FULL PERCENTAGE OF ALL PRO RATA
ADVANCES UNDER THE FACILITY.  COMPETITIVE BID LOANS SHALL NOT BE PREPAID PRIOR
TO THE END OF THE APPLICABLE INTEREST PERIOD UNLESS THE COMPETITIVE BID LENDER
CONSENTS.  COMPETITIVE BID LOANS MAY NOT BE CONTINUED AND, IF NOT REPAID AT THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, SHALL (SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT) BE REPLACED BY NEW COMPETITIVE BID LOANS MADE IN
ACCORDANCE WITH THIS SECTION 2.14 OR BY RATABLE ADVANCES IN ACCORDANCE WITH
SECTION 2.3.


 


(J)            DESIGNATED LENDERS.  A LENDER MAY DESIGNATE ITS DESIGNATED LENDER
TO FUND A COMPETITIVE BID LOAN ON ITS BEHALF AS DESCRIBED IN SECTION
2.14(D)(II)(5).  ANY DESIGNATED LENDER WHICH FUNDS A COMPETITIVE BID LOAN SHALL
ON AND AFTER THE TIME OF SUCH FUNDING BECOME THE OBLIGEE UNDER SUCH COMPETITIVE
BID LOAN AND BE ENTITLED TO RECEIVE PAYMENT THEREOF WHEN DUE.  NO LENDER SHALL
BE RELIEVED OF ITS OBLIGATION TO FUND A COMPETITIVE BID LOAN, AND NO DESIGNATED
LENDER SHALL ASSUME SUCH OBLIGATION, PRIOR TO THE TIME SUCH COMPETITIVE BID LOAN
IS FUNDED.


 


(K)           NOTICE TO LENDERS.  ADMINISTRATIVE AGENT SHALL PROVIDE TO ALL
BIDDING LENDERS A SUMMARY REPORT OF EACH COMPETITIVE BID REQUEST INCLUDING THE
AMOUNT AND RATE FOR EACH BID AWARDED.


 


2.15         FIXED RATE LOANS.

 

In addition to the other interest rate options provided herein, the Borrower may
request a fixed rate (“Fixed Rate”) on any ratable Advance for up to one (1)
year.  The Fixed Rate shall be as quoted by the Administrative Agent, subject to
the approval of all of the Lenders.  If all of the Lenders do not approve a
proposed Fixed Rate quoted by the Administrative Agent then the Fixed Rate
Advance shall not be made.  If Borrower and Lenders agree to a Fixed Rate for
all or a portion of the advances outstanding hereunder, all the provisions
contained herein for LIBOR Advances (including without limitation the provisions
of Section 4.4 regarding indemnification in the event of prepayment) shall be
applicable to such Fixed Rate Advances with the Interest Period being the period
of time agreed to by Borrower and Lenders and the LIBOR Rate being equal to the
Fixed Rate agreed to by Borrower and Lenders.


 


2.16         METHOD OF PAYMENT.

 

All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s account specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by noon (Chicago time) on
the date when due and shall (except with respect to repayments of Swing Line
Loans and Competitive Bid Loans) be applied ratably by the Administrative Agent
among the Lenders.  Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
its account specified pursuant to Article XIV or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender
promptly.  If any payment received by the Administrative Agent is not delivered
to a Lender by the closing of business on the same Business Day as received by
the Administrative Agent (with respect to payments received by 2:00 p.m.,
Chicago time) or the next Business Day

 

33

--------------------------------------------------------------------------------


 

(with respect to payments received after 2:00 p.m., Chicago time), Lender shall
receive from the Administrative Agent interest at the Federal Funds Effective
Rate on the payment.  The Administrative Agent is hereby authorized to charge
the specific account of the Borrower, if any, maintained with Bank One, NA for
such purpose, for each payment of principal, interest and fees as it becomes due
hereunder.  The Borrower shall not have any liability to any Lender for the
failure of the Administrative Agent to promptly deliver funds to any such Lender
and shall be deemed to have made all such payments on the date the respective
payment is made by the Borrower to the Administrative Agent provided that it is
received by the Administrative Agent no later than the time specified in this
Section 2.16.


 


2.17         NOTES; TELEPHONIC NOTICES.

 

Each Lender is hereby authorized to record the principal amount of each of its
Loans and each repayment on the schedule attached to its Note, provided,
however, that the failure to so record shall not affect the Borrower’s
obligations under such Note.  Each Lender’s books and records, including without
limitation, the information, if any, recorded by the Lender on the schedule
attached to its Note, shall be deemed to be prima facia correct absent manifest
error.  The Borrower hereby authorizes the Lenders and the Administrative Agent
to extend, convert or continue Advances, effect selections of Types of Advances
and to transfer funds based on telephonic notices made by any person or persons
the Administrative Agent or any Lender in good faith believes to be an
Authorized Officer.  The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation signed by an Authorized Officer of
each telephonic notice, if such confirmation is requested by the Administrative
Agent or any Lender.  If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error.


 


2.18         INTEREST PAYMENT DATES; INTEREST AND FEE BASIS.

 

Interest accrued on each Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, and at the
Facility Termination Date, whether by acceleration or otherwise.  Interest
accrued on each LIBOR Advance shall also be payable on any date on which the
LIBOR Advance is prepaid (provided that nothing herein shall authorize a
prepayment which is not otherwise permitted hereunder).  Interest and Facility
Fees shall be calculated for actual days elapsed on the basis of a 360-day
year.  Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to noon
(Chicago time) at the place of payment, unless such Advance is repaid on the
date that it was made.  If any payment of principal of or interest on an Advance
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.


 


2.19         NOTIFICATION OF ADVANCES, INTEREST RATES AND PREPAYMENTS.

 

Promptly after receipt thereof (but in no event later than noon (Chicago time)
one Business Day prior to the proposed Borrowing Date for a Prime Advance or the
close of business three Business Days prior to the proposed Borrowing Date for a
LIBOR Advance) the Administrative Agent will notify each Lender of the contents
of each Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it

 

34

--------------------------------------------------------------------------------


 

hereunder.  The Administrative Agent will notify each Lender and the Borrower of
the interest rate applicable to each LIBOR Advance promptly upon determination
of such interest rate and will give each Lender and the Borrower prompt notice
of each change in the Prime Rate and the Applicable Margin.


 


2.20         LENDING INSTALLATIONS.

 

Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time.  All terms of
this Agreement shall apply to any such Lending Installation and the Notes shall
be deemed held by each Lender for the benefit of such Lending Installation. 
Each Lender may, by written or telex notice to the Administrative Agent and the
Borrower, designate a Lending Installation through which Loans will be made by
it and for whose account Loan payments are to be made.


 


2.21         NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT.

 

Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If the Borrower has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to the Federal Funds Effective Rate for such
day.  If a Lender has not in fact made such payment to the Administrative Agent,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to the Federal Funds Effective Rate for such
date.  If such Lender does not make such payment upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such amount to the Administrative Agent
together with interest thereon in respect of each day during the period
commencing on the date such amount was so made available by the Administrative
Agent until the date the Administrative Agent recovers such amount at the rate
applicable to the relevant Loan.  Nothing in this Section 2.21 shall be deemed
to relieve any Lender from its obligation to fulfill any portion of its
Commitment hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

No Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder, and each Lender shall be obligated to make
the Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fulfill its Commitment hereunder.

 

35

--------------------------------------------------------------------------------


 


2.22         VOLUNTARY REDUCTION OF AGGREGATE COMMITMENT AMOUNT.

 

Upon at least five (5) Business Days’ prior irrevocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent,
Borrower shall have the right, without premium or penalty, to permanently reduce
the Aggregate Commitment in whole or in part provided that (a) Borrower may not
reduce the Aggregate Commitment below the Aggregate Outstanding Credit Exposure
at the time of such requested reduction, (b) any such partial reduction shall be
in the minimum aggregate amount of Five Million Dollars (U.S. $5,000,000.00) or
any integral multiple of Five Million Dollars (U.S. $5,000,000.00) in excess
thereof and (c) Borrower may not reduce the Aggregate Commitment to an amount
less than One Hundred Million Dollars (U.S. $100,000,000.00) unless the
Aggregate Commitment is terminated in its entirety.  Any reduction of the
Aggregate Commitment shall be applied pro rata to each Lender’s Commitment.


 


2.23         INCREASE IN AGGREGATE COMMITMENT AMOUNT.

 

So long as no Default has occurred and is continuing, the Borrower shall have
the right from time to time to increase the Aggregate Commitment up to a maximum
of $500,000,000 by obtaining the Administrative Agent’s prior written approval
and either adding new banks as Lenders or obtaining the agreement, which shall
be at such Lender’s or Lenders’ sole discretion, of one or more of the
then-current Lenders to increase its or their Commitments.  Such increases shall
be evidenced by the execution and delivery of an Amendment Regarding Increase in
the form of Exhibit J attached hereto by the Borrower, the Administrative Agent
and the new bank or existing Lender providing such additional Commitment, a copy
of which shall be forwarded to each Lender by the Administrative Agent promptly
after execution thereof.  On the effective date of each such increase in the
Aggregate Commitment, the Borrower and the Administrative Agent shall cause the
new or existing Lenders providing such increase, by either funding more than its
or their Percentage of new ratable Advances made on such date or purchasing
shares of outstanding ratable Loans held by the other Lenders or a combination
thereof, to hold its or their Percentage of all ratable Advances outstanding at
the close of business on such day; provided that Borrower shall pay any selling
Lender funding losses to the same extent as would be required under Section 4.4
in respect of a prepayment.  The Lenders agree to cooperate in any required sale
and purchase of outstanding ratable Advances to achieve such result.  In no
event will such new or existing Lenders providing the increase be required to
fund or purchase a portion of any Competitive Bid Loan or Swing Line Loan to
comply with this Section on such date.  In no event shall the Aggregate
Commitment exceed $500,000,000 without the approval of all of the Lenders.


 


2.24         USURY.

 

This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject any Lender (including the Swing Line
Lender) to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or

 

36

--------------------------------------------------------------------------------


 

detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.


 


2.25         APPLICATION OF MONEYS RECEIVED.

 

All moneys collected or received by the Administrative Agent on account of the
Facility directly or indirectly, shall be applied in the following order of
priority:

 

(I)            TO THE PAYMENT OF ALL REASONABLE COSTS INCURRED IN THE COLLECTION
OF SUCH MONEYS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE GIVEN NOTICE TO THE
BORROWER;

 

(II)           TO THE REIMBURSEMENT OF ANY AMOUNTS DUE TO THE LENDERS IN
ACCORDANCE WITH ARTICLE 4;

 

(III)          TO THE PAYMENT OF ANY FEE DUE PURSUANT TO SECTION 3.8(B) IN
CONNECTION WITH THE ISSUANCE OF A FACILITY LETTER OF CREDIT TO THE ISSUING BANK,
TO THE PAYMENT OF THE FACILITY FEE TO THE LENDERS, IF THEN DUE, IN ACCORDANCE
WITH THEIR PERCENTAGES AND TO THE PAYMENT OF THE ADMINISTRATIVE AGENT’S FEE TO
THE ADMINISTRATIVE AGENT IF THEN DUE;

 

(IV)          (A) IN CASE THE ENTIRE UNPAID PRINCIPAL OF THE FACILITY SHALL NOT
HAVE BECOME DUE AND PAYABLE, THE WHOLE AMOUNT RECEIVED AS INTEREST AND FACILITY
LETTER OF CREDIT FEE THEN DUE TO THE LENDERS (OTHER THAN A DEFAULTING LENDER) AS
THEIR RESPECTIVE PERCENTAGES APPEAR (EXCEPT TO THE EXTENT THERE ARE SWING LINE
LOANS OR COMPETITIVE BID LOANS OUTSTANDING IN WHICH EVENT THE FULL AMOUNT OF
INTEREST ATTRIBUTABLE TO THE SWING LINE LOANS AND COMPETITIVE BID LOANS SHALL BE
PAYABLE TO THE SWING LINE LENDER AND COMPETITIVE BID LENDERS, RESPECTIVELY,
UNLESS THE SWING LINE LENDER OR COMPETITIVE BID LENDER SHALL BE A DEFAULTING
LENDER), TOGETHER WITH THE WHOLE AMOUNT, IF ANY, RECEIVED AS PRINCIPAL FIRST TO
THE SWING LINE LENDER, UNLESS THE SWING LINE LENDER SHALL BE A DEFAULTING
LENDER, TO REPAY ANY OUTSTANDING SWING LINE LOANS AND THEN TO THE LENDERS AS
THEIR RESPECTIVE FUNDED PERCENTAGES APPEAR, OR (B) IN CASE THE ENTIRE UNPAID
PRINCIPAL OF THE FACILITY SHALL HAVE BECOME DUE AND PAYABLE, AS A RESULT OF A
DEFAULT OR OTHERWISE, TO THE PAYMENT OF THE WHOLE AMOUNT THEN DUE AND PAYABLE ON
THE LOAN FOR PRINCIPAL, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE OR
THE INTEREST RATE, AS APPLICABLE, TO THE SWING LINE LENDER, UNLESS THE SWING
LINE LENDER SHALL BE A DEFAULTING LENDER, FOR ALL SUCH AMOUNTS DUE IN CONNECTION
WITH SWING LINE LOANS AND THEN TO THE LENDERS (OTHER THAN A DEFAULTING LENDER)
AS THEIR RESPECTIVE FUNDED PERCENTAGES APPEAR UNTIL PAID IN FULL; AND THEN TO
THE LETTER OF CREDIT COLLATERAL ACCOUNT UNTIL THE FULL AMOUNT OF FACILITY LETTER
OF CREDIT OBLIGATIONS IS ON DEPOSIT THEREIN; AND

 

(V)           TO THE PAYMENT OF ANY SUMS DUE TO EACH DEFAULTING LENDER AS THEIR
RESPECTIVE PERCENTAGES APPEAR (PROVIDED THAT ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO SET-OFF AGAINST SUCH SUMS ANY AMOUNTS DUE FROM SUCH DEFAULTING LENDER).

 

37

--------------------------------------------------------------------------------


 


ARTICLE III.


 


THE LETTER OF CREDIT SUBFACILITY


 


3.1           OBLIGATION TO ISSUE.

 

Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the Borrower herein set forth, the Issuing
Bank hereby agrees to issue for the account of Borrower, one or more Facility
Letters of Credit in accordance with this Article III, from time to time during
the period ending on the Business Day prior to the Facility Termination Date.


 


3.2           TYPES AND AMOUNTS.

 

The Issuing Bank shall not except with the prior written consent of all Lenders:

 

(I)            ISSUE ANY FACILITY LETTER OF CREDIT IF THE AGGREGATE MAXIMUM
AMOUNT THEN AVAILABLE FOR DRAWING UNDER LETTERS OF CREDIT ISSUED BY SUCH ISSUING
BANK, AFTER GIVING EFFECT TO THE FACILITY LETTER OF CREDIT REQUESTED HEREUNDER,
SHALL EXCEED ANY LIMIT IMPOSED BY LAW OR REGULATION UPON SUCH ISSUING BANK
PROVIDED, IN SUCH EVENT, THE BORROWER SHALL HAVE THE RIGHT TO SELECT (WITH THE
APPROVAL OF THE ALTERNATE ISSUING BANK BUT NOT THE OTHER LENDERS) AN ALTERNATE
ISSUING BANK WHICH SHALL BE ONE OF THE LENDERS;

 

(II)           ISSUE ANY FACILITY LETTER OF CREDIT IF, AFTER GIVING EFFECT
THERETO, THE AGGREGATE FACILITY LETTER OF CREDIT OBLIGATIONS WOULD EXCEED
$30,000,000 OR THE AGGREGATE OUTSTANDING CREDIT EXPOSURE WOULD EXCEED THE
AGGREGATE COMMITMENT;

 

(III)          ISSUE ANY FACILITY LETTER OF CREDIT HAVING AN EXPIRATION DATE, OR
CONTAINING AUTOMATIC EXTENSION PROVISIONS TO EXTEND SUCH DATE, TO A DATE WHICH
IS AFTER THE BUSINESS DAY IMMEDIATELY PRECEDING THE FACILITY TERMINATION DATE;
OR

 

(IV)          ISSUE ANY FACILITY LETTER OF CREDIT HAVING AN EXPIRATION DATE
WHICH IS MORE THAN FIFTEEN (15) MONTHS AFTER THE DATE OF ITS ISSUANCE.


 


3.3           CONDITIONS.

 

In addition to being subject to the satisfaction of the conditions contained in
Section 5.2 hereof, the obligation of the Issuing Bank to issue any Facility
Letter of Credit is subject to the satisfaction in full of the following
conditions:

 

(I)            THE BORROWER SHALL HAVE DELIVERED TO THE ISSUING BANK AT SUCH
TIMES AND IN SUCH MANNER AS THE ISSUING BANK MAY REASONABLY PRESCRIBE SUCH
DOCUMENTS AND MATERIALS AS MAY BE REASONABLY REQUIRED PURSUANT TO THE TERMS OF
THE PROPOSED FACILITY LETTER OF CREDIT (IT BEING UNDERSTOOD THAT IF ANY
INCONSISTENCY EXISTS BETWEEN SUCH DOCUMENTS AND THE LOAN DOCUMENTS, THE TERMS

 

38

--------------------------------------------------------------------------------


 

OF THE LOAN DOCUMENTS SHALL CONTROL) AND THE PROPOSED FACILITY LETTER OF CREDIT
SHALL BE REASONABLY SATISFACTORY TO THE ISSUING BANK AS TO FORM AND CONTENT;

 

(II)           AS OF THE DATE OF ISSUANCE, NO ORDER, JUDGMENT OR DECREE OF ANY
COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL PURPORT BY ITS TERMS TO ENJOIN
OR RESTRAIN THE ISSUING BANK FROM ISSUING THE REQUESTED FACILITY LETTER OF
CREDIT AND NO LAW, RULE OR REGULATION APPLICABLE TO THE ISSUING BANK AND NO
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK SHALL PROHIBIT OR
REQUEST THAT THE ISSUING BANK REFRAIN FROM THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR THE ISSUANCE OF THE REQUESTED FACILITY LETTER OR CREDIT IN
PARTICULAR, PROVIDED, IN SUCH EVENT, THE BORROWER SHALL HAVE THE RIGHT TO SELECT
AN ALTERNATE ISSUING BANK WHICH SHALL BE ONE OF THE LENDERS; AND

 

(III)          THERE SHALL NOT EXIST ANY DEFAULT OR UNMATURED DEFAULT.


 


3.4           PROCEDURE FOR ISSUANCE OF FACILITY LETTERS OF CREDIT.


 


(A)           BORROWER SHALL GIVE THE ISSUING BANK AND THE ADMINISTRATIVE AGENT
AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF ANY REQUESTED ISSUANCE
OF A FACILITY LETTER OF CREDIT UNDER THIS AGREEMENT (A “LETTER OF CREDIT
REQUEST”) (EXCEPT THAT, IN LIEU OF SUCH WRITTEN NOTICE, THE BORROWER MAY GIVE
THE ISSUING BANK AND THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE OF SUCH REQUEST
IF CONFIRMED IN WRITING BY DELIVERY TO THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT (I) BY THE CLOSE OF BUSINESS ON SUCH DAY (A) OF A TELECOPY OF THE WRITTEN
NOTICE REQUIRED HEREUNDER WHICH HAS BEEN SIGNED BY AN AUTHORIZED OFFICER, OR (B)
OF A TELEX CONTAINING ALL INFORMATION REQUIRED TO BE CONTAINED IN SUCH WRITTEN
NOTICE AND (II) PROMPTLY (BUT IN NO EVENT LATER THAN THE REQUESTED DATE OF
ISSUANCE) OF THE WRITTEN NOTICE REQUIRED HEREUNDER CONTAINING THE ORIGINAL
SIGNATURE OF AN AUTHORIZED OFFICER); SUCH NOTICE SHALL SPECIFY:

 

1)             THE STATED AMOUNT OF THE FACILITY LETTER OF CREDIT REQUESTED
(WHICH STATED AMOUNT SHALL NOT BE LESS THAN $50,000);

 

2)             THE EFFECTIVE DATE (WHICH DAY SHALL BE A BUSINESS DAY) OF
ISSUANCE OF SUCH REQUESTED FACILITY LETTER OF CREDIT (THE “ISSUANCE DATE”);

 

3)             THE DATE ON WHICH SUCH REQUESTED FACILITY LETTER OF CREDIT IS TO
EXPIRE WHICH DATE (EXCLUSIVE OF AUTOMATIC EXTENSION PERIODS SO LONG AS THE
FACILITY LETTER OF CREDIT GIVES THE ISSUING BANK THE RIGHT TO ISSUE A NOTICE
THAT THE EXPIRATION DATE WILL NOT BE EXTENDED) SHALL BE A BUSINESS DAY AND SHALL
IN NO EVENT BE LATER THAN THE EARLIER OF FIFTEEN MONTHS AFTER THE ISSUANCE DATE
AND THE BUSINESS DAY IMMEDIATELY PRECEDING THE FACILITY TERMINATION DATE;

 

4)             THE PURPOSE FOR WHICH SUCH FACILITY LETTER OF CREDIT IS TO BE
ISSUED (SUCH PURPOSE SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 7.2);

 

5)             THE PERSON FOR WHOSE BENEFIT THE REQUESTED FACILITY LETTER OF
CREDIT IS TO BE ISSUED; AND

 

39

--------------------------------------------------------------------------------


 

6)             ANY SPECIAL LANGUAGE REQUIRED TO BE INCLUDED IN THE FACILITY
LETTER OF CREDIT.

 

At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued, which shall
be subject to the reasonable approval of the Issuing Bank and Administrative
Agent.  Such notice, to be effective, must be received by such Issuing Bank and
the Administrative Agent not later than 2:00 p.m. (Chicago time) on the last
Business Day on which notice can be given under this Section 3.4(a). 
Administrative Agent shall promptly but in no event later than three (3)
Business Days prior to the Issuance Date give a copy of the Letter of Credit
Request to the other Lenders.  Borrower shall also deliver the compliance
certificate required in Section 5.2 together with each Letter of Credit Request.


 


(B)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS ARTICLE III AND
PROVIDED THAT THE APPLICABLE CONDITIONS SET FORTH IN SECTION 5.2 HEREOF HAVE
BEEN SATISFIED, SUCH ISSUING BANK SHALL, ON THE ISSUANCE DATE, ISSUE A FACILITY
LETTER OF CREDIT ON BEHALF OF THE BORROWER IN ACCORDANCE WITH THE LETTER OF
CREDIT REQUEST AND THE ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS PRACTICES
UNLESS THE ISSUING BANK HAS ACTUALLY RECEIVED (I) WRITTEN NOTICE FROM THE
BORROWER SPECIFICALLY REVOKING THE LETTER OF CREDIT REQUEST WITH RESPECT TO SUCH
FACILITY LETTER OF CREDIT, OR (II) WRITTEN OR TELEPHONIC NOTICE FROM THE
ADMINISTRATIVE AGENT STATING THAT THE ISSUANCE OF SUCH FACILITY LETTER OF CREDIT
WOULD VIOLATE SECTION 3.2.


 


(C)           THE ISSUING BANK SHALL GIVE THE ADMINISTRATIVE AGENT AND THE
BORROWER WRITTEN OR TELEX NOTICE, OR TELEPHONIC NOTICE CONFIRMED PROMPTLY
THEREAFTER IN WRITING, OF THE ISSUANCE OF A FACILITY LETTER OF CREDIT (THE
“ISSUANCE NOTICE”) AND ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE A COPY OF THE
ISSUANCE NOTICE TO THE OTHER LENDERS.


 


(D)           THE ISSUING BANK SHALL NOT EXTEND OR AMEND ANY FACILITY LETTER OF
CREDIT (OTHER THAN AN AUTOMATIC EXTENSION) UNLESS THE REQUIREMENTS OF THIS
SECTION 3.4 ARE MET AS THOUGH A NEW FACILITY LETTER OF CREDIT WAS BEING
REQUESTED AND ISSUED.


 


3.5           REIMBURSEMENT OBLIGATIONS; DUTIES OF ISSUING BANK.


 


(A)           THE ISSUING BANK SHALL PROMPTLY NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF ANY DRAW UNDER A FACILITY LETTER OF CREDIT, AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE OTHER LENDERS THAT SUCH DRAW HAS
OCCURRED.  ANY SUCH DRAW SHALL CONSTITUTE AN ADVANCE OF THE FACILITY IN THE
AMOUNT OF THE REIMBURSEMENT OBLIGATION WITH RESPECT TO SUCH FACILITY LETTER OF
CREDIT AND SHALL BEAR INTEREST FROM THE DATE OF THE RELEVANT DRAWING(S) UNDER
THE PERTINENT FACILITY LETTER OF CREDIT AT A RATE SELECTED BY BORROWER IN
ACCORDANCE WITH SECTION 2.10 HEREOF; PROVIDED THAT IF ANY DEFAULT OR AN
UNMATURED DEFAULT INVOLVING THE PAYMENT OF MONEY EXISTS AT THE TIME OF ANY SUCH
DRAWING(S), THEN THE BORROWER SHALL REIMBURSE THE ISSUING BANK FOR DRAWINGS
UNDER A FACILITY LETTER OF CREDIT ISSUED BY THE ISSUING BANK NO LATER THAN THE
NEXT SUCCEEDING BUSINESS DAY AFTER THE PAYMENT BY THE ISSUING BANK AND UNTIL
REPAID SUCH REIMBURSEMENT OBLIGATION SHALL BEAR INTEREST FROM THE DATE FUNDED AT
THE DEFAULT RATE.


 


(B)           ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE ISSUING BANK UNDER
OR IN CONNECTION WITH ANY FACILITY LETTER OF CREDIT, IF TAKEN OR OMITTED IN THE
ABSENCE OF WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, SHALL NOT PUT THE ISSUING
BANK UNDER ANY RESULTING LIABILITY TO

 

40

--------------------------------------------------------------------------------


 


BORROWER OR ANY LENDER OR, PROVIDED THAT SUCH ISSUING BANK HAS COMPLIED WITH THE
PROCEDURES SPECIFIED IN SECTION 3.4, RELIEVE A LENDER OF ITS OBLIGATIONS
HEREUNDER TO THE ISSUING BANK. IN DETERMINING WHETHER TO PAY UNDER ANY FACILITY
LETTER OF CREDIT, THE ISSUING BANK SHALL HAVE NO OBLIGATION RELATIVE TO THE
LENDERS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER
SUCH LETTER OF CREDIT APPEAR TO HAVE BEEN DELIVERED IN COMPLIANCE, AND THAT THEY
APPEAR TO COMPLY ON THEIR FACE, WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.


 


3.6           PARTICIPATION.


 


(A)           IMMEDIATELY UPON ISSUANCE BY THE ISSUING BANK OF ANY FACILITY
LETTER OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3.4,
EACH LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY PURCHASED
AND RECEIVED FROM THE ISSUING BANK, WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION EQUAL TO SUCH LENDER’S
PERCENTAGE IN SUCH FACILITY LETTER OF CREDIT (INCLUDING, WITHOUT LIMITATION, ALL
OBLIGATIONS OF THE BORROWER WITH RESPECT THERETO) AND ANY SECURITY THEREFOR OR
GUARANTY PERTAINING THERETO.  EACH LENDER’S OBLIGATION TO MAKE FURTHER LOANS TO
THE BORROWER (OTHER THAN ANY PAYMENTS SUCH LENDER IS REQUIRED TO MAKE UNDER
SUBPARAGRAPH (B) BELOW) OR ISSUE ANY LETTERS OF CREDIT ON BEHALF OF BORROWER
SHALL BE REDUCED BY SUCH LENDER’S PERCENTAGE OF THE UNDRAWN PORTION OF EACH
FACILITY LETTER OF CREDIT OUTSTANDING.


 


(B)           IN THE EVENT THAT THE ISSUING BANK MAKES ANY PAYMENT UNDER ANY
FACILITY LETTER OF CREDIT AND THE BORROWER SHALL NOT HAVE REPAID SUCH AMOUNT TO
THE ISSUING BANK PURSUANT TO SECTION 3.7 HEREOF, THE ISSUING BANK SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY NOTIFY EACH LENDER OF THE
SAME, AND EACH LENDER SHALL PROMPTLY AND UNCONDITIONALLY PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK THE AMOUNT OF SUCH
LENDER’S PERCENTAGE OF THE UNREIMBURSED AMOUNT OF SUCH PAYMENT, AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY SUCH AMOUNT TO THE ISSUING BANK. 
NOTWITHSTANDING THE FOREGOING, UNLESS BORROWER SHALL NOTIFY ADMINISTRATIVE AGENT
OF BORROWER’S INTENT TO REPAY THE REIMBURSEMENT OBLIGATION ON THE DATE OF THE
RELATED DRAWING UNDER ANY FACILITY LETTER OF CREDIT, SUCH REIMBURSEMENT
OBLIGATION SHALL SIMULTANEOUSLY WITH SUCH DRAWING BE CONVERTED TO AND BECOME A
PRIME LOAN AS SET FORTH IN SECTION 2.10.  THE FAILURE OF ANY LENDER TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF ANY ISSUING BANK ITS
PERCENTAGE OF THE UNREIMBURSED AMOUNT OF ANY SUCH PAYMENT SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH ISSUING BANK ITS PERCENTAGE OF THE UNREIMBURSED
AMOUNT OF ANY PAYMENT ON THE DATE SUCH PAYMENT IS TO BE MADE, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT ITS PERCENTAGE OF THE UNREIMBURSED AMOUNT OF ANY
PAYMENT ON THE DATE SUCH PAYMENT IS TO BE MADE.  ANY LENDER WHICH FAILS TO MAKE
ANY PAYMENT REQUIRED PURSUANT TO THIS SECTION 3.6(B) SHALL BE DEEMED TO BE A
DEFAULTING LENDER HEREUNDER.


 


(C)           IF THE ISSUING BANK RECEIVES A PAYMENT ON ACCOUNT OF A
REIMBURSEMENT OBLIGATION, INCLUDING ANY INTEREST THEREON, THE ISSUING BANK SHALL
PROMPTLY PAY TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO EACH LENDER WHICH HAS FUNDED ITS PARTICIPATING INTEREST THEREIN,
IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH LENDER’S PERCENTAGE
THEREOF.


 


(D)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR ANY LENDER, AN
ISSUING BANK SHALL FURNISH TO SUCH ADMINISTRATIVE AGENT OR LENDER COPIES OF ANY
FACILITY LETTER OF CREDIT

 

41

--------------------------------------------------------------------------------


 


TO WHICH THAT ISSUING BANK IS PARTY AND SUCH OTHER DOCUMENTATION AS MAY
REASONABLY BE REQUESTED BY THE ADMINISTRATIVE AGENT OR LENDER.


 


(E)           THE OBLIGATIONS OF A LENDER TO MAKE PAYMENTS TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH ISSUING BANK WITH RESPECT TO A FACILITY LETTER OF
CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, NOT SUBJECT TO ANY
COUNTERCLAIM, SET-OFF, QUALIFICATION OR EXCEPTION WHATSOEVER OTHER THAN A
FAILURE OF ANY SUCH ISSUING BANK TO COMPLY WITH THE TERMS OF THIS AGREEMENT
RELATING TO THE ISSUANCE OF SUCH FACILITY LETTER OF CREDIT AND SHALL BE MADE IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES.


 


3.7           PAYMENT OF REIMBURSEMENT OBLIGATIONS.


 


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH ISSUING BANK THE AMOUNT OF ALL ADVANCES FOR REIMBURSEMENT
OBLIGATIONS, INTEREST AND OTHER AMOUNTS PAYABLE TO SUCH ISSUING BANK UNDER OR IN
CONNECTION WITH ANY FACILITY LETTER OF CREDIT WHEN DUE IRRESPECTIVE OF ANY
CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH THE BORROWER MAY HAVE AT ANY TIME
AGAINST ANY ISSUING BANK OR ANY OTHER PERSON, UNDER ALL CIRCUMSTANCES, INCLUDING
WITHOUT LIMITATION ANY OF THE FOLLOWING CIRCUMSTANCES:

 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS;

 

(II)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A FACILITY
LETTER OF CREDIT OR ANY TRANSFEREE OF ANY FACILITY LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT,
THE ISSUING BANK, ANY LENDER, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH
THIS AGREEMENT, ANY FACILITY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED
HEREIN OR ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTIONS
BETWEEN THE BORROWER AND THE BENEFICIARY NAMED IN ANY FACILITY LETTER OF
CREDIT);

 

(III)          ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER THE
FACILITY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OF ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;

 

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE LOAN DOCUMENTS; OR

 

(V)           THE OCCURRENCE OF ANY DEFAULT OR UNMATURED DEFAULT.


 


(B)           IN THE EVENT ANY PAYMENT BY THE BORROWER RECEIVED BY THE ISSUING
BANK OR THE ADMINISTRATIVE AGENT WITH RESPECT TO A FACILITY LETTER OF CREDIT AND
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS ON ACCOUNT OF THEIR
PARTICIPATIONS IS THEREAFTER SET ASIDE, AVOIDED OR RECOVERED FROM THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK IN CONNECTION WITH ANY RECEIVERSHIP,
LIQUIDATION, REORGANIZATION OR BANKRUPTCY PROCEEDING, EACH LENDER WHICH RECEIVED
SUCH DISTRIBUTION SHALL, UPON DEMAND BY THE ADMINISTRATIVE AGENT, CONTRIBUTE
SUCH LENDER’S PERCENTAGE OF THE AMOUNT SET ASIDE, AVOIDED OR RECOVERED TOGETHER
WITH INTEREST AT THE RATE REQUIRED TO BE PAID BY THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT UPON THE AMOUNT REQUIRED TO BE REPAID BY THE ISSUING BANK
OR THE ADMINISTRATIVE AGENT.

 

42

--------------------------------------------------------------------------------


 


3.8           COMPENSATION FOR FACILITY LETTERS OF CREDIT.


 


(A)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
RATABLE ACCOUNT OF THE LENDERS, BASED UPON THE LENDERS’ RESPECTIVE PERCENTAGES,
A PER ANNUM FEE (THE “FACILITY LETTER OF CREDIT FEE”) WITH RESPECT TO EACH
FACILITY LETTER OF CREDIT THAT IS EQUAL TO THE LIBOR APPLICABLE MARGIN IN EFFECT
FROM TIME TO TIME.  THE FACILITY LETTER OF CREDIT FEE RELATING TO ANY FACILITY
LETTER OF CREDIT SHALL BE DUE AND PAYABLE IN ARREARS IN EQUAL INSTALLMENTS ON
THE FIRST BUSINESS DAY OF EACH MONTH FOLLOWING THE ISSUANCE OF ANY FACILITY
LETTER OF CREDIT AND, TO THE EXTENT ANY SUCH FEES ARE THEN DUE AND UNPAID, ON
THE FACILITY TERMINATION DATE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT
SUCH FACILITY LETTER OF CREDIT FEES, WHEN PAID, TO THE OTHER LENDERS IN
ACCORDANCE WITH THEIR PERCENTAGES THEREOF.  THE BORROWER SHALL NOT HAVE ANY
LIABILITY TO ANY LENDER FOR THE FAILURE OF THE ADMINISTRATIVE AGENT TO PROMPTLY
DELIVER FUNDS TO ANY SUCH LENDER AND SHALL BE DEEMED TO HAVE MADE ALL SUCH
PAYMENTS ON THE DATE THE RESPECTIVE PAYMENT IS MADE BY THE BORROWER TO THE
ADMINISTRATIVE AGENT, PROVIDED SUCH PAYMENT IS RECEIVED BY THE TIME SPECIFIED IN
SECTION 2.16 HEREOF.


 


(B)           THE ISSUING BANK ALSO SHALL HAVE THE RIGHT TO RECEIVE SOLELY FOR
ITS OWN ACCOUNT AN ISSUANCE FEE OF 0.15% OF THE FACE AMOUNT OF EACH FACILITY
LETTER OF CREDIT, PAYABLE BY THE BORROWER ON THE ISSUANCE DATE FOR EACH SUCH
FACILITY LETTER OF CREDIT.  THE ISSUING BANK SHALL ALSO BE ENTITLED TO RECEIVE
ITS REASONABLE OUT-OF-POCKET COSTS AND THE ISSUING BANK’S STANDARD CHARGES OF
ISSUING, AMENDING AND SERVICING FACILITY LETTERS OF CREDIT AND PROCESSING DRAWS
THEREUNDER.


 


3.9           LETTER OF CREDIT COLLATERAL ACCOUNT.

 

The Borrower hereby agrees that it will, if required pursuant to Section 9.1,
maintain a special collateral account (the “Letter of Credit Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Section 14.1, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent, for the ratable benefit of the Lenders, and
in which the Borrower shall have no interest other than as set forth in
Section 9.1.  Such Letter of Credit Collateral Account shall be funded to the
extent required by Section 9.1.  In addition to the foregoing, the Borrower
hereby grants to the Administrative Agent, for the ratable benefit of the
Lenders, a properly perfected security interest in and to the Letter of Credit
Collateral Account, any funds that may hereafter be on deposit in such account
and the proceeds thereof.

 


ARTICLE IV.


 


YIELD PROTECTION; TAXES


 


4.1           YIELD PROTECTION.  IF, ON OR AFTER THE DATE OF THIS AGREEMENT, THE
ADOPTION OF ANY LAW OR ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION,
POLICY, GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW), OR ANY
CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER OR

 

43

--------------------------------------------------------------------------------


 


APPLICABLE LENDING INSTALLATION WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY:

 

(I)            SUBJECTS ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION TO ANY
TAXES, OR CHANGES THE BASIS OF TAXATION OF PAYMENTS (OTHER THAN WITH RESPECT TO
EXCLUDED TAXES) TO ANY LENDER IN RESPECT OF ITS LIBOR LOANS, OR

 

(II)           IMPOSES OR INCREASES OR DEEMS APPLICABLE ANY RESERVE, ASSESSMENT,
INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER OR ANY
APPLICABLE LENDING INSTALLATION (OTHER THAN RESERVES AND ASSESSMENTS TAKEN INTO
ACCOUNT IN DETERMINING THE INTEREST RATE APPLICABLE TO LIBOR ADVANCES), OR

 

(III)          IMPOSES ANY OTHER CONDITION THE RESULT OF WHICH IS TO INCREASE
THE COST TO ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION OF MAKING, FUNDING
OR MAINTAINING ITS LIBOR LOANS OR REDUCES ANY AMOUNT RECEIVABLE BY ANY LENDER OR
ANY APPLICABLE LENDING INSTALLATION IN CONNECTION WITH ITS LIBOR LOANS, OR
REQUIRES ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION TO MAKE ANY PAYMENT
CALCULATED BY REFERENCE TO THE AMOUNT OF LIBOR LOANS HELD OR INTEREST RECEIVED
BY IT, BY AN AMOUNT DEEMED MATERIAL BY SUCH LENDER,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its LIBOR Loans or
Commitment or issuing or participating in Facility Letters of Credit, or to
reduce the return received by such Lender or applicable Lending Installation in
connection therewith, then, within 15 days of demand by such Lender, the
Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.


 


4.2           CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF A LENDER REASONABLY
DETERMINES THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
LENDER, ANY LENDING INSTALLATION OF SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER IS INCREASED AS A RESULT OF A CHANGE (AS HEREINAFTER DEFINED), THEN,
WITHIN 15 DAYS OF WRITTEN DEMAND BY SUCH LENDER, THE BORROWER SHALL PAY SUCH
LENDER THE AMOUNT NECESSARY TO COMPENSATE FOR ANY SHORTFALL IN THE RATE OF
RETURN ON THE PORTION OF SUCH INCREASED CAPITAL WHICH SUCH LENDER DETERMINES IS
ATTRIBUTABLE TO THIS AGREEMENT, ITS LOANS, ITS INTEREST IN THE FACILITY LETTERS
OF CREDIT, OR ITS COMMITMENT TO MAKE LOANS HEREUNDER OR PARTICIPATE IN OR ISSUE
FACILITY LETTERS OF CREDIT (AFTER TAKING INTO ACCOUNT SUCH LENDER’S POLICIES AS
TO CAPITAL ADEQUACY).  “CHANGE” MEANS (I) ANY CHANGE AFTER THE DATE OF THIS
AGREEMENT IN THE RISK-BASED CAPITAL GUIDELINES OR (II) ANY ADOPTION OF OR CHANGE
IN ANY OTHER LAW, GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION, POLICY,
GUIDELINE, INTERPRETATION, OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW)
AFTER THE DATE OF THIS AGREEMENT WHICH AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR
EXPECTED TO BE MAINTAINED BY ANY LENDER OR ANY LENDING INSTALLATION OR ANY
CORPORATION CONTROLLING ANY LENDER.  “RISK-BASED CAPITAL GUIDELINES” MEANS (I)
THE RISK-BASED CAPITAL GUIDELINES IN EFFECT IN THE UNITED STATES ON THE DATE OF
THIS AGREEMENT, INCLUDING TRANSITION RULES, AND (II) THE CORRESPONDING CAPITAL
REGULATIONS PROMULGATED BY REGULATORY AUTHORITIES OUTSIDE THE UNITED STATES
IMPLEMENTING THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING REGULATION
AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL
MEASUREMENTS AND CAPITAL STANDARDS,” INCLUDING

 

44

--------------------------------------------------------------------------------


 


TRANSITION RULES, AND ANY AMENDMENTS TO SUCH REGULATIONS ADOPTED PRIOR TO THE
DATE OF THIS AGREEMENT.


 


4.3           AVAILABILITY OF TYPES OF ADVANCES.  IF ANY LENDER DETERMINES THAT
MAINTENANCE OF ITS LIBOR LOANS AT A SUITABLE LENDING INSTALLATION WOULD VIOLATE
ANY APPLICABLE LAW, RULE, REGULATION, OR DIRECTIVE, WHETHER OR NOT HAVING THE
FORCE OF LAW, OR IF THE REQUIRED LENDERS DETERMINE THAT (I) DEPOSITS OF A TYPE
AND MATURITY APPROPRIATE TO MATCH FUND LIBOR ADVANCES ARE NOT AVAILABLE OR (II)
THE INTEREST RATE APPLICABLE TO LIBOR ADVANCES DOES NOT ACCURATELY REFLECT THE
COST OF MAKING OR MAINTAINING LIBOR ADVANCES, THEN THE ADMINISTRATIVE AGENT
SHALL SUSPEND THE AVAILABILITY OF LIBOR ADVANCES AND REQUIRE ANY AFFECTED LIBOR
ADVANCES TO BE REPAID OR CONVERTED TO PRIME RATE ADVANCES, SUBJECT TO THE
PAYMENT OF ANY FUNDING INDEMNIFICATION AMOUNTS REQUIRED BY SECTION 4.4.


 


4.4           FUNDING INDEMNIFICATION.  IF ANY PAYMENT OF A LIBOR ADVANCE OCCURS
ON A DATE WHICH IS NOT THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, WHETHER
BECAUSE OF ACCELERATION, PREPAYMENT OR OTHERWISE, OR A LIBOR ADVANCE IS NOT MADE
ON THE DATE SPECIFIED BY THE BORROWER FOR ANY REASON OTHER THAN DEFAULT BY THE
LENDERS, THE BORROWER WILL INDEMNIFY EACH LENDER FOR ANY LOSS OR COST INCURRED
BY IT RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY LOSS OR COST IN
LIQUIDATING OR EMPLOYING DEPOSITS ACQUIRED TO FUND OR MAINTAIN SUCH LIBOR
ADVANCE.


 


4.5           TAXES.

 

(I)            ALL PAYMENTS BY THE BORROWER TO OR FOR THE ACCOUNT OF ANY LENDER
OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY NOTE SHALL BE MADE FREE AND
CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL TAXES.  IF THE BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE
HEREUNDER TO ANY LENDER OR THE ADMINISTRATIVE AGENT, (A) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION
4.5) SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(B) THE BORROWER SHALL MAKE SUCH DEDUCTIONS, (C) THE BORROWER SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND
(D) THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT THE ORIGINAL COPY OF
A RECEIPT EVIDENCING PAYMENT THEREOF WITHIN 30 DAYS AFTER SUCH PAYMENT IS MADE.

 

(II)           IN ADDITION, THE BORROWER HEREBY AGREES TO PAY ANY PRESENT OR
FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER
ANY NOTE OR FROM THE EXECUTION OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO,
THIS AGREEMENT OR ANY NOTE (“OTHER TAXES”).

 

(III)          THE BORROWER HEREBY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT
AND EACH LENDER FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS
SECTION 4.5) PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO.  PAYMENTS DUE UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30

 

45

--------------------------------------------------------------------------------


 

DAYS OF THE DATE THE ADMINISTRATIVE AGENT OR SUCH LENDER MAKES DEMAND THEREFOR
PURSUANT TO SECTION 4.6.

 

(IV)          EACH LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF (EACH A “NON-U.S. LENDER”) AGREES THAT IT
WILL, NOT MORE THAN TEN BUSINESS DAYS AFTER THE DATE OF THIS AGREEMENT, (I)
DELIVER TO EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT TWO DULY COMPLETED
COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI,
CERTIFYING IN EITHER CASE THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER
THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES, AND (II) DELIVER TO EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT A UNITED STATES INTERNAL REVENUE FORM W-8 OR W-9, AS THE CASE MAY BE, AND
CERTIFY THAT IT IS ENTITLED TO AN EXEMPTION FROM UNITED STATES BACKUP
WITHHOLDING TAX.  EACH NON-U.S. LENDER FURTHER UNDERTAKES TO DELIVER TO EACH OF
THE BORROWER AND THE ADMINISTRATIVE AGENT (X) RENEWALS OR ADDITIONAL COPIES OF
SUCH FORM (OR ANY SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH FORM EXPIRES
OR BECOMES OBSOLETE, AND (Y) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A
CHANGE IN THE MOST RECENT FORMS SO DELIVERED BY IT, SUCH ADDITIONAL FORMS OR
AMENDMENTS THERETO AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT.  ALL FORMS OR AMENDMENTS DESCRIBED IN THE PRECEDING
SENTENCE SHALL CERTIFY THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER
THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE IN
TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH
DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE
OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH
FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER ADVISES THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT
ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.

 

(V)           FOR ANY PERIOD DURING WHICH A NON-U.S. LENDER HAS FAILED TO
PROVIDE THE BORROWER WITH AN APPROPRIATE FORM PURSUANT TO CLAUSE (IV), ABOVE
(UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR REGULATION, OR ANY
CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER THIS SECTION 4.5 WITH RESPECT TO TAXES IMPOSED BY THE
UNITED STATES; PROVIDED THAT, SHOULD A NON-U.S. LENDER WHICH IS OTHERWISE EXEMPT
FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX BECOME SUBJECT TO TAXES
BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED UNDER CLAUSE (IV), ABOVE, THE
BORROWER SHALL TAKE SUCH STEPS AS SUCH NON-U.S. LENDER SHALL REASONABLY REQUEST
TO ASSIST SUCH NON-U.S. LENDER TO RECOVER SUCH TAXES.  IF A NON-U.S. LENDER
RECOVERS TAXES THAT WERE PREVIOUSLY PAID BY BORROWER ON BEHALF OF SUCH NON-U.S.
LENDER, THEN SUCH RECOVERED AMOUNT SHALL BE PAID TO BORROWER.

 

(VI)          ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY NOTE
PURSUANT TO THE LAW OF ANY RELEVANT JURISDICTION OR ANY TREATY SHALL DELIVER TO
THE

 

46

--------------------------------------------------------------------------------


 

BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE.

 

(VII)         IF THE U.S. INTERNAL REVENUE SERVICE OR ANY OTHER GOVERNMENTAL
AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION
THEREOF ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD
TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE
APPROPRIATE FORM WAS NOT DELIVERED OR PROPERLY COMPLETED, BECAUSE SUCH LENDER
FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH
RENDERED ITS EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER REASON),
SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID,
DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS TAX, WITHHOLDING
THEREFOR, OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND INCLUDING TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER
THIS SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES RELATED THERETO (INCLUDING
ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT, WHICH
ATTORNEYS MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT).  THE OBLIGATIONS OF THE
LENDERS UNDER THIS SECTION 4.5(VII) SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS
AND TERMINATION OF THIS AGREEMENT.


 


4.6           LENDER STATEMENTS; SURVIVAL OF INDEMNITY.  TO THE EXTENT
REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE LENDING
INSTALLATION WITH RESPECT TO ITS LIBOR LOANS TO REDUCE ANY LIABILITY OF THE
BORROWER TO SUCH LENDER UNDER SECTIONS 4.1, 4.2 AND 4.5 OR TO AVOID THE
UNAVAILABILITY OF LIBOR ADVANCES UNDER SECTION 4.3, SO LONG AS SUCH DESIGNATION
IS NOT, IN THE JUDGMENT OF SUCH LENDER, DISADVANTAGEOUS TO SUCH LENDER.  EACH
LENDER SHALL DELIVER A WRITTEN STATEMENT OF SUCH LENDER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) AS TO THE AMOUNT DUE, IF ANY, UNDER SECTION
4.1, 4.2, 4.4 OR 4.5.  SUCH WRITTEN STATEMENT SHALL SET FORTH IN REASONABLE
DETAIL THE CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH AMOUNT AND SHALL
BE FINAL, CONCLUSIVE AND BINDING ON THE BORROWER IN THE ABSENCE OF MANIFEST
ERROR.  DETERMINATION OF AMOUNTS PAYABLE UNDER SUCH SECTIONS IN CONNECTION WITH
A LIBOR LOAN SHALL BE CALCULATED AS THOUGH EACH LENDER FUNDED ITS LIBOR LOAN
THROUGH THE PURCHASE OF A DEPOSIT OF THE TYPE AND MATURITY CORRESPONDING TO THE
DEPOSIT USED AS A REFERENCE IN DETERMINING THE LIBOR RATE APPLICABLE TO SUCH
LOAN, WHETHER IN FACT THAT IS THE CASE OR NOT.  UNLESS OTHERWISE PROVIDED
HEREIN, THE AMOUNT SPECIFIED IN THE WRITTEN STATEMENT OF ANY LENDER SHALL BE
PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER OF SUCH WRITTEN STATEMENT.  THE
OBLIGATIONS OF THE BORROWER UNDER SECTIONS 4.1, 4.2, 4.4 AND 4.5 SHALL SURVIVE
PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT FOR A PERIOD OF ONE
YEAR.


 


4.7           LIMITATION ON BORROWER’S LIABILITY.  THE BORROWER SHALL NOT BE
OBLIGATED TO COMPENSATE ANY LENDER PURSUANT TO SECTION 4.1, 4.2 OR 4.4 FOR ANY
AMOUNTS ATTRIBUTABLE TO A PERIOD MORE THAN ONE YEAR PRIOR TO SUCH LENDER’S
WRITTEN NOTICE UNDER SECTION 4.6 OF ITS INTENTION TO SEEK COMPENSATION UNDER
SECTION 4.1, 4.2 OR 4.4.

 

47

--------------------------------------------------------------------------------


 


ARTICLE V.


 


CONDITIONS PRECEDENT


 


5.1           INITIAL ADVANCE.

 

The Lenders shall not be required to make the initial Advance hereunder unless
(a) the Borrower shall have paid all fees then due and payable to the Lenders,
and the Administrative Agent hereunder, and (b) the Borrower shall have
furnished to the Administrative Agent, in form and substance satisfactory to the
Lenders and their counsel and with sufficient copies for the Lenders, the
following:

 

(I)            THE DULY EXECUTED ORIGINALS OF THE LOAN DOCUMENTS, INCLUDING THE
NOTES, PAYABLE TO THE ORDER OF EACH OF THE LENDERS, AND THIS AGREEMENT;

 

(II)           CERTIFIED COPIES OF THE ARTICLES OF INCORPORATION, LIMITED
PARTNERSHIP CERTIFICATE, LIMITED LIABILITY COMPANY AGREEMENT, DECLARATION OF
TRUST OR OTHER ORGANIZATIONAL DOCUMENT OF THE BORROWER WITH ALL AMENDMENTS AND
CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER OF THE STATE OF ORGANIZATION
AS OF A RECENT DATE, AND WITH RESPECT TO EACH SUBSIDIARY, QUALIFYING INVESTMENT
AFFILIATE AND SPECIAL QUALIFYING INVESTMENT AFFILIATE, A CERTIFICATE OF NO
CHANGE WITH REGARD TO THE APPLICABLE AFOREMENTIONED ORGANIZATIONAL DOCUMENTS AND
AMENDMENTS (OR COPIES OF ANY AMENDMENTS);

 

(III)          CERTIFICATES OF GOOD STANDING FOR THE BORROWER, EACH SUBSIDIARY
AND EACH QUALIFYING INVESTMENT AFFILIATE AND SPECIAL QUALIFYING AFFILIATE
CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER OF THE STATE OF ORGANIZATION,
AND FOREIGN QUALIFICATION CERTIFICATES FOR THE BORROWER, CERTIFIED BY THE
APPROPRIATE GOVERNMENTAL OFFICER, FOR EACH JURISDICTION WHERE AN UNENCUMBERED
ASSET IS LOCATED AND EACH OTHER JURISDICTION WHERE THE FAILURE TO SO QUALIFY OR
BE LICENSED (IF REQUIRED) WOULD HAVE A MATERIAL ADVERSE EFFECT;

 

(IV)          COPIES, CERTIFIED BY AN OFFICER OF THE BORROWER, OF ITS BY-LAWS,
PARTNERSHIP AGREEMENT, OPERATING AGREEMENT OR SIMILAR DOCUMENT, TO THE EXTENT
APPLICABLE TOGETHER WITH ALL AMENDMENTS THERETO, AND WITH RESPECT TO EACH
SUBSIDIARY, QUALIFYING INVESTMENT AFFILIATE AND SPECIAL QUALIFYING INVESTMENT
AFFILIATE, A CERTIFICATE OF NO CHANGE WITH REGARD TO THE APPLICABLE
AFOREMENTIONED DOCUMENTS AND AMENDMENTS (OR COPIES OF ANY AMENDMENTS);

 

(V)           AN INCUMBENCY CERTIFICATE, EXECUTED BY AN OFFICER OF THE BORROWER,
WHICH SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURE OF THE PERSONS
AUTHORIZED TO SIGN THE LOAN DOCUMENTS AND TO MAKE BORROWINGS HEREUNDER ON BEHALF
OF THE BORROWER, UPON WHICH CERTIFICATE THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE IN WRITING BY THE
BORROWER;

 

(VI)          COPIES, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY, OF THE
BORROWER’S BOARD OF DIRECTORS’ RESOLUTIONS (AND RESOLUTIONS OF OTHER BODIES, IF
ANY

 

48

--------------------------------------------------------------------------------


 

ARE DEEMED NECESSARY BY COUNSEL FOR ANY LENDER) AUTHORIZING THE ADVANCES
PROVIDED FOR HEREIN AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO BE EXECUTED AND DELIVERED BY THE BORROWER HEREUNDER;

 

(VII)         A WRITTEN OPINION OF THE BORROWER’S COUNSEL, ADDRESSED TO THE
LENDERS IN FORM SATISFACTORY TO ADMINISTRATIVE AGENT;

 

(VIII)        A CERTIFICATE, SIGNED BY AN OFFICER OF THE BORROWER, STATING THAT
ON THE CLOSING DATE AND ON THE INITIAL BORROWING DATE NO DEFAULT OR UNMATURED
DEFAULT HAS OCCURRED AND IS CONTINUING AND THAT ALL REPRESENTATIONS AND
WARRANTIES OF THE BORROWER CONTAINED HEREIN ARE TRUE AND CORRECT AS OF THE
CLOSING DATE AND INITIAL BORROWING DATE AS AND TO THE EXTENT SET FORTH HEREIN;

 

(IX)           THE MOST RECENT FINANCIAL STATEMENTS OF THE BORROWER AND A
CERTIFICATE FROM AN AUTHORIZED OFFICER OF THE BORROWER THAT NO CHANGE IN THE
BORROWER’S FINANCIAL CONDITION THAT WOULD HAVE A MATERIAL ADVERSE EFFECT HAS
OCCURRED SINCE DECEMBER 31, 2002;

 

(X)            UCC FINANCING STATEMENT, JUDGMENT, AND TAX LIEN SEARCHES WITH
RESPECT TO THE BORROWER, ANY SUBSIDIARY, ANY QUALIFYING INVESTMENT AFFILIATE AND
ANY SPECIAL QUALIFYING INVESTMENT AFFILIATE FROM THE STATES OF MARYLAND AND
ILLINOIS AND OTHER STATES WHERE THEY OWN UNENCUMBERED ASSETS, AND THE COUNTY IN
WHICH BORROWER MAINTAINS ITS PRINCIPAL PLACE OF BUSINESS;

 

(XI)           EVIDENCE OF SUFFICIENT UNENCUMBERED ASSETS (WHICH EVIDENCE MAY
INCLUDE PAY-OFF LETTERS (TOGETHER WITH EVIDENCE OF PAYMENT OR A DIRECTION OF
BORROWER TO USE A PORTION OF THE PROCEEDS OF THE ADVANCES TO REPAY SUCH
INDEBTEDNESS), MORTGAGE RELEASES AND/OR TITLE POLICIES) TO ASSIST THE
ADMINISTRATIVE AGENT IN DETERMINING THE BORROWER’S COMPLIANCE WITH THE COVENANTS
SET FORTH IN ARTICLE VII HEREIN;

 

(XII)          WRITTEN MONEY TRANSFER INSTRUCTIONS, IN SUBSTANTIALLY THE FORM OF
EXHIBIT G HERETO, ADDRESSED TO THE ADMINISTRATIVE AGENT AND SIGNED BY AN
AUTHORIZED OFFICER, TOGETHER WITH SUCH OTHER RELATED MONEY TRANSFER
AUTHORIZATIONS AS THE ADMINISTRATIVE AGENT MAY HAVE REASONABLY REQUESTED;

 

(XIII)         EVIDENCE THAT ALL PARTIES WHOSE CONSENT IS REQUIRED FOR BORROWER
TO EXECUTE THE LOAN DOCUMENTS HAVE PROVIDED SUCH CONSENTS;

 

(XIV)        OPERATING STATEMENTS FOR EACH PROPERTY AND OTHER EVIDENCE OF INCOME
AND EXPENSES TO ASSIST THE ADMINISTRATIVE AGENT IN DETERMINING BORROWER’S
COMPLIANCE WITH THE COVENANTS SET FORTH IN ARTICLE VII HEREIN;

 

(XV)         A COPY OF THE STANDARD LEASE FORM GENERALLY USED AT THE PROPERTIES;

 

(XVI)        EVIDENCE THAT THE INSURANCE COVERAGE REQUIRED IN SECTION 6.17 IS IN
FULL FORCE AND EFFECT; AND

 

49

--------------------------------------------------------------------------------


 

(XVII)       SUCH OTHER DOCUMENTS AS ANY LENDER OR ITS COUNSEL MAY HAVE
REASONABLY REQUESTED, THE FORM AND SUBSTANCE OF WHICH DOCUMENTS SHALL BE
ACCEPTABLE TO THE PARTIES AND THEIR RESPECTIVE COUNSEL.


 


5.2           CONDITIONS TO EACH ADVANCE, ISSUANCE OF FACILITY LETTER OF CREDIT
AND CONTINUATION/CONVERSION.

 

The following conditions must be satisfied as a condition precedent to the
making of an Advance (including Swing Line Loans but not including Revolving
Loans made for the purpose of repaying Swing Line Loans as provided in Section
2.,13), the issuance of a Facility Letter of Credit, or the continuation of a
LIBOR Advance or conversion of an existing Advance into a LIBOR Advance:

 

(I)            THERE EXISTS NO DEFAULT OR UNMATURED DEFAULT;

 

(II)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VI ARE
TRUE AND CORRECT AS OF SUCH BORROWING DATE, ISSUANCE DATE, OR DATE OF CONVERSION
AND/OR CONTINUATION AS AND TO THE EXTENT SET FORTH THEREIN, EXCEPT TO THE EXTENT
ANY SUCH REPRESENTATION OR WARRANTY IS STATED TO RELATE SOLELY TO AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT ON
AND AS OF SUCH EARLIER DATE AND EXCEPT FOR PROPERTY BREACHES, IN WHICH CASE THE
COMPLIANCE CERTIFICATE SHALL CONTAIN A CALCULATION OF THE FINANCIAL COVENANTS
WITH AND WITHOUT INCLUDING THE PROPERTY WITH RESPECT TO WHICH THERE IS A
PROPERTY BREACH AND DEMONSTRATE COMPLIANCE WITH SUCH COVENANTS BOTH WITH AND
WITHOUT INCLUSION OF SUCH PROPERTY; AND

 

(III)          ALL LEGAL MATTERS INCIDENT TO THE MAKING OF SUCH ADVANCE SHALL BE
REASONABLY SATISFACTORY TO THE LENDERS AND THEIR COUNSEL.

 

Each Borrowing Notice, Swing Line Borrowing Notice, Letter of Credit Request,
and Conversion/Continuation Notice shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 5.2(i) and
(ii) have been satisfied.  Borrower shall also furnish a duly completed
compliance certificate in substantially the form of Exhibit E hereto (including
all schedules or exhibits if applicable) as a condition to making an Advance or
issuing a Facility Letter of Credit; provided that although the covenants in
Section 7.21 must be satisfied at all times (and any deviations therefrom noted
on the compliance certificate) the detailed calculations contained in Schedule I
of the compliance certificate shall be based on the most recent quarterly
information available.

 


ARTICLE VI.


 


REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that as of the date hereof,
and as of each Borrowing Date, Issuance Date and each conversion and/or
continuation (except as otherwise disclosed to and approved by the Required
Lenders):

 

50

--------------------------------------------------------------------------------


 


6.1           EXISTENCE.


 

It is duly organized, validly existing and in good standing under the laws of
the State of Maryland, with its principal place of business in Oakbrook,
Illinois, and is duly qualified as a foreign trust, properly licensed (if
required), in good standing and has all requisite authority to conduct its
business in each jurisdiction in which the laws of such jurisdiction requires it
to be so qualified, except where the failure to be so qualified or to obtain
such authority would not have a Material Adverse Effect.  Each of its
Subsidiaries and Investment Affiliates is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which it
owns Property, and except where the failure to be so qualified or to obtain such
authority would not have a Material Adverse Effect, in each other jurisdiction
in which it conducts business.

 


6.2           AUTHORIZATION AND VALIDITY.


 

It has the power and authority and legal right to execute and deliver the Loan
Documents and to perform its obligations thereunder.  The execution and delivery
by it of the Loan Documents and the performance of its obligations thereunder
have been duly authorized by proper proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against it in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 


6.3           NO CONFLICT; GOVERNMENT CONSENT.


 

Neither the execution and delivery by it of the Loan Documents, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate in any material respect any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on,
respectively, the Borrower or any of its Subsidiaries, Qualifying Investment
Affiliates or Special Qualifying Investment Affiliates or any of such entities’
articles of incorporation, by-laws, certificate of limited partnership,
partnership agreement or operating agreement, as the case may be, or the
provisions of any indenture, declaration of trust, instrument or agreement to
which any entity is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any Lien in, of or on the Property of such entity
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Loan
Documents.

 


6.4           FINANCIAL STATEMENTS; MATERIAL ADVERSE CHANGE.


 

The most recent consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders prior to the date that this representation
is made were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.  Since the
date of such financial statements, there has been no change in the business,
Property, results of operations or

 

51

--------------------------------------------------------------------------------


 

financial condition of the Borrower and its Subsidiaries which have or could be
reasonably expected to have a Material Adverse Effect.

 


6.5           TAXES.


 

It, its Subsidiaries, and its Qualifying Investment Affiliates and Special
Qualifying Investment Affiliates, have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received
by, respectively, the Borrower, any of its Subsidiaries, or any Qualifying
Investment Affiliate or Special Qualifying Investment Affiliate, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided.  No tax liens have been filed and no claims are
being asserted with respect to any such taxes.  The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries and to Borrower’s
knowledge, its Qualifying Investment Affiliates and Special Qualifying
Investment Affiliates in respect of any taxes or other governmental charges are
adequate.

 


6.6           LITIGATION AND CONTINGENT OBLIGATIONS.


 

Except as set forth on Schedule 7, there is no litigation, arbitration,
governmental investigation or proceeding pending or, to the knowledge of any of
its officers, threatened in a writing received by Borrower, a Subsidiary, a
Qualifying Investment Affiliate or a Special Qualifying Investment Affiliate,
against or affecting the Borrower or any of its Subsidiaries or Investment
Affiliates which, if adversely determined, would have a Material Adverse
Effect.  Except as disclosed on Schedule 8, it has no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 7.1, which would have or could be reasonably expected to have a
Material Adverse Effect.

 


6.7           SUBSIDIARIES.


 

Schedule 1 hereto contains an accurate list of all of the presently existing
Subsidiaries and Investment Affiliates of Borrower, setting forth their
respective jurisdictions of formation, the percentage of their respective
Capital Stock owned by it or its Subsidiaries, the percentage economic interest
in such entity, Properties owned and a description or its business and with
respect to Investment Affiliates, whether such Investment Affiliate constitutes
a Qualifying Investment Affiliate or Special Qualifying Investment Affiliate. 
All of the issued and outstanding shares of Capital Stock of such Subsidiaries
and, to Borrower’s knowledge, such Investment Affiliates have been duly
authorized and issued and are fully paid and non-assessable.

 


6.8           ERISA.


 

The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $1,000,000.  Neither the Borrower nor any other member of the Controlled
Group has incurred any withdrawal liability to Multiemployer Plans in excess of
$250,000 in the aggregate.  If withdrawals from all Multiemployer Plans
occurred, the liability would not exceed $250,000.  Each Plan and, to Borrower’s
knowledge, each Multiemployer Plan, complies in all material respects with all
applicable requirements of law and regulations and Borrower and all members of
the Controlled Group have complied in all material respects with ERISA and the
Code with respect to each Plan.  No Reportable Event has occurred with respect
to any Plan, neither the

 

52

--------------------------------------------------------------------------------


 

Borrower nor any other member of the Controlled Group has withdrawn from any
Plan or Multiemployer Plan or initiated steps to do so, and no steps have been
taken to reorganize or terminate any Plan or to Borrower’s knowledge
Multiemployer Plan.  Neither Borrower nor any member of the Controlled Group has
any Plans or is a party to any collective bargaining agreements other than those
listed on Schedule 4.  There is no accumulated funding deficiency (as defined in
Section 412 of the Code or Section 302 of ERISA) outstanding which could
reasonably be expected to have a Material Adverse Effect, there is no lien
outstanding under Section 412 of the Code or Section 302 of ERISA with respect
to assets of Borrower or any member of the Controlled Group and no requirement
to provide security under Section 401(a)(29) of the Code or Section 307 of ERISA
has been or is reasonably expected to be imposed on assets of Borrower or any
member of the Controlled Group.  No liability to the PBGC or the Internal
Revenue Service with respect to any Plan or Multiemployer Plan or trust related
thereto has been or is reasonably expected to be incurred by Borrower or any
member of the Controlled Group which could reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any member of the Controlled
Group has any contingent liability with respect to any post-retirement benefits
under any “welfare plan” (as defined in Section 3(1) of ERISA) nor withdrawal
liability or exit fee or charge with respect to any such post-retirement
benefits under any welfare plan which could reasonably be expected to have a
Material Adverse Effect.  Throughout the term of the Loan, Borrower is not and
will not be an “employee benefit plan” as defined in Section 3(32) of ERISA or a
“governmental plan” within the meaning of Section 3(3) of ERISA, none of the
assets of Borrower neither will constitute “plan assets” of one nor more plans
for purposes of Title I of ERISA and Borrower will not be subject to state
statutes applicable to Borrower regulating investments and fiduciary obligations
with respect to governmental plans.

 


6.9           ACCURACY OF INFORMATION.


 

All factual information heretofore or contemporaneously furnished by or on
behalf of Borrower or any of its Subsidiaries or Investment Affiliates to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all other such factual
information hereafter furnished by or on behalf of Borrower or any of its
Subsidiaries or Investment Affiliates to the Administrative Agent or any Lender
will be, true and accurate (taken as a whole) on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time.  There are no facts, events or conditions directly and
specifically affecting Borrower, its Subsidiaries or any Investment Affiliate
known to Borrower and not disclosed to Administrative Agent or not disclosed in
the information furnished by or on behalf of Borrower, its Subsidiaries or
Investment Affiliates, which, in the aggregate, have or could be reasonably
expected to have a Material Adverse Effect.

 


6.10         REGULATION U.


 

It does not hold any margin stock (as defined in Regulation U).

 


6.11         MATERIAL AGREEMENTS.


 

Neither it nor any Subsidiary, Qualifying Investment Affiliate or Special
Qualifying Investment Affiliate is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which

 

53

--------------------------------------------------------------------------------


 

default could have a Material Adverse Effect, or (ii) except as disclosed on
Schedule 9 any agreement or instrument evidencing or governing Indebtedness.

 


6.12         COMPLIANCE WITH LAWS.

 

Except as set forth in Schedule 6 it and its Subsidiaries, Qualifying Investment
Affiliates and Special Qualifying Investment Affiliates have complied in all
material respects, to Borrower’s knowledge, with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property except
where such non-compliance would not have a Material Adverse Effect.  Except as
disclosed on Schedule 6, neither Borrower, any Subsidiary, or any Qualifying
Investment Affiliate or Special Qualifying Investment Affiliate, has received
any written notice to the effect that its operations are not in material
compliance with any of the requirements of applicable federal, state and local
environmental, health and safety statutes and regulations or the subject of any
federal or state remedial action responding to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a Material Adverse Effect.


 


6.13         OWNERSHIP OF PROPERTIES.

 

On the date of this Agreement, Borrower and its Subsidiaries, Qualifying
Investment Affiliates and Special Qualifying Investment Affiliates will have
good title, free of all Liens other than Permitted Liens, to all of the Property
and assets reflected in the financial statements as owned by it and as set forth
on Schedule 2.


 


6.14         INVESTMENT COMPANY ACT.

 

Neither Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 


6.15         PUBLIC UTILITY HOLDING COMPANY ACT.

 

Neither Borrower nor any Subsidiary is a “holding company” or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 


6.16         SOLVENCY.

 

(I)            IMMEDIATELY AFTER THE CLOSING DATE AND IMMEDIATELY FOLLOWING THE
MAKING OF EACH LOAN AND AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS
OF SUCH LOANS, (A) THE FAIR VALUE OF THE ASSETS OF THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, AT A FAIR VALUATION, WILL EXCEED THE DEBTS
AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, OF THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS; (B) THE PRESENT FAIR SALEABLE VALUE OF THE
PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS WILL BE
GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF
THE BORROWER AND ITS

54

--------------------------------------------------------------------------------


 

SUBSIDIARIES ON A CONSOLIDATED BASIS ON THEIR DEBTS AND OTHER LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES
BECOME ABSOLUTE AND MATURED; (C) THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS WILL BE ABLE TO PAY THEIR DEBTS AND LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME
ABSOLUTE AND MATURED; AND (D) THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO
CONDUCT THE BUSINESSES IN WHICH THEY ARE ENGAGED AS SUCH BUSINESSES ARE NOW
CONDUCTED AND ARE PROPOSED TO BE CONDUCTED AFTER THE DATE HEREOF.

 

(II)           IT DOES NOT INTEND TO, OR TO PERMIT ANY OF ITS SUBSIDIARIES TO
INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE, TAKING INTO
ACCOUNT THE TIMING OF AND AMOUNTS OF CASH TO BE RECEIVED BY IT OR ANY SUCH
SUBSIDIARY AND THE TIMING OF THE AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT
OF ITS INDEBTEDNESS OR THE INDEBTEDNESS OF ANY SUCH SUBSIDIARY.

 


6.17         INSURANCE.

 

It and its Subsidiaries and the Qualifying Investment Affiliates and Special
Qualifying Investment Affiliates carry insurance on their Properties with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar projects in localities where it
and its Subsidiaries and the Qualifying Investment Affiliates and Special
Qualifying Investment Affiliates operate, including, without limitation:

 

(I)            PROPERTY AND CASUALTY INSURANCE (INCLUDING COVERAGE FOR FLOOD AND
OTHER WATER DAMAGE FOR ANY PROPERTY LOCATED IN AN AREA IDENTIFIED BY THE
SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR ANY SUCCESSOR THERETO AS AN AREA
HAVING SPECIAL FLOOD HAZARDS PURSUANT TO THE NATIONAL FLOOD INSURANCE ACT OF
1968 OR THE FLOOD DISASTER PROTECTION ACT OF 1973, AS AMENDED, OR ANY SUCCESSOR
LAW) IN THE AMOUNT OF 100% OF THE REPLACEMENT COST OF THE IMPROVEMENTS AT THE
PROPERTY WITH A WAIVER OF DEPRECIATION;

 

(II)           LOSS OF RENTAL INCOME INSURANCE IN THE AMOUNT NOT LESS THAN ONE
YEAR’S GROSS REVENUES FROM THE PROPERTIES; AND

 

(III)          COMPREHENSIVE GENERAL LIABILITY INSURANCE IN THE AMOUNT OF
$20,000,000 PER OCCURRENCE.

 


6.18         NYSE AND REIT STATUS.

 

The Borrower’s common shares of beneficial interest are listed on the New York
Stock Exchange and there is no proceeding pending to delist the Borrower’s
common shares of beneficial interest, and the Borrower is qualified as a real
estate investment trust and currently is in compliance with all applicable
provisions of the Code.

 

55

--------------------------------------------------------------------------------


 


6.19         ENVIRONMENTAL MATTERS.

 

Except as disclosed in Schedule 5, each of the following representations and
warranties is true and correct except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

 

(I)            TO THE KNOWLEDGE OF THE BORROWER, THE PROPERTIES OF BORROWER, ITS
SUBSIDIARIES, QUALIFYING INVESTMENT AFFILIATES AND SPECIAL QUALIFYING INVESTMENT
AFFILIATES DO NOT CONTAIN, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR
CONCENTRATIONS WHICH CONSTITUTE A VIOLATION OF, OR COULD REASONABLY GIVE RISE TO
LIABILITY UNDER, ENVIRONMENTAL LAWS.

 

(II)           TO THE KNOWLEDGE OF BORROWER, THE PROPERTIES OF BORROWER AND ITS
SUBSIDIARIES AND INVESTMENT AFFILIATES AND ALL OPERATIONS AT THE PROPERTIES ARE
IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO
CONTAMINATION AT OR UNDER SUCH PROPERTIES, OR VIOLATION OF ANY ENVIRONMENTAL LAW
WITH RESPECT TO SUCH PROPERTIES FOR WHICH BORROWER, ITS SUBSIDIARIES OR
INVESTMENT AFFILIATES IS OR COULD BE LIABLE.

 

(III)          NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES , QUALIFYING
INVESTMENT AFFILIATES OR SPECIAL QUALIFYING INVESTMENT AFFILIATES HAS RECEIVED
ANY WRITTEN NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR
POTENTIAL LIABILITY REGARDING ENVIRONMENTAL LAWS WITH REGARD TO ANY OF THE
PROPERTIES, NOR DOES IT HAVE KNOWLEDGE THAT ANY SUCH NOTICE WILL BE RECEIVED OR
IS BEING THREATENED.

 

(IV)          TO THE KNOWLEDGE OF BORROWER, MATERIALS OF ENVIRONMENTAL CONCERN
HAVE NOT BEEN TRANSPORTED OR DISPOSED OF FROM THE PROPERTIES OF BORROWER AND ITS
SUBSIDIARIES, QUALIFYING INVESTMENT AFFILIATES AND SPECIAL QUALIFYING INVESTMENT
AFFILIATES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION WHICH COULD
REASONABLY GIVE RISE TO LIABILITY OF BORROWER, ANY SUBSIDIARY, OR ANY QUALIFYING
INVESTMENT AFFILIATE OR SPECIAL QUALIFYING INVESTMENT AFFILIATE UNDER,
ENVIRONMENTAL LAWS, NOR HAVE ANY MATERIALS OF ENVIRONMENTAL CONCERN BEEN
GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF SUCH PROPERTIES
IN VIOLATION OF, OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY OF BORROWER,
ANY SUBSIDIARY OR ANY QUALIFYING INVESTMENT AFFILIATE OR SPECIAL QUALIFYING
AFFILIATE UNDER, ANY APPLICABLE ENVIRONMENTAL LAWS.

 

(V)           NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTION
IS PENDING, OR, TO THE KNOWLEDGE OF BORROWER, THREATENED, UNDER ANY
ENVIRONMENTAL LAW TO WHICH BORROWER, ANY OF ITS SUBSIDIARIES, OR ANY QUALIFYING
INVESTMENT AFFILIATE OR SPECIAL QUALIFYING INVESTMENT AFFILIATE, IS NAMED AS A
PARTY WITH RESPECT TO THE PROPERTIES OF SUCH ENTITY, NOR ARE THERE ANY CONSENT
DECREES OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDER OR OTHER ORDERS,
OR OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY
ENVIRONMENTAL LAW WITH RESPECT TO SUCH PROPERTIES FOR WHICH BORROWER, ITS
SUBSIDIARIES, ANY QUALIFYING INVESTMENT AFFILIATE OR ANY SPECIAL QUALIFYING
AFFILIATE IS OR COULD BE LIABLE.

 

56

--------------------------------------------------------------------------------


 

(VI)          TO THE KNOWLEDGE OF BORROWER, THERE HAS BEEN NO RELEASE OR THREAT
OF RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN AT OR FROM THE PROPERTIES OF
BORROWER AND ITS SUBSIDIARIES, QUALIFYING INVESTMENT AFFILIATES AND SPECIAL
QUALIFYING INVESTMENT AFFILIATES, OR ARISING FROM OR RELATED TO THE OPERATIONS
OF SUCH ENTITY IN CONNECTION WITH THE PROPERTIES IN VIOLATION OF OR IN AMOUNTS
OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS.

 


6.20         LICENSES, ETC.

 

Borrower, its Subsidiaries, Qualifying Investment Affiliates or Special
Qualifying Investment Affiliates have obtained and hold in full force and
effect, all material trademarks, trade names, copyrights, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals which are necessary for the
operation of the Properties.


 


6.21         JUDGMENTS.

 

There are no judgments, decrees, or orders of any kind against Borrower, its
Subsidiaries, Qualifying Investment Affiliates or any Special Qualifying
Investment Affiliates unpaid of record which would have a Material Adverse
Effect.


 


6.22         PROPERTY MANAGER.

 

As of the date hereof, the manager of each Property is the Borrower or a
Qualifying Investment Affiliate.


 


6.23         UPDATED SCHEDULES.

 

The Borrower may at any time and from time to time update any Schedule to this
Agreement by delivery to the Administrative Agent of a revised Schedule and,
from and after the date of delivery of such updated Schedule to the
Administrative Agent, and its approval by the Required Lenders, the
representations and warranties of the Borrower hereunder shall be deemed to
reflect such revised Schedule.


 


6.24         UNENCUMBERED ASSETS.

 

Schedule 2 hereto contains a complete and accurate description of Unencumbered
Assets as of the Closing Date and as supplemented from time to time including
the entity that owns each Unencumbered Asset.  With respect to each Property
identified from time to time as an Unencumbered Asset, Borrower hereby
represents and warrants as follows except to the extent disclosed in writing to
the Lenders and approved by the Required Lenders (which approval shall not be
unreasonably withheld):


 


(A)           NO PORTION OF ANY IMPROVEMENT ON THE UNENCUMBERED ASSET IS LOCATED
IN AN AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR ANY
SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD HAZARDS PURSUANT TO THE
NATIONAL FLOOD INSURANCE ACT OF 1968 OR THE FLOOD DISASTER PROTECTION ACT OF
1973, AS AMENDED, OR ANY SUCCESSOR LAW, OR, IF LOCATED WITHIN ANY SUCH AREA,
BORROWER OR THE RESPECTIVE QUALIFYING INVESTMENT AFFILIATE OR SPECIAL


 

57

--------------------------------------------------------------------------------


 


QUALIFYING INVESTMENT AFFILIATE HAS OBTAINED AND WILL MAINTAIN THE INSURANCE
PRESCRIBED IN SECTION 6.17 HEREOF.

 


(B)           TO THE BORROWER’S KNOWLEDGE, BORROWER OR THE RESPECTIVE QUALIFYING
INVESTMENT AFFILIATE OR SPECIAL QUALIFYING INVESTMENT AFFILIATE HAS OBTAINED ALL
MATERIAL CERTIFICATES, LICENSES AND OTHER APPROVALS, GOVERNMENTAL AND OTHERWISE,
NECESSARY FOR THE OPERATION OF THE UNENCUMBERED ASSET AND THE CONDUCT OF ITS
BUSINESS AND ALL REQUIRED ZONING, BUILDING CODE, LAND USE, ENVIRONMENTAL AND
OTHER SIMILAR PERMITS OR APPROVALS WHICH IT IS REQUIRED TO MAINTAIN, ALL OF
WHICH ARE IN FULL FORCE AND EFFECT AS OF THE DATE HEREOF AND NOT SUBJECT TO
REVOCATION, SUSPENSION, FORFEITURE OR MODIFICATION.

 


(C)           TO THE BORROWER’S KNOWLEDGE, THE UNENCUMBERED ASSET AND THE
PRESENT USE AND OCCUPANCY THEREOF ARE IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
ZONING ORDINANCES (WITHOUT RELIANCE UPON ADJOINING OR OTHER PROPERTIES),
BUILDING CODES, LAND USE AND ENVIRONMENTAL LAWS, LAWS RELATING TO THE DISABLED
INCLUDING, BUT NOT LIMITED TO, THE AMERICANS WITH DISABILITIES ACT TO THE EXTENT
APPLICABLE, AND OTHER SIMILAR LAWS (“APPLICABLE LAWS”), EXCEPT TO THE EXTENT
SUCH NON-COMPLIANCE COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(D)           THE UNENCUMBERED ASSET IS SERVED BY ALL UTILITIES REQUIRED FOR THE
CURRENT OR CONTEMPLATED USE THEREOF.  ALL UTILITY SERVICE IS PROVIDED BY PUBLIC
UTILITIES AND THE UNENCUMBERED ASSET HAS ACCEPTED OR IS EQUIPPED TO ACCEPT SUCH
UTILITY SERVICE.


 


(E)           ALL PUBLIC ROADS AND STREETS NECESSARY FOR SERVICE OF AND ACCESS
TO THE UNENCUMBERED ASSET FOR THE CURRENT OR CONTEMPLATED USE THEREOF HAVE BEEN
COMPLETED, ARE SERVICEABLE AND ALL-WEATHER AND ARE PHYSICALLY AND LEGALLY OPEN
FOR USE BY THE PUBLIC.


 


(F)            THE UNENCUMBERED ASSET IS SERVED BY PUBLIC WATER AND SEWER
SYSTEMS OR, IF THE UNENCUMBERED ASSET IS NOT SERVICED BY A PUBLIC WATER AND
SEWER SYSTEM, SUCH ALTERNATE SYSTEMS ARE ADEQUATE AND MEET, IN ALL MATERIAL
RESPECTS, ALL REQUIREMENTS AND REGULATIONS OF, AND OTHERWISE COMPLIES IN ALL
MATERIAL RESPECTS WITH, ALL APPLICABLE LAWS WITH RESPECT TO SUCH ALTERNATE
SYSTEMS.


 


(G)           BORROWER IS NOT AWARE OF ANY MATERIAL LATENT OR PATENT STRUCTURAL
OR OTHER SIGNIFICANT DEFICIENCY OF THE UNENCUMBERED ASSET.  THE UNENCUMBERED
ASSET IS FREE OF DAMAGE AND WASTE THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE
VALUE OF THE UNENCUMBERED ASSET, IS IN GOOD REPAIR AND THERE IS NO DEFERRED
MAINTENANCE OTHER THAN ORDINARY WEAR AND TEAR.  THE UNENCUMBERED ASSET IS FREE
FROM DAMAGE CAUSED BY FIRE OR OTHER CASUALTY.  THERE IS NO PENDING OR, TO THE
ACTUAL KNOWLEDGE OF BORROWER THREATENED CONDEMNATION PROCEEDINGS AFFECTING THE
UNENCUMBERED ASSET, OR ANY PART THEREOF.


 


(H)           TO BORROWER’S KNOWLEDGE, ALL LIQUID AND SOLID WASTE DISPOSAL,
SEPTIC AND SEWER SYSTEMS LOCATED ON THE UNENCUMBERED ASSET ARE IN A GOOD AND
SAFE CONDITION AND REPAIR AND TO BORROWER’S KNOWLEDGE, IN MATERIAL COMPLIANCE
WITH ALL APPLICABLE LAWS WITH RESPECT TO SUCH SYSTEMS.


 


(I)            ALL IMPROVEMENTS ON THE UNENCUMBERED ASSET LIE WITHIN THE
BOUNDARIES AND BUILDING RESTRICTIONS OF THE LEGAL DESCRIPTION OF RECORD OF THE
UNENCUMBERED ASSET, NO SUCH IMPROVEMENTS ENCROACH UPON EASEMENTS BENEFITTING THE
UNENCUMBERED ASSET OTHER THAN


 

58

--------------------------------------------------------------------------------


 


ENCROACHMENTS THAT DO NOT MATERIALLY ADVERSELY AFFECT THE USE OR OCCUPANCY OF
THE UNENCUMBERED ASSET AND NO IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON
THE UNENCUMBERED ASSET OR EASEMENTS BENEFITTING THE UNENCUMBERED ASSET OTHER
THAN ENCROACHMENTS THAT DO NOT MATERIALLY ADVERSELY AFFECT THE USE OR OCCUPANCY
OF THE UNENCUMBERED ASSET.  ALL AMENITIES, ACCESS ROUTES OR OTHER ITEMS THAT
MATERIALLY BENEFIT THE UNENCUMBERED ASSET ARE UNDER DIRECT CONTROL OF BORROWER
OR THE RESPECTIVE QUALIFYING INVESTMENT AFFILIATE OR SPECIAL QUALIFYING
INVESTMENT AFFILIATE, OR CONSTITUTE PERMANENT EASEMENTS THAT BENEFIT ALL OR PART
OF THE UNENCUMBERED ASSET OR ARE PUBLIC PROPERTY, AND THE UNENCUMBERED ASSET, BY
VIRTUE OF SUCH EASEMENTS OR OTHERWISE, IS CONTIGUOUS TO A PHYSICALLY OPEN,
DEDICATED ALL WEATHER PUBLIC STREET, AND HAS THE NECESSARY PERMITS FOR INGRESS
AND EGRESS.


 


(J)            THERE ARE NO DELINQUENT TAXES, GROUND RENTS, WATER CHARGES, SEWER
RENTS, ASSESSMENTS, INSURANCE PREMIUMS, LEASEHOLD PAYMENTS, OR OTHER OUTSTANDING
CHARGES AFFECTING THE UNENCUMBERED ASSET EXCEPT TO THE EXTENT SUCH ITEMS ARE
BEING CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED.


 


(K)           THE UNENCUMBERED ASSET IS ASSESSED FOR REAL ESTATE TAX PURPOSES AS
ONE OR MORE WHOLLY INDEPENDENT TAX LOT OR LOTS, SEPARATE FROM ANY ADJOINING LAND
OR IMPROVEMENTS NOT CONSTITUTING A PART OF SUCH LOT OR LOTS, AND NO OTHER LAND
OR IMPROVEMENTS IS ASSESSED AND TAXED TOGETHER WITH THE UNENCUMBERED ASSET OR
ANY PORTION THEREOF, OR BORROWER HAS COMPLIED WITH ALL APPLICABLE MATERIAL
REQUIREMENTS OF THE APPLICABLE JURISDICTION NECESSARY TO HAVE THE UNENCUMBERED
ASSET ASSESSED AS A SEPARATE TAX PARCEL.


 


(L)            WITH RESPECT TO THOSE UNENCUMBERED ASSETS IN WHICH BORROWER OR
ANY QUALIFYING INVESTMENT AFFILIATE OR SPECIAL QUALIFYING INVESTMENT AFFILIATE
HOLDS A LEASEHOLD ESTATE UNDER A FINANCEABLE GROUND LEASE, WITH RESPECT TO EACH
SUCH FINANCEABLE GROUND LEASE (I) BORROWER OR THE RESPECTIVE QUALIFYING
INVESTMENT AFFILIATE OR SPECIAL QUALIFYING INVESTMENT AFFILIATE IS THE OWNER OF
A VALID AND SUBSISTING INTEREST AS TENANT UNDER THE FINANCEABLE GROUND LEASE;
(II) THE FINANCEABLE GROUND LEASE IS IN FULL FORCE AND EFFECT, UNMODIFIED AND
NOT SUPPLEMENTED BY ANY WRITING OR OTHERWISE; (III) ALL RENT, ADDITIONAL RENT
AND OTHER CHARGES RESERVED THEREIN HAVE BEEN PAID TO THE EXTENT THEY ARE PAYABLE
TO THE DATE HEREOF; (IV) BORROWER OR THE RESPECTIVE QUALIFYING INVESTMENT
AFFILIATE OR SPECIAL QUALIFYING INVESTMENT AFFILIATE ENJOYS THE QUIET AND
PEACEFUL POSSESSION OF THE ESTATE DEMISED THEREBY, SUBJECT TO ANY SUBLEASE; (V)
THE BORROWER OR THE RESPECTIVE QUALIFYING INVESTMENT AFFILIATE OR SPECIAL
QUALIFYING INVESTMENT AFFILIATE IS NOT IN DEFAULT UNDER ANY OF THE TERMS THEREOF
AND THERE ARE NO CIRCUMSTANCES WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF
NOTICE OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT THEREUNDER; (VI) THE LESSOR
UNDER THE FINANCEABLE GROUND LEASE IS NOT IN DEFAULT UNDER ANY OF THE TERMS OR
PROVISIONS THEREOF ON THE PART OF THE LESSOR TO BE OBSERVED OR PERFORMED; (VII)
THE LESSOR UNDER THE FINANCEABLE GROUND LEASE HAS SATISFIED ALL OF ITS REPAIR OR
CONSTRUCTION OBLIGATIONS, IF ANY, TO DATE PURSUANT TO THE TERMS OF THE
FINANCEABLE GROUND LEASE; (VIII) SCHEDULE 2 LISTS ALL THE FINANCEABLE GROUND
LEASES TO WHICH ANY OF THE UNENCUMBERED ASSETS ARE SUBJECT AND ALL AMENDMENTS
AND MODIFICATIONS THERETO; AND (IX) THE LESSOR INDICATED ON SCHEDULE 2 FOR EACH
FINANCEABLE GROUND LEASE IS THE CURRENT LESSOR UNDER THE RELATED FINANCEABLE
GROUND LEASE.

 

A breach of any of the representations and warranties contained in this
Section 6.24 with respect to a Property shall disqualify, unless otherwise
approved by the Required Lenders, such Property from being an Unencumbered Asset
but shall not constitute a Default (unless the

 

59

--------------------------------------------------------------------------------


 

elimination of such Property as an Unencumbered Asset results in a Default under
one of the other provisions of this Agreement including without limitation
Sections 7.21(iv) or 7.21(v)).

 


6.25         REPORTABLE TRANSACTION.

 

The Borrower does not intend to treat the Advances and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Agent thereof.

 


ARTICLE VII.


 


COVENANTS

 

                During the term of this Agreement, unless the Required Lenders
shall otherwise consent in writing:

 


7.1           FINANCIAL REPORTING.

 

The Borrower will maintain, for itself and each Subsidiary, and shall cause each
Qualifying Investment Affiliate and Special Qualifying Investment Affiliate to
maintain, a system of accounting established and administered in accordance with
GAAP, and furnish to the Lenders:

 

(I)            AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS
AFTER THE CLOSE OF EACH FISCAL QUARTER, FOR THE BORROWER AN UNAUDITED
CONSOLIDATED BALANCE SHEET AS OF THE CLOSE OF EACH SUCH PERIOD AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH PERIOD AND THE PORTION OF
THE FISCAL YEAR THROUGH THE END OF SUCH PERIOD, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, ALL CERTIFIED BY THE
BORROWER’S CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER;

 

(II)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS
AFTER THE CLOSE OF EACH FISCAL QUARTER, FOR THE BORROWER AND ITS SUBSIDIARIES,
RELATED REPORTS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS, ALL CERTIFIED
BY BORROWER’S CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER, INCLUDING A
STATEMENT OF FUNDS FROM OPERATIONS, A DESCRIPTION OF UNENCUMBERED ASSETS, A
LISTING OF CAPITAL EXPENDITURES (IN THE LEVEL OF DETAIL AS DISCLOSED IN
BORROWER’S MOST RECENT FORM 10Q), A REPORT LISTING AND DESCRIBING ALL NEWLY
ACQUIRED PROPERTIES, INCLUDING THEIR CASH FLOW, COST AND SECURED OR UNSECURED
INDEBTEDNESS ASSUMED IN CONNECTION WITH SUCH ACQUISITION, IF ANY, SUMMARY
PROPERTY INFORMATION FOR ALL PROPERTIES, INCLUDING, WITHOUT LIMITATION, THEIR
PROPERTY OPERATING INCOME, OCCUPANCY RATES, SQUARE FOOTAGE, PROPERTY TYPE AND
DATE ACQUIRED OR BUILT, AND SUCH OTHER INFORMATION AS MAY BE REQUESTED TO
EVALUATE THE QUARTERLY COMPLIANCE CERTIFICATE DELIVERED AS PROVIDED BELOW;

 

60

--------------------------------------------------------------------------------


 

(III)          AS SOON AS PUBLICLY AVAILABLE BUT IN NO EVENT LATER THAN ONE
BUSINESS DAY AFTER THE DATE SUCH REPORTS ARE TO BE FILED WITH THE SECURITIES
EXCHANGE COMMISSION, COPIES OF ALL FORM 10KS, 10QS, 8KS, AND ANY OTHER ANNUAL,
QUARTERLY, MONTHLY OR OTHER REPORTS, COPIES OF ALL REGISTRATION STATEMENTS AND
ANY OTHER PUBLIC INFORMATION WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES FILES
WITH THE SECURITIES EXCHANGE COMMISSION AND TO THE EXTENT ANY OF SUCH REPORTS
CONTAINS INFORMATION REQUIRED UNDER THE OTHER SUBSECTIONS OF THIS SECTION 7.1,
THE INFORMATION NEED NOT BE FURNISHED SEPARATELY UNDER THE OTHER SUBSECTIONS;

 

(IV)          AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 90 DAYS
AFTER THE CLOSE OF EACH FISCAL YEAR OF THE BORROWER AND ITS SUBSIDIARIES,
REPORTS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS, CERTIFIED BY THE
BORROWER’S CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER CONTAINING
PROPERTY OPERATING INCOME FOR EACH INDIVIDUAL PROPERTY;

 

(V)           NOT LATER THAN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE
FIRST THREE FISCAL QUARTERS, AND NOT LATER THAN NINETY (90) DAYS AFTER THE END
OF THE FISCAL YEAR, A COMPLIANCE CERTIFICATE IN SUBSTANTIALLY THE FORM OF
EXHIBIT E HERETO SIGNED BY THE BORROWER’S CHIEF FINANCIAL OFFICER OR CHIEF
ACCOUNTING OFFICER CONFIRMING THAT BORROWER IS IN COMPLIANCE WITH ALL OF THE
COVENANTS OF THE LOAN DOCUMENTS, SHOWING THE CALCULATIONS AND COMPUTATIONS
NECESSARY TO DETERMINE COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN THIS
AGREEMENT (INCLUDING SUCH SCHEDULES AND BACKUP INFORMATION AS MAY BE NECESSARY
TO DEMONSTRATE SUCH COMPLIANCE) AND STATING THAT TO SUCH OFFICER’S BEST
KNOWLEDGE, THERE IS NO OTHER DEFAULT OR UNMATURED DEFAULT EXISTS, OR IF ANY
DEFAULT OR UNMATURED DEFAULT EXISTS, STATING THE NATURE AND STATUS THEREOF;

 

(VI)          (A) AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10 BUSINESS DAYS
AFTER THE BORROWER KNOWS THAT ANY REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO
ANY PLAN, A STATEMENT, SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER,
DESCRIBING SAID REPORTABLE EVENT AND WITHIN 20 DAYS AFTER SUCH REPORTABLE EVENT,
A STATEMENT SIGNED BY SUCH CHIEF FINANCIAL OFFICER DESCRIBING THE ACTION WHICH
BORROWER PROPOSES TO TAKE WITH RESPECT THERETO; AND (B) WITHIN 10 BUSINESS DAYS
OF RECEIPT, ANY NOTICE FROM THE INTERNAL REVENUE SERVICE, PBGC OR DEPARTMENT OF
LABOR WITH RESPECT TO A PLAN REGARDING ANY EXCISE TAX, PROPOSED TERMINATION OF A
PLAN, PROHIBITED TRANSACTION OR FIDUCIARY VIOLATION UNDER ERISA OR THE CODE
WHICH COULD RESULT IN ANY LIABILITY TO BORROWER OR ANY MEMBER OF THE CONTROLLED
GROUP IN EXCESS OF $100,000; AND (C) WITHIN 10 BUSINESS DAYS OF FILING, ANY FORM
5500 FILED BY BORROWER WITH RESPECT TO A PLAN, OR ANY MEMBER OF THE CONTROLLED
GROUP WHICH INCLUDES A QUALIFIED ACCOUNTANT’S OPINION.

 

(VII)         AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS AFTER RECEIPT
BY THE BORROWER, A COPY OF (A) ANY NOTICE OR CLAIM TO THE EFFECT THAT THE
BORROWER OR ANY OF ITS SUBSIDIARIES, QUALIFYING INVESTMENT AFFILIATES, OR
SPECIAL QUALIFYING INVESTMENT AFFILIATES IS OR MAY BE LIABLE TO ANY PERSON AS A
RESULT OF THE RELEASE BY SUCH ENTITY, OR ANY OF ITS SUBSIDIARIES, OR ANY OTHER
PERSON OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT, AND
(B) ANY NOTICE ALLEGING

 

61

--------------------------------------------------------------------------------


 

ANY VIOLATION OF ANY FEDERAL, STATE OR LOCAL ENVIRONMENTAL, HEALTH OR SAFETY LAW
OR REGULATION BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR INVESTMENT
AFFILIATES, WHICH, IN EITHER CASE, COULD BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT;

 

(VIII)        PROMPTLY UPON THE FURNISHING THEREOF TO THE SHAREHOLDERS OF THE
BORROWER, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS SO
FURNISHED;

 

(IX)           PROMPTLY UPON THE DISTRIBUTION THEREOF TO THE PRESS OR THE
PUBLIC, COPIES OF ALL PRESS RELEASES;

 

(X)            AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN 10 DAYS AFTER THE
BORROWER KNOWS OF ANY FIRE OR OTHER CASUALTY OR ANY PENDING OR THREATENED
CONDEMNATION OR EMINENT DOMAIN PROCEEDING WITH RESPECT TO ALL OR ANY PORTION OF
ANY PROPERTY OR ANY PROPERTY SECURED BY A QUALIFIED MORTGAGE, A STATEMENT SIGNED
BY THE CHIEF FINANCIAL OFFICER OF BORROWER, DESCRIBING SUCH FIRE, CASUALTY OR
CONDEMNATION AND THE ACTION BORROWER INTENDS TO TAKE WITH RESPECT THERETO;

 

(XI)           NOT LATER THAN 45 DAYS AFTER THE END OF EACH QUARTER, A REPORT ON
THE AGING OF RECEIVABLES WITH RESPECT TO EACH OF THE PROPERTIES (I.E. 0-29,
30-59, 60-89 AND 90 OR MORE DAYS PAST DUE) SHOWING AGGREGATE DELINQUENCIES FOR
EACH OF THE PROPERTIES (INCLUDING A CHARACTERIZATION OF THE TYPE OF RECEIVABLE)
AND TRENDS FOR THE PRIOR FOUR QUARTERS;

 

(XII)          NOT LATER THAN 45 DAYS AFTER THE END OF EACH QUARTER, AN
UNAUDITED FINANCIAL STATEMENT FOR EACH QUALIFYING INVESTMENT AFFILIATE OR
SPECIAL QUALIFYING INVESTMENT AFFILIATE THAT IS NOT A SUBSIDIARY THAT OWNS AN
UNENCUMBERED ASSET; AND

 

(XIII)         SUCH OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, FINANCIAL
STATEMENTS FOR THE BORROWER AND NON-FINANCIAL INFORMATION) AS THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 


7.2           USE OF PROCEEDS.

 

(I)            THE BORROWER WILL USE THE PROCEEDS OF THE ADVANCES AND THE
FACILITY LETTERS OF CREDIT FOR THE GENERAL BUSINESS PURPOSES OF THE BORROWER,
INCLUDING WORKING CAPITAL NEEDS, CLOSING COSTS, AND INTERIM OR OTHER FINANCING
FOR ACQUISITIONS OF NEW PROJECTS, CONSTRUCTION OF NEW IMPROVEMENTS OR EXPANSIONS
OF EXISTING IMPROVEMENTS ON PROJECTS, AND TO REPAY OUTSTANDING INDEBTEDNESS; AND

 

(II)           THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, USE
ANY OF THE PROCEEDS OF THE ADVANCES (X) TO PURCHASE OR CARRY ANY “MARGIN STOCK”
(AS DEFINED IN REGULATION U) OR (Y) TO FUND ANY TENDER OFFER FOR ALL OR
SUBSTANTIALLY ALL OF ANOTHER PERSON’S OUTSTANDING CAPITAL STOCK REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, UNLESS
SUCH PERSON SHALL HAVE CONSENTED TO SUCH TENDER OFFER PRIOR TO ITS COMMENCEMENT
AND THE

 

62

--------------------------------------------------------------------------------


 

REQUIRED LENDERS SHALL HAVE CONSENTED TO SUCH USE OF THE PROCEEDS OF SUCH
ADVANCE.


 


7.3           NOTICE OF DEFAULT.

 

The Borrower will give, and will cause each of its Subsidiaries and each
Qualifying Investment Affiliate and Special Qualifying Investment Affiliate to
give, prompt notice in writing to the Lenders of the occurrence of any Default
or Unmatured Default and of any other development, financial or otherwise, which
could be reasonably likely to have a Material Adverse Effect.


 


7.4           CONDUCT OF BUSINESS.

 

The Borrower will do, and will cause each of its Subsidiaries, Qualifying
Investment Affiliates, and Special Qualifying Investment Affiliates to do, all
things necessary to remain duly incorporated and/or duly qualified, validly
existing and in good standing as a real estate investment trust, corporation,
general partnership, limited liability company or limited partnership, as the
case may be, in its jurisdiction of incorporation/formation, except, with
respect to any Subsidiary or any Qualifying Investment Affiliate or Special
Qualifying Investment Affiliate having less than $10,000,000 of Market
Capitalization, where the preservation of its corporate existence, in the good
faith business judgment of the Borrower, is no longer in the best interests of
the Borrower and the failure to preserve its corporate existence would not have
a Material Adverse Effect and the elimination of its Properties from the
calculation of financial covenant compliance would not cause a Default or an
Unmatured Default.  The Borrower will maintain all requisite authority to
conduct its business in each jurisdiction in which the Properties are located
and, except where the failure to be so qualified would not have a Material
Adverse Effect, in each jurisdiction required to carry on and conduct its
businesses in substantially the same manner as it is presently conducted, and,
specifically, neither the Borrower nor its Subsidiaries nor the Qualifying
Investment Affiliates and Special Qualifying Investment Affiliates will
undertake any business other than the acquisition, development, ownership,
management, operation and leasing of warehouse/industrial properties and
ancillary businesses specifically related thereto, except that the Borrower and
its Subsidiaries, Qualifying Investment Affiliates and Special Qualifying
Investment Affiliates may invest in other assets subject to the following
limitations with respect to the specified categories of assets:

 

63

--------------------------------------------------------------------------------


 

Categories of Assets

 

Total Investment Limitations

(i)            Unimproved Land and Developable Land (other than the CenterPoint
Intermodal Center)

 

8% of Market Capitalization

 

 

 

(ii)           other property holdings (excluding cash, Cash Equivalents, the
Non-industrial Properties and Indebtedness of any Subsidiary or Qualifying
Investment Affiliate to the Borrower and Indebtedness of CDC or CRS to the
Borrower or any Wholly-owned Subsidiary incurred in connection with the
construction of warehouse/industrial properties)

 

5% of Market Capitalization

 

 

 

(iii)          stock holdings other than in Subsidiaries and Investment
Affiliates and CRS holdings in CDC

 

5% of Market Capitalization

 

 

 

(iv)          mortgages other than Qualified Mortgages

 

5% of Market Capitalization

 

 

 

(v)           joint ventures and partnerships (including investments in
Investment Affiliates)

 

20% of Market Capitalization

 

The total investment in all the foregoing investment categories in the aggregate
shall be less than or equal to thirty percent (30%) of Market Capitalization. 
In addition to the foregoing restrictions, (a) investments in Unimproved Land
which is not adjacent to existing improvements and not under active planning for
near term development as evidenced to the reasonable satisfaction of
Administrative Agent shall not exceed 5% of Market Capitalization, (b) lessee’s
interests in operating leases pursuant to which Borrower, its Subsidiaries or
Investment Affiliates operate any properties shall not exceed 10% of Market
Capitalization, (c) the total estimated cost of completion of assets under
construction, excluding Presold Assets Under Development and Preleased Assets
Under Development, shall not exceed 10% of Market Capitalization, and (e) the
total loans, advances, and stock holdings of Borrower, its Subsidiaries, the
Qualifying Investment Affiliates and Special Qualifying Investment Affiliates in
CDC shall not exceed 5% of Market Capitalization.  For the purposes of this
Section 7.4, all investments shall be valued in accordance with GAAP.


 


7.5           TAXES.

 

The Borrower will pay, and will cause each of its Subsidiaries, Qualifying
Investment Affiliates and Special Qualifying Investment Affiliates to pay, when
due all taxes, assessments and governmental charges and levies upon them of
their income, profits or Properties, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.

 


7.6           INSURANCE.

 

(I)            THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES,
QUALIFYING INVESTMENT AFFILIATES AND SPECIAL QUALIFYING INVESTMENT AFFILIATES
TO, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE
ON ALL ITS PROPERTY IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS CONSISTENT
WITH SOUND BUSINESS PRACTICE AND IN COMPLIANCE WITH THE REPRESENTATION IN
SECTION 6.17,

 

64

--------------------------------------------------------------------------------


 

AND THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT OR ANY LENDER UPON
REQUEST FULL INFORMATION AS TO THE INSURANCE CARRIED.

 

(II)           THE BORROWER WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT IF
THERE HAS BEEN A TERMINATION OF ANY INSURANCE POLICY OR A MATERIAL CHANGE IN
COVERAGE OR OF THE CREDIT RATING OF THE INSURER PROVIDING SUCH COVERAGE.


 


7.7           COMPLIANCE WITH LAWS.

 

The Borrower will, and will cause each of its Subsidiaries, Qualifying
Investment Affiliates and Special Qualifying Investment Affiliates to, be in
material compliance with all laws, rules and regulations and with all final
orders, writs, judgments, injunctions, decrees or awards to which they may be
subject.


 


7.8           MAINTENANCE OF PROPERTIES.

 

The Borrower will, and will cause each of its Subsidiaries, Qualifying
Investment Affiliates and Special Qualifying Investment Affiliates to, do all
things necessary to maintain, preserve, protect and keep its Property in good
repair, working order and condition, and make all necessary and proper repairs,
renewals and replacements so that their businesses carried on in connection
therewith may be properly conducted at all times.


 


7.9           INSPECTION.

 

Upon reasonable notice, the Borrower will, and will cause each of its
Subsidiaries, Qualifying Investment Affiliates and Special Qualifying Investment
Affiliates to, permit the Lenders, by their respective representatives and
agents, to inspect any of the Properties, corporate books and financial records
of the Borrower and each of its Subsidiaries, Qualifying Investment Affiliates
and Special Qualifying Investment Affiliates, to examine and make copies of the
books of accounts and other financial records of the Borrower and each of its
Subsidiaries, Qualifying Investment Affiliates and Special Qualifying Investment
Affiliates, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries, Qualifying Investment Affiliates and Special
Qualifying Investment Affiliates, and to be advised as to the same by, their
respective officers at such reasonable times during normal business hours and
reasonable intervals as the Lenders may reasonably designate.


 


7.10         MAINTENANCE OF STATUS.

 

The Borrower shall at all times (i) maintain the listing of its common shares of
beneficial interest on the New York Stock Exchange and not take any action that
results in a proceeding to delist such common shares, and (ii) maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code.


 


7.11         DIVIDENDS.

 

The Borrower will not, nor will it permit any Subsidiary to declare or pay any
dividends or make any distributions on its Capital Stock (other than dividends
payable in its own Capital Stock) or redeem, repurchase or otherwise acquire or
retire any of its Capital Stock at any time outstanding except as provided in
this Section 7.11.  Provided there is not a continuing Default

 

65

--------------------------------------------------------------------------------


 

under Section 8.1 or Section 8.2, and there is not a continuing Default under
Section 8.3 relating to a breach of any of the covenants contained in Sections
7.20 and 7.21, the Borrower shall be permitted to redeem, repurchase or
otherwise acquire or retire any of its Capital Stock and declare and pay
dividends on their Capital Stock from time to time in amounts determined by the
Borrower, provided, however, that subject to the terms of the next sentence, in
no event shall the Borrower declare or pay dividends on their Capital Stock if
dividends paid in, or with respect to, any period of four fiscal quarters, in
the aggregate, would exceed 90% of Funds From Operations for such period. 
Notwithstanding the foregoing, unless at the time of distribution there exists a
Default in the payment of principal, interest, or the Facility Fee, the Borrower
shall be permitted to distribute whatever amount of dividends is necessary to
maintain its tax status as a real estate investment trust.

 


 


7.12         MERGER; SALE OF ASSETS.

 

The Borrower will not, nor will it permit any of its Subsidiaries Qualifying
Investment Affiliates, or Special Qualifying Investment Affiliates to, enter
into any merger, consolidation, reorganization or liquidation or transfer or
otherwise dispose of all or a portion of their Property if such disposition
would constitute a “Restricted Disposition,” except for (i) such transactions
that occur between Wholly-Owned Subsidiaries, (ii) transactions where Borrower
is the surviving entity and there is no change in business conducted or loss of
an investment grade rating on such entity’s long-term unsecured debt and no
other Default results from such transaction, (iii) the sale by a Special
Qualifying Investment Affiliate of all of its assets pursuant to a buy-sell
agreement provided that Borrower remains in compliance with all covenants
concerning Unencumbered Assets contained herein, or (iv) transactions that are
approved in advance in writing by the Lenders.  For purposes of this Section
7.12, a “Restricted Disposition” shall mean any disposition of assets (exclusive
of Like-Kind Exchanges of one industrial/warehouse property for another and
dispositions of Non-industrial Properties and Presold Assets Under Development)
if such disposition is of assets that (i) when aggregated with all other assets
of the Borrower, its Subsidiaries, Qualifying Investment Affiliates and Special
Qualifying Investment Affiliates previously disposed of during the fiscal year
(exclusive of Like-Kind Exchanges of one industrial/warehouse property for
another and dispositions of Non-industrial Properties and Presold Assets Under
Development), comprise more than 10% of Market Capitalization for the most
recent available quarter or (ii) when aggregated with all other assets of the
Borrower, its Subsidiaries, Qualifying Investment Affiliates and Special
Qualifying Investment Affiliates previously disposed of (exclusive of Like-Kind
Exchanges of one industrial/warehouse property for another and dispositions of
Non-industrial Properties and Presold Assets Under Development) from the date
hereof to the date of such sale comprise 25% or more of Market Capitalization
for the most recent available quarter.  For purposes of aggregating the assets
disposed, the Market Capitalization attributable to assets disposed during a
period shall be reduced by the Market Capitalization attributable to assets
acquired during the same period.


 


7.13         TRANSFERS OF UNENCUMBERED ASSETS.

 

Neither the Borrower nor any of its Qualifying Investment Affiliates shall
transfer or otherwise dispose of (other than the creation or incurrence of Liens
permitted under Section 7.16) an Unencumbered Asset (excluding its
Non-industrial Properties and Presold Assets Under Development) without the
prior written consent of the Required Lenders if the

 

66

--------------------------------------------------------------------------------


 

transfer or disposition of such Unencumbered Asset, together with the transfer
or disposition of any other Unencumbered Assets (excluding the Non-industrial
Properties and Presold Assets Under Development) which have been disposed of
during the period of four fiscal quarters ending with the quarter during which
such transfer occurs, would cause the Value of Unencumbered Assets to decrease
by more than 20% during such four quarter period, after giving effect to the
Value of Unencumbered Assets acquired or disposed of during such period or if
such transfer would result in a violation of the covenants contained in
Sections 7.20 and 7.21.


 


7.14         OWNERSHIP AND CONTROL OF BORROWER.

 

The Borrower’s management (president, vice president, senior vice president,
secretary, treasurer, executive vice president, chief financial officer or chief
executive officer) and directors shall directly or indirectly control the
ownership (which shall include vested options) of a minimum 550,000 common
shares of the Borrower adjusted for stock splits, provided that if Borrower’s
management and directors fail to maintain such ownership, such failure shall not
constitute a Default unless such failure continues for six months without
approval by the Required Lenders of such lower level of ownership.


 


7.15         SUBSIDIARIES, QUALIFYING INVESTMENT AFFILIATES AND SPECIAL
QUALIFYING INVESTMENT AFFILIATES.

 

In the event that Borrower shall, directly or indirectly, transfer or otherwise
dispose of the Capital Stock (other than intercompany transfers where following
such transfer the assets of the Subsidiary or Qualifying Investment Affiliate
still meet the requirements for being an Unencumbered Asset) or other ownership
interests in any Subsidiaries or Qualifying Investment Affiliates, such transfer
or disposal shall be treated as though the applicable Subsidiary or Qualifying
Investment Affiliate had disposed of its assets for purposes of determining
whether such disposition is a Restricted Disposition as defined in Section 7.12
or whether such disposition requires a written consent of Lenders pursuant to
Section 7.13.


 


7.16         LIENS.

 

The Borrower will not, nor will it permit any of its Subsidiaries or Qualifying
Investment Affiliates to, create, incur, or suffer to exist any Lien in, of or
on the Property of the Borrower or any of their Subsidiaries or Qualifying
Investment Affiliates except:

 

(I)            LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES ON
THEIR PROPERTY IF THE SAME SHALL NOT AT THE TIME BE DELINQUENT OR THEREAFTER CAN
BE PAID WITHOUT PENALTY, OR ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE ON THEIR
BOOKS IN ACCORDANCE WITH GAAP;

 

(II)           LIENS WHICH ARISE BY OPERATION OF LAW, SUCH AS CARRIERS’,
WAREHOUSEMEN’S, LANDLORDS’, MATERIALMEN AND MECHANICS’ LIENS AND OTHER SIMILAR
LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH SECURE PAYMENT OF
OBLIGATIONS NOT MORE THAN 30 DAYS PAST DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN
SET ASIDE ON ITS BOOKS IN ACCORDANCE WITH GAAP;

 

67

--------------------------------------------------------------------------------


 

(III)          LIENS ARISING OUT OF PLEDGES OR DEPOSITS UNDER WORKERS’
COMPENSATION LAWS, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR OTHER SOCIAL
SECURITY OR RETIREMENT BENEFITS, OR SIMILAR LEGISLATION;

 

(IV)          UTILITY EASEMENTS, BUILDING RESTRICTIONS, ZONING RESTRICTIONS,
EASEMENTS AND SUCH OTHER ENCUMBRANCES OR CHARGES AGAINST REAL PROPERTY AS ARE OF
A NATURE GENERALLY EXISTING WITH RESPECT TO PROPERTIES OF A SIMILAR CHARACTER
AND WHICH DO NOT IN ANY MATERIAL WAY AFFECT THE MARKETABILITY OF THE SAME OR
INTERFERE WITH THE USE THEREOF IN THE BUSINESS OF THE BORROWER OR ITS
SUBSIDIARIES OR QUALIFYING INVESTMENT AFFILIATES;

 

(V)           LIENS OF ANY SUBSIDIARY OR INVESTMENT AFFILIATE IN FAVOR OF THE
BORROWER;

 

(VI)          LIENS EXISTING ON THE DATE HEREOF AND DESCRIBED IN SCHEDULE 3
HERETO; AND

 

(VII)         LIENS ARISING IN CONNECTION WITH ANY INDEBTEDNESS PERMITTED
HEREUNDER TO THE EXTENT SUCH LIENS WILL NOT RESULT IN A VIOLATION OF ANY OF THE
PROVISIONS OF THIS AGREEMENT.

 

Liens permitted pursuant to this Section 7.16 shall be deemed to be “Permitted
Liens”.


 


7.17         AFFILIATES.

 

The Borrower will not, nor will it permit any of its Subsidiaries or Qualifying
Investment Affiliates or Special Qualifying Investment Affiliates to, enter into
any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s, Qualifying Investment
Affiliate’s, or Special Qualifying Investment Affiliate’s business and upon fair
and reasonable terms no less favorable to the Borrower or such Subsidiary,
Qualifying Investment Affiliate or Special Qualifying Investment Affiliate than
the Borrower or such Subsidiary, Qualifying Investment Affiliate or Special
Qualifying Investment Affiliate would obtain in a comparable arms-length
transaction.


 


7.18         INTEREST RATE HEDGING.

 

The Borrower will not enter into or remain liable upon, nor will it permit any
Subsidiary, Qualifying Investment Affiliate, or Special Qualifying Investment
Affiliate to enter into or remain liable upon, any agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options unless such agreement, device or arrangement
was entered into by the Borrower, a Subsidiary, Qualifying Investment Affiliate
or Special Qualifying Investment Affiliate in the ordinary course of its
business for the purpose of hedging interest rate risk to the Borrower, a
Subsidiary, Qualifying Investment Affiliate, or Special Qualifying Investment
Affiliate.


 

68

--------------------------------------------------------------------------------


 


7.19         VARIABLE INTEREST INDEBTEDNESS.

 

The Borrower shall not at any time permit the outstanding principal balance of
Indebtedness of the Borrower and its Subsidiaries, Qualifying Investment
Affiliates, or Special Qualifying Investment Affiliates which bears interest at
an interest rate that is not fixed through the maturity date of such
Indebtedness (“Variable Rate Debt”) to exceed $375,000,000, unless the amount in
excess of $375,000,000 is covered by interest rate caps or other interest rate
protection products reasonably satisfactory to the Required Lenders. 
Notwithstanding the foregoing, Borrower shall be entitled to exclude up to
$75,000,000 of tax exempt bonds from the calculation of Variable Rate Debt.


 


7.20         CONSOLIDATED NET WORTH.

 

The Borrower as of the last day of any fiscal quarter, shall maintain a
Consolidated Net Worth of not less than the sum of (i) $573,225,000 plus
(ii) seventy-five percent (75%) of the aggregate proceeds received by the
Borrower (net of customary related fees and expenses) in connection with any
offering of Capital Stock in the Borrower after March 31, 2003, minus
(iii) seventy-five percent (75%) of the amount expended by Borrower after
March 31, 2003 to acquire or redeem its Capital Stock.


 


7.21         INDEBTEDNESS AND CASH FLOW COVENANTS.

 

The Borrower shall not at any time permit:

 

(I)            THE RATIO OF EBITDA TO FULLY DILUTED DEBT SERVICE TO BE LESS THAN
2.00 TO 1.0 FOR THE QUARTER THEN ENDED;

 

(II)           THE RATIO OF EBITDA TO FIXED CHARGES TO BE LESS THAN 1.75 FOR THE
QUARTER THEN ENDED;

 

(III)          CONSOLIDATED TOTAL INDEBTEDNESS TO EXCEED FIFTY-FIVE PERCENT
(55%) OF MARKET CAPITALIZATION;

 

(IV)          THE UNENCUMBERED POOL VALUE TO BE LESS THAN 1.75 TIMES THE
CONSOLIDATED SENIOR UNSECURED INDEBTEDNESS;

 

(V)           THE RATIO OBTAINED BY DIVIDING:  (A) THE PROPERTY OPERATING INCOME
AFTER DEDUCTING (WITHOUT DUPLICATION) THE CAPITAL EXPENDITURE RESERVE AMOUNT AND
AN ASSUMED MANAGEMENT FEE EQUAL TO 3% OF GROSS REVENUES (EXCLUDING TENANT
REIMBURSEMENTS) FROM ALL UNENCUMBERED ASSETS QUALIFYING FOR INCLUSION IN THE
CALCULATION OF VALUE OF UNENCUMBERED ASSETS FOR SUCH QUARTER BY (B) THAT PORTION
OF DEBT SERVICE ATTRIBUTABLE TO CONSOLIDATED UNSECURED INDEBTEDNESS PLUS
(WITHOUT DUPLICATION) BORROWER’S PRO RATA SHARE (BASED ON ECONOMIC INTEREST) OF
DEBT SERVICE FOR SUCH QUARTER ATTRIBUTABLE TO UNSECURED INDEBTEDNESS OF
QUALIFYING INVESTMENT AFFILIATES AND SPECIAL QUALIFYING INVESTMENT AFFILIATES
THAT OWN ASSETS QUALIFYING FOR INCLUSION IN THE CALCULATION OF VALUE OF
UNENCUMBERED ASSETS TO BE LESS THAN 2.00 TO 1.0 FOR THE QUARTER THEN ENDED; AND

 

69

--------------------------------------------------------------------------------


 

(VI)          CONSOLIDATED SECURED INDEBTEDNESS TO EXCEED THIRTY PERCENT (30%)
OF MARKET CAPITALIZATION.


 


7.22         ENVIRONMENTAL MATTERS.

 

The Borrower will, and will cause each of its Subsidiaries, Qualifying
Investment Affiliates and Special Qualifying Investment Affiliates to:

 

(I)            BE IN MATERIAL COMPLIANCE WITH, AND USE ITS REASONABLE EFFORTS TO
ENSURE MATERIAL COMPLIANCE BY ALL TENANTS AND SUBTENANTS, IF ANY, WITH ALL
APPLICABLE ENVIRONMENTAL LAWS AND OBTAIN AND BE IN MATERIAL COMPLIANCE WITH AND
MAINTAIN, AND USE ITS REASONABLE EFFORTS TO ENSURE THAT ALL TENANTS AND
SUBTENANTS OBTAIN AND BE IN MATERIAL COMPLIANCE WITH AND MAINTAIN, ALL MATERIAL
LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY
APPLICABLE ENVIRONMENTAL LAWS;

 

(II)           CONDUCT AND COMPLETE, OR WILL USE ITS REASONABLE EFFORTS TO CAUSE
ITS TENANTS OR SUBTENANTS TO CONDUCT AND COMPLETE, ALL INVESTIGATIONS, STUDIES,
SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL
ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES APPLICABLE TO BORROWER,
ITS SUBSIDIARIES, QUALIFYING INVESTMENT AFFILIATES, OR SPECIAL QUALIFYING
INVESTMENT AFFILIATES OR THEIR RESPECTIVE PROPERTIES REGARDING ENVIRONMENTAL
LAWS, EXCEPT TO THE EXTENT THAT (A) THE SAME ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND THE PENDENCY OF SUCH PROCEEDINGS COULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR (B) THE BORROWER HAS
DETERMINED IN GOOD FAITH THAT CONTESTING THE SAME IS NOT IN THE BEST INTERESTS
OF THE BORROWER AND ITS SUBSIDIARIES AND THE FAILURE TO CONTEST THE SAME COULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(III)          DEFEND, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, AND
EACH LENDER, AND THEIR RESPECTIVE EMPLOYEES, AGENTS, OFFICERS AND DIRECTORS,
FROM AND AGAINST ANY CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES ARISING OUT OF, OR IN ANY WAY RELATING
TO THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER ANY ENVIRONMENTAL
LAWS APPLICABLE TO THE OPERATIONS OF THE BORROWER, ITS SUBSIDIARIES, QUALIFYING
INVESTMENT AFFILIATES AND SPECIAL QUALIFYING INVESTMENT AFFILIATES OR THE
PROPERTIES FOR WHICH THE BORROWER, ITS SUBSIDIARIES, QUALIFYING INVESTMENT
AFFILIATES OR SPECIAL QUALIFYING INVESTMENT AFFILIATES ARE LIABLE OR COULD
REASONABLY BE EXPECTED TO BE LIABLE, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S AND CONSULTANT’S FEES, INVESTIGATION AND LABORATORY FEES, RESPONSE
COSTS, COURT COSTS AND LITIGATION EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE
FOREGOING ARISE OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY
SEEKING INDEMNIFICATION THEREFOR.  THIS INDEMNITY SHALL CONTINUE IN FULL FORCE
AND EFFECT REGARDLESS OF THE TERMINATION OF THIS AGREEMENT; AND

 

(IV)          PRIOR TO THE ACQUISITION OF A NEW PROPERTY AFTER THE CLOSING DATE,
PERFORM OR CAUSE TO BE PERFORMED AN ENVIRONMENTAL INVESTIGATION, WHICH
INVESTIGATION SHALL AT A MINIMUM COMPLY WITH THE SPECIFICATIONS AND PROCEDURES

 

70

--------------------------------------------------------------------------------


 

ATTACHED HERETO AS EXHIBIT H.  IN CONNECTION WITH ANY SUCH INVESTIGATION,
BORROWER SHALL CAUSE TO BE PREPARED A REPORT OF SUCH INVESTIGATION AND MAKE IT
AVAILABLE TO THE ADMINISTRATIVE AGENT, AND ANY LENDER MAY REQUEST THAT
ADMINISTRATIVE AGENT OBTAIN A COPY OF SUCH REPORT.  SUCH REPORT SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.


 


7.23         NOTIFICATION OF RATING CHANGE.

 

The Borrower shall notify the Administrative Agent promptly (but no later than
ten days following the occurrence of any of the following events) if there is
any change in the rating assigned to Borrower’s long term unsecured debt
(regardless of whether any such debt is outstanding) or Facility rating from
Moody’s or S&P or any substitute rating agency of either of such ratings.


 


7.24         MAXIMUM REVENUE FROM SINGLE TENANT.

 

Borrower shall not permit the rent revenue exclusive of tenant reimbursements
received from a single tenant during any quarter (as annualized), to exceed 5%
of total annualized gross revenue (exclusive of tenant reimbursements).


 


7.25         NEGATIVE PLEDGE.

 

Borrower agrees that throughout the term of this Facility, no “negative pledge”
on Unencumbered Assets shall be given to any other lender.


 


7.26         MANAGER.

 

The Properties (other than the Non-industrial Properties) shall at all times be
managed by the Borrower or a Qualifying Investment Affiliate, except as approved
by the Administrative Agent, in its sole discretion for Properties which in the
aggregate comprise less than 5% of the Borrower’s Market Capitalization.


 


7.27         ACCELERATION NOTICE.

 

Borrower agrees that it shall, within ten (10) days after receipt of written
notice that any Indebtedness aggregating $5,000,000 or more of Borrower or any
Subsidiary, Qualifying Investment Affiliate or Special Qualifying Investment
Affiliate has been accelerated, provide written notice to the Administrative
Agent of such acceleration.


 


7.28         LIEN SEARCHES; TITLE SEARCHES.

 

Borrower shall, upon the Administrative Agent’s request therefor given from time
to time, but not more frequently than once during the term of this Facility,
unless a Default shall have occurred and be continuing or such Title Search
indicates a Lien other than a Permitted Lien or another state of facts not
reasonably satisfactory to the Administrative Agent and the Required Lenders,
pay for (a) reports of UCC, tax lien, judgment and litigation searches with
respect to Borrower and each Qualifying Investment Affiliate or Special
Qualifying Investment Affiliate that owns an Unencumbered Asset, and (b)
searches of title to each of the Properties which are Unencumbered Assets (each,
a “Title Search”).  All Title Searches and lien searches

 

71

--------------------------------------------------------------------------------


 

required under this Agreement shall be conducted by search firms designated by
Administrative Agent in each of the locations designated by the Administrative
Agent.


 


7.29         ADDITIONAL COVENANTS.

 

Borrower will not engage in or knowingly permit any illegal activities at any
Property.


 


7.30         CALCULATION OF FINANCIAL COVENANTS UPON PROPERTY BREACHES.

 

In the event of a breach of a representation or warranty under Article VI or of
a covenant under Section 7.5, 7.6, 7.7, 7.8, 7.16, 7.22 or 7.26 (which relates
to a Property and which does not have a Material Adverse Effect (a “Property
Breach”)), or if there are environmental disclosures concerning a Property
contained in Schedule 5, Borrower shall be required to demonstrate financial
covenant compliance under applicable provisions of Article VII both with and
without the affected Property for as long as such breach or condition shall
exist.


 


7.31         SECURITIZED LEASE TRANSACTIONS.

 

Following the occurrence of a Securitized Lease Transaction, Borrower may be
required pursuant to GAAP to record the sale of the lease as a borrowing so long
as it continues to own the Equity Residual (as such term is defined in the
definition of Securitized Lease Transaction), and therefore include in
Indebtedness the amount of proceeds received, and include in Interest Expense an
imputed amount of interest on such Indebtedness, determined in accordance with
GAAP.  Notwithstanding such treatment required by GAAP, for a period not to
exceed one hundred twenty (120) days following such Securitized Lease
Transaction, Borrower may exclude from the calculation of all financial
covenants set forth in this Article VII, the Indebtedness (up to an aggregate
maximum of 10% of Market Capitalization) and Interest Expense (to the extent
related to Indebtedness excluded pursuant to this sentence) associated with the
lease that is the subject of such transaction, provided that the revenue
recognized from such lease is also excluded from such calculations.  If at the
end of such one hundred twenty (120) day period Borrower continues to own the
Equity Residual, then Borrower must include the Indebtedness, Interest Expense
and lease revenue in all of Borrower’s covenant calculations in the manner
required by GAAP.


 


ARTICLE VIII.

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:


 


8.1           NONPAYMENT OF ANY PRINCIPAL PAYMENT ON ANY NOTE WHEN DUE AND
PAYABLE.


 


8.2           NONPAYMENT OF (I) INTEREST UPON ANY NOTE, ANY FACILITY FEE,
ADMINISTRATIVE AGENT’S FEE OR FACILITY LETTER OF CREDIT FEE, UNDER ANY OF THE
LOAN DOCUMENTS WITHIN FIVE (5) BUSINESS DAYS AFTER THE SAME BECOMES DUE OR (II)
ANY OTHER PAYMENT OBLIGATION UNDER ANY OF THE LOAN DOCUMENTS WITHIN FIVE (5)
BUSINESS DAYS OF BORROWER’S RECEIPT OF WRITTEN NOTICE.


 

72

--------------------------------------------------------------------------------


 


8.3           THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF SECTIONS 7.1(III),
(IV) AND (V), 7.2(II), 7.6(I) (TO THE EXTENT SUCH BREACH RELATES TO A
CANCELLATION OF AN INSURANCE POLICY OR BORROWER’S FAILURE TO PAY THE REQUIRED
PREMIUM TO RENEW A POLICY), 7.6(II), 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.18,
7.20, 7.21 OR 7.25, OR A BREACH OF ANY OF THE TERMS OR PROVISIONS OF SECTION 7.1
(OTHER THAN AS SET FORTH ABOVE) WHICH REMAINS UNCURED FOR TEN (10) BUSINESS
DAYS.


 


8.4           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE LENDERS OR THE ADMINISTRATIVE
AGENT UNDER OR IN CONNECTION WITH THIS AGREEMENT (OTHER THAN SECTION 6.24 AND A
PROPERTY BREACH UNLESS SUCH BREACH CAUSES A DEFAULT UNDER ANOTHER PROVISION OF
THIS ARTICLE VIII), ANY LOAN, OR ANY CERTIFICATE OR INFORMATION DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE MATERIALLY
FALSE ON THE DATE AS OF WHICH MADE.


 


8.5           THE BREACH (OTHER THAN A BREACH WHICH CONSTITUTES A DEFAULT UNDER
SECTION 8.1, 8.2, 8.3 OR 8.4 AND OTHER THAN A PROPERTY BREACH) OF ANY OF THE
OTHER TERMS OR PROVISIONS OF THIS AGREEMENT WHICH IS NOT REMEDIED WITHIN THIRTY
(30) DAYS OR NINETY (90) DAYS, FOR A BREACH WHICH IS CURABLE BUT CANNOT BE CURED
WITHIN 30 DAYS BUT IS BEING DILIGENTLY CURED, AFTER THE EARLIER TO OCCUR OF THE
BREACH OR RECEIPT OF WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT OR ANY LENDER.


 


8.6           FAILURE OF THE BORROWER, ANY QUALIFYING INVESTMENT AFFILIATE OR
SPECIAL QUALIFYING INVESTMENT AFFILIATE (TO THE EXTENT THE INDEBTEDNESS IS
RECOURSE TO BORROWER OR ANY SUBSIDIARY) OR ANY OF ITS SUBSIDIARIES TO PAY WHEN
DUE (AFTER APPLICABLE CURE PERIODS) ANY INDEBTEDNESS AGGREGATING IN EXCESS OF
$5,000,000 FOR WHICH LIABILITY IS NOT LIMITED TO SPECIFIC PLEDGED COLLATERAL, OR
$50,000,000 FOR WHICH LIABILITY IS LIMITED TO SPECIFIC PLEDGED COLLATERAL.


 


8.7           THE BORROWER, ANY QUALIFYING INVESTMENT AFFILIATE OR SPECIAL
QUALIFYING INVESTMENT AFFILIATE THAT IS NOT A SUBSIDIARY HAVING A MARKET
CAPITALIZATION WHICH IS MORE THAN 3% OF MARKET CAPITALIZATION, OR ANY SUBSIDIARY
HAVING MORE THAN $10,000,000 OF MARKET CAPITALIZATION SHALL (I) HAVE AN ORDER
FOR RELIEF ENTERED WITH RESPECT TO IT UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW
OR HEREAFTER IN EFFECT, (II) MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(III) APPLY FOR, SEEK, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT OF A
RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR IT OR
ANY SUBSTANTIAL PORTION OF ITS PROPERTY, (IV) INSTITUTE ANY PROCEEDING SEEKING
AN ORDER FOR RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN
EFFECT OR SEEKING TO ADJUDICATE IT AS A BANKRUPT OR INSOLVENT, OR SEEKING
DISSOLUTION, WINDING UP, LIQUIDATION, REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR
COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY
OR REORGANIZATION OR RELIEF OF DEBTORS OR FAIL TO FILE AN ANSWER OR OTHER
PLEADING DENYING THE MATERIAL ALLEGATIONS OF ANY SUCH PROCEEDING FILED AGAINST
IT, (V) TAKE ANY CORPORATE ACTION TO AUTHORIZE OR EFFECT ANY OF THE FOREGOING
ACTIONS SET FORTH IN THIS SECTION 8.7, (VI) FAIL TO CONTEST IN GOOD FAITH ANY
APPOINTMENT OR PROCEEDING DESCRIBED IN SECTION 8.8 OR (VII) NOT PAY, OR ADMIT IN
WRITING ITS INABILITY TO PAY, ITS DEBTS GENERALLY AS THEY BECOME DUE.


 


8.8           A RECEIVER, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL
SHALL BE APPOINTED FOR THE BORROWER, ANY QUALIFYING INVESTMENT AFFILIATE OR
SPECIAL QUALIFYING INVESTMENT AFFILIATE THAT IS NOT A SUBSIDIARY HAVING A MARKET
CAPITALIZATION WHICH IS MORE THAN 3% OF MARKET CAPITALIZATION, OR ANY SUBSIDIARY
HAVING MORE THAN $10,000,000 OF MARKET CAPITALIZATION OR ANY SUBSTANTIAL PORTION
OF ITS PROPERTY, OR A PROCEEDING DESCRIBED IN SECTION 8.7(IV) SHALL BE
INSTITUTED AGAINST THE BORROWER ANY QUALIFYING INVESTMENT AFFILIATE OR SPECIAL
QUALIFYING INVESTMENT


 

73

--------------------------------------------------------------------------------


 


AFFILIATE OR ANY SUCH SUBSIDIARY AND SUCH APPOINTMENT CONTINUES UNDISCHARGED OR
SUCH PROCEEDING CONTINUES UNDISMISSED OR UNSTAYED FOR A PERIOD OF SIXTY (60)
CONSECUTIVE DAYS.


 


8.9           ANY COURT, GOVERNMENT OR GOVERNMENTAL AGENCY SHALL CONDEMN, SEIZE
OR OTHERWISE APPROPRIATE, OR TAKE CUSTODY OR CONTROL OF (EACH A “CONDEMNATION”),
ALL OR ANY PORTION OF THE PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES,
QUALIFYING INVESTMENT AFFILIATES AND SPECIAL QUALIFYING INVESTMENT AFFILIATES
WHICH, WHEN TAKEN TOGETHER WITH ALL OTHER PROPERTY OF THE BORROWER AND ITS
SUBSIDIARIES, QUALIFYING INVESTMENT AFFILIATES AND SPECIAL QUALIFYING INVESTMENT
AFFILIATES SO CONDEMNED, SEIZED, APPROPRIATED, OR TAKEN CUSTODY OR CONTROL OF,
DURING THE TWELVE-MONTH PERIOD ENDING WITH THE MONTH IN WHICH ANY SUCH
CONDEMNATION OCCURS, CONSTITUTES A SUBSTANTIAL PORTION OF THEIR PROPERTY.


 


8.10         THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY QUALIFYING
INVESTMENT AFFILIATE OR SPECIAL QUALIFYING INVESTMENT AFFILIATE SHALL FAIL
WITHIN SIXTY (60) DAYS TO PAY, BOND OR OTHERWISE DISCHARGE ANY JUDGMENTS OR
ORDERS FOR THE PAYMENT OF MONEY IN AN AMOUNT WHICH, WHEN ADDED TO ALL OTHER
JUDGMENTS OR ORDERS OUTSTANDING AGAINST THE BORROWER OR ANY SUBSIDIARY OR ANY
QUALIFYING INVESTMENT AFFILIATE WOULD EXCEED $10,000,000 IN THE AGGREGATE, WHICH
HAVE NOT BEEN STAYED ON APPEAL OR OTHERWISE APPROPRIATELY CONTESTED IN GOOD
FAITH, UNLESS THE LIABILITY IS INSURED AGAINST AND THE INSURER HAS NOT
CHALLENGED COVERAGE OF SUCH LIABILITY.


 


8.11         THE BORROWER OR ANY OTHER MEMBER OF THE CONTROLLED GROUP SHALL HAVE
BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN, THE PBGC OR OTHER PARTY
THAT IT HAS INCURRED WITHDRAWAL LIABILITY OR IS IN DEFAULT OF PAYMENTS TO SUCH
MULTIEMPLOYER PLAN IN AN AMOUNT WHICH, WHEN AGGREGATED WITH ALL OTHER AMOUNTS
REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE BORROWER OR ANY OTHER MEMBER
OF THE CONTROLLED GROUP AS WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF
SUCH NOTIFICATION) OR AMOUNTS IN DEFAULT, EXCEEDS $250,000 OR REQUIRES PAYMENTS
EXCEEDING $100,000 PER ANNUM.


 


8.12         THE BORROWER OR ANY OTHER MEMBER OF THE CONTROLLED GROUP SHALL HAVE
BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN OR THE PBGC OR OTHER PARTY
THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING TERMINATED, WITHIN
THE MEANING OF TITLE IV OF ERISA, IF AS A RESULT OF SUCH REORGANIZATION OR
TERMINATION THE AGGREGATE ANNUAL CONTRIBUTIONS OF THE BORROWER AND THE OTHER
MEMBERS OF THE CONTROLLED GROUP (TAKEN AS A WHOLE) TO ALL MULTIEMPLOYER PLANS
WHICH ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE BEEN OR WILL BE
INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER PLANS FOR THE
RESPECTIVE PLAN YEARS OF EACH SUCH MULTIEMPLOYER PLAN IMMEDIATELY PRECEDING THE
PLAN YEAR IN WHICH THE REORGANIZATION OR TERMINATION OCCURS BY AN AMOUNT
EXCEEDING $250,000 PER YEAR.


 


8.13         (I)  A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO A PLAN, OR
(II) ANY PLAN SHALL INCUR AN ACCUMULATED FUNDING DEFICIENCY (AS DEFINED IN
SECTION 412 OF THE CODE OR SECTION 302 OF ERISA), WHETHER OR NOT WAIVED, OR FAIL
TO MAKE A REQUIRED INSTALLMENT PAYMENT ON OR BEFORE THE DUE DATE UNDER
SECTION 412 OF THE CODE OR SECTION 302 OF ERISA, OR (III) BORROWER OR A MEMBER
OF THE CONTROLLED GROUP SHALL HAVE ENGAGED IN A NONEXEMPT PROHIBITED TRANSACTION
UNDER SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA, OR (IV) BORROWER OR ANY
MEMBER OF THE CONTROLLED GROUP SHALL FAIL TO PAY WHEN DUE AN AMOUNT WHICH IT
SHALL HAVE BECOME LIABLE TO PAY TO THE PBGC, OR ANY PLAN, ANY MULTIEMPLOYER
PLAN, OR (V) BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL HAVE RECEIVED
A NOTICE FROM THE PBGC OF ITS INTENTION TO TERMINATE A PLAN OR TO APPOINT A
TRUSTEE TO ADMINISTER A PLAN, OR MULTIEMPLOYER PLAN, OR A CONDITION EXISTS BY


 

74

--------------------------------------------------------------------------------


 


REASON OF WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN A DECREE ADJUDICATING THAT
A PLAN MUST BE TERMINATED, OR (VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR
EXIST WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) OR PLAN OR ANY MULTIEMPLOYER PLAN, WHICH COULD REASONABLY BE EXPECTED TO
SUBJECT BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP TO ANY TAX, PENALTY OR
OTHER LIABILITY OR THE IMPOSITION OF ANY LIEN OR SECURITY INTEREST ON BORROWER
OR ANY MEMBER OF THE CONTROLLED GROUP, PROVIDED, HOWEVER, THAT ANY EVENT OR
CIRCUMSTANCE IN SECTIONS 8.13(I) THROUGH (VI) SHALL ONLY BE AN EVENT OF DEFAULT
IF IT WOULD RESULT IN LIABILITY TO BORROWER IN EXCESS OF $250,000 PER YEAR; OR
(VII) THE ASSETS OF BORROWER BECOME OR ARE DEEMED TO BE ASSETS OF AN EMPLOYEE
BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF ERISA OR A PLAN AS DEFINED IN
SECTION 4975 OF THE CODE).  NO DEFAULT UNDER THIS SECTION 8.13 SHALL BE DEEMED
TO HAVE BEEN OR BE WAIVED OR CORRECTED BECAUSE OF ANY DISCLOSURE BY BORROWER.


 


8.14         FAILURE TO REMEDIATE WITHIN THE TIME PERIOD REQUIRED BY LAW OR
GOVERNMENTAL ORDER (OR WITHIN A REASONABLE TIME IN LIGHT OF THE NATURE OF THE
PROBLEM IF NO SPECIFIC TIME PERIOD IS SO ESTABLISHED) ENVIRONMENTAL PROBLEMS IN
VIOLATION OF APPLICABLE LAW (I) RELATED TO PROPERTIES OF THE BORROWER AND ITS
SUBSIDIARIES AND THE QUALIFYING INVESTMENT AFFILIATES AND SPECIAL QUALIFYING
INVESTMENT AFFILIATES IF THE AFFECTED PROPERTIES HAVE AN AGGREGATE BOOK VALUE IN
EXCESS OF $10,000,000 OR (II) WHERE THE ESTIMATED COST OF REMEDIATION IS IN THE
AGGREGATE IN EXCESS OF $500,000, IN EACH CASE AFTER ALL ADMINISTRATIVE HEARINGS
AND APPEALS HAVE BEEN CONCLUDED.


 


8.15         THE OCCURRENCE OF ANY DEFAULT UNDER ANY LOAN DOCUMENT OTHER THAN
THIS AGREEMENT OR THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF ANY LOAN
DOCUMENT OTHER THAN THIS AGREEMENT, WHICH DEFAULT OR BREACH CONTINUES BEYOND ANY
PERIOD OF GRACE THEREIN PROVIDED.


 


ARTICLE IX.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 


9.1           ACCELERATION.

 

If any Default described in Section 8.7 or 8.8 occurs with respect to the
Borrower or any Subsidiary or Qualifying Investment Affiliate or Special
Qualifying Investment Affiliate, the obligations of the Lenders to make Loans
and of the Issuing Bank to issue Facility Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender.  If any other Default occurs and is continuing, the Required
Lenders may terminate or suspend the obligations of the Lenders to make Loans
hereunder and to issue Facility Letters of Credit, or declare the Obligations to
be due and payable, or both, whereupon the Obligations shall become immediately
due and payable, upon written notice to the Borrower.

 

In addition to the foregoing, following the occurrence and during the
continuance of a Default and so long as any Facility Letter of Credit has not
been fully drawn and has not been cancelled or expired by its terms, upon demand
by the Administrative Agent or the Required Lenders, the Borrower shall
establish and deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto.  The Borrower shall have no control over funds in the
Letter of Credit Collateral Account, which funds will be invested by the
Administrative Agent from time to time at its discretion in

 

75

--------------------------------------------------------------------------------


 

certificates of deposit of Bank One, NA having a maturity not exceeding 30
days.  Such funds shall be promptly applied by the Administrative Agent to
reimburse any Issuing Bank for drafts drawn from time to time under the Facility
Letters of Credit.  Such funds, if any, remaining in the Letter of Credit
Collateral Account following the payment of all Obligations in full shall,
unless Administrative Agent is otherwise directed by a court of competent
jurisdiction, be promptly paid over to the Borrower.

 

If, within forty-five (45) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder or to issue Facility Letters of Credit as a result of any Default
(other than any Default as described in Section 8.7 or 8.8 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
shall have been obtained or entered, the Required Lenders (in their sole
discretion) may direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.


 


9.2           AMENDMENTS, WAIVERS, DECISIONS.

 

Subject to the provisions of this Article IX and the right of the Borrower,
solely with the agreement of the Administrative Agent and such new banks or
existing Lenders as may provide new or increased Commitments, to increase the
Aggregate Commitment as described in Section 2.24 above, the Required Lenders
(or the Administrative Agent with the consent or direction in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder, or
waiving any Default hereunder; provided, however, that no such supplemental
agreement shall, without the consent of all Lenders:

 

(I)            EXTEND THE FACILITY TERMINATION DATE,  FORGIVE ALL OR ANY PORTION
OF THE PRINCIPAL AMOUNT OF ANY LOAN OR ACCRUED INTEREST THEREON OR THE FACILITY
FEE OR THE FEE PAYABLE PURSUANT TO SECTION 2.2 IN CONNECTION WITH AN EXTENSION
OF THE FACILITY TERMINATION DATE, REDUCE THE APPLICABLE MARGINS ON THE
UNDERLYING INTEREST RATE OPTIONS OR OTHERWISE MODIFY OR ADD TO SUCH INTEREST
RATE OPTIONS, OR EXTEND THE TIME OF PAYMENT OF ANY OF THE OBLIGATIONS.

 

(II)           REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED
LENDERS OR  CHANGE ANY PROVISION THAT CURRENTLY REQUIRES AN APPROVAL FROM THE
REQUIRED LENDERS, ALL LENDERS OR THE SPECIFIC LENDER AFFECTED, TO APPROVAL BY A
DIFFERENT STANDARD.

 

(III)          INCREASE THE AMOUNT OF THE AGGREGATE COMMITMENT BEYOND
$500,000,000.

 

(IV)          PERMIT THE BORROWER TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT.

 

(V)           AMEND SECTION 2.2, 2.3, 3.8(A), 12.2, OR THIS SECTION 9.2.

 

(VI)          RELEASE OR LIMIT THE LIABILITY OF BORROWER OR ANY GUARANTOR WITH
RESPECT TO THE OBLIGATIONS.

 

76

--------------------------------------------------------------------------------


 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, no amendment increasing the Commitment of any Lender shall be effective
without the written consent of such Lender, and no amendment of any provision of
this Agreement relating to the Swing Line Lender or any Swing Line Loans shall
be effective without the written consent of the Swing Line Lender.

 


9.3           PRESERVATION OF RIGHTS.


 

No delay or omission of the Lenders or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or an acquiescence therein, and the making of a Loan
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 9.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

 


ARTICLE X.

GENERAL PROVISIONS


 


10.1         SURVIVAL OF REPRESENTATIONS.


 

All representations and warranties of the Borrower contained in this Agreement
shall survive delivery of the Notes and the making of the Loans herein
contemplated.

 


10.2         GOVERNMENTAL REGULATION.


 

Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 


10.3         TAXES.


 

Any taxes (excluding federal, state and local income or franchise or other
similar taxes on the overall net income of any Lender) or other similar
assessments or charges made by any governmental or revenue authority in respect
of the Loan Documents shall be paid by the Borrower, together with interest and
penalties, if any.

 


10.4         HEADINGS.


 

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

 

77

--------------------------------------------------------------------------------


 


10.5         ENTIRE AGREEMENT.


 

The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent, and the Lenders and supersede all prior
commitments, agreements and understandings among the Borrower, the
Administrative Agent, and the Lenders relating to the subject matter thereof,
except for the agreement of the Borrower to pay certain fees to the
Administrative Agent and the agreement of the Administrative Agent to pay
certain fees to the Lenders.

 


10.6         SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT.


 

The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

 


10.7         EXPENSES; INDEMNIFICATION.


 

The Borrower shall reimburse the Arranger and Administrative Agent on demand for
any costs, and reasonable out-of-pocket expenses (including, without limitation,
all reasonable fees for consultants and reasonable fees and expenses for
attorneys for the Arranger and Administrative Agent (without duplication), which
attorneys may be employees of the Arranger or Administrative Agent) paid or
incurred by the Arranger (whether in their capacity as Arranger, or, in the case
of Bank One, NA, in its capacity as Administrative Agent) in connection with the
preparation, negotiation, execution, delivery, amendment or modification of the
Loan Documents.  The Borrower also agrees to reimburse the Arranger,
Administrative Agent, and the Lenders for any costs, internal charges and
reasonable out-of-pocket expenses (including, without limitation, all reasonable
fees and expenses for attorneys for the Arranger, Administrative Agent and the
Lenders, which attorneys may be employees of the Arranger or the Lenders) paid
or incurred by the Arranger or Administrative Agent (whether in their capacity
as Arranger, or, in the case of Bank One, NA, in its capacity as Administrative
Agent) or any Lender in connection with the collection and enforcement of the
Loan Documents (including, without limitation, any workout).  The Borrower
further agrees to indemnify the Administrative Agent, the Arranger and each
Lender and their directors, officers, employees and agents against all losses,
claims, damages, penalties, judgments, liabilities and reasonable expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not such entity is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the Properties, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder, other than liability arising from the gross negligence or wilful
misconduct of the party being indemnified.  The obligations of the Borrower
under this Section 10.7 shall survive for two years after the termination of
this Agreement.

 

78

--------------------------------------------------------------------------------


 


10.8         NUMBERS OF DOCUMENTS.


 

All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

 


10.9         ACCOUNTING.


 

Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP, except that any calculation or determination which is
to be made on a consolidated basis shall be made for the Borrower and all its
Subsidiaries.

 


10.10       SEVERABILITY OF PROVISIONS.


 

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

 


10.11       NONLIABILITY OF LENDERS, ARRANGER, ADMINISTRATIVE AGENT,
DOCUMENTATION AGENT, MANAGING AGENT AND SYNDICATION AGENT.


 

The relationship between the Borrower, on the one hand, and the Lenders, the
Arranger, the Administrative Agent, the Syndication Agent, the Documentation
Agent, and the Managing Agents on the other, shall be solely that of borrower
and lender.  Neither the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Arranger, the Managing Agents nor any Lender shall have
any fiduciary responsibilities to the Borrower.  Neither the Administrative
Agent, the Syndication Agent, the Documentation Agent, the Arranger, the
Managing Agents nor any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations.  None of the Arranger, the Syndication Agent,
the Documentation Agent, or the Managing Agents shall have any responsibilities
to the Borrower or Lenders under this Agreement except to the extent, if any,
expressly set forth herein.

 


10.12       PUBLICITY.


 

Each Lender and each Arranger shall have the right to do a tombstone publicizing
the transaction contemplated hereby upon the consent of the Borrower which shall
not be unreasonably withheld.

 


10.13       BROKERS.


 

Borrower and Administrative Agent each hereby represent and warrant that no
brokers or finders were used in connection with procuring the financing
contemplated hereby and Borrower hereby agrees to indemnify and save the
Administrative Agent, and each Lender harmless from and against any and all
liabilities, losses, costs and expenses (including attorneys’ fees or court
costs) suffered or incurred by the Administrative Agent, or any Lender as a
result of any claim or assertion by any party claiming by, through or under
Borrower, its Subsidiaries or any Investment Affiliate that it is entitled to
compensation in connection with the financing

 

79

--------------------------------------------------------------------------------


 

contemplated hereby.  Administrative Agent hereby agrees to indemnify and save
Borrower harmless from and against any and all liabilities, losses, costs and
expenses (including attorneys’ fees or court costs) suffered or incurred by
Borrower as a result of any claim or assertion by any party claiming by, through
or under Administrative Agent that it is entitled to compensation in connection
with the financing contemplated hereby.

 


10.14       CONFIDENTIALITY.


 

Each Lender agrees to hold any confidential information which it may receive
from the Borrower pursuant to this Agreement in confidence, except for
disclosure (i) to its Affiliates and to other Lenders and their respective
Affiliates, (ii) to legal counsel, accountants, and other professional advisors
to such Lender or to a Transferee, (iii) to regulatory officials, (iv) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (v) to any Person in connection with any legal proceeding to which such
Lender is a party, (vi) to such Lender’s direct or indirect contractual
counterparties in swap agreements or to legal counsel, accountants and other
professional advisors to such counterparties, (vii) permitted by Section 13.5
and (viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder.  Notwithstanding
anything herein to the contrary, confidential information shall not include, and
each Lender (and each employee, representative or other agent of any Lender) may
disclose to any and all Persons, without limitation of any kind, the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender relating to such tax treatment or tax
structure other than information or materials for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws so long
as disclosure is not otherwise limited; provided that with respect to any
document or similar item that in either case contains information concerning
such tax treatment or tax structure of the transactions contemplated hereby as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to such tax treatment or tax structure.

 


10.15       CHOICE OF LAW.


 

THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 


10.16       CONSENT TO JURISDICTION.


 

THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM AND THE

 

80

--------------------------------------------------------------------------------


 

LENDERS HEREBY CONSENT TO SAID JURISDICTION FOR SUCH PROCEEDINGS BROUGHT AGAINST
THEM BY BORROWER.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

 


10.17       WAIVER OF JURY TRIAL.


 

THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

 


ARTICLE XI.

THE ADMINISTRATIVE AGENT


 


11.1         APPOINTMENT; NATURE OF RELATIONSHIP.


 

Bank One, NA is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article XI. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

81

--------------------------------------------------------------------------------


 


11.2         POWERS.


 

The Administrative Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Administrative Agent by the terms
of each thereof, together with such powers as are reasonably incidental
thereto.  The Administrative Agent shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.

 


11.3         GENERAL IMMUNITY.


 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to the Borrower, the Lenders or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person and except for liability of Administrative Agent for
breach of an express agreement made by the Administrative Agent herein to take
or not take actions based on the approval or direction of a requisite number of
Lenders.

 


11.4         NO RESPONSIBILITY FOR LOANS, RECITALS, ETC; DELIVERY OF
INFORMATION.


 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (b) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article V, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Unmatured Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any guarantor of any of the Obligations
or of any of the Borrower’s or any such guarantor’s respective Subsidiaries. 
The Administrative Agent shall promptly distribute to Lenders copies of material
notices and information furnished to Administrative Agent in accordance with the
terms of this Agreement, which may be distributed by posting on Intralinks or
other customary distribution methods.  The Administrative Agent shall have no
duty to disclose to the Lenders information that is not required to be furnished
by the Borrower to the Administrative Agent at such time, but is voluntarily
furnished by the Borrower to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).

 


11.5         ACTION ON INSTRUCTIONS OF LENDERS.


 

The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders, unless such
action or inaction requires the consent of all the Lenders or an individual
Lender not included in the direction of the Required Lenders pursuant to this
Agreement, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders and on all holders of Notes.  The
Lenders hereby

 

82

--------------------------------------------------------------------------------


 

acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

 


11.6         EMPLOYMENT OF ADMINISTRATIVE AGENTS AND COUNSEL.


 

The Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such employees, agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 


11.7         RELIANCE ON DOCUMENTS; COUNSEL.


 

The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.

 


11.8         ADMINISTRATIVE AGENT’S REIMBURSEMENT AND INDEMNIFICATION.


 

The Lenders agree to reimburse and indemnify the Administrative Agent in its
capacity as Administrative Agent but not as Lender ratably in proportion to
their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents including
reasonable out of pocket expenses in connection with the preparation, execution,
delivery of the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the

 

83

--------------------------------------------------------------------------------


 

foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent and (ii) any indemnification required pursuant to
Section 4.5(vii) shall, notwithstanding the provisions of this Section 11.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 11.8 shall survive payment of the
Obligations and termination of this Agreement.

 


11.9         NOTICE OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Unmatured Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default” or unless the default is a
failure by Borrower to pay principal, interest or fees due in accordance with
this Agreement.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.

 


11.10       RIGHTS AS A LENDER.


 

In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers and the same duties and obligations
hereunder and under any other Loan Document with respect to its Commitment and
its Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

 


11.11       LENDER CREDIT DECISION.


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 


11.12       SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with cause by written notice
received by the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent from the Required Lenders, such removal to be effective on
the date specified by the Required Lenders (provided that for this purpose only,
Required Lenders shall mean Lenders having 66-2/3% of the Aggregate Commitment
exclusive of the Commitment of the Administrative Agent).  Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent, which
successor Administrative Agent shall, unless a Default shall have occurred and
be continuing, be acceptable to Borrower (such consent not to be unreasonably
withheld or delayed).  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent, which successor Administrative Agent
shall, unless a Default shall have occurred and be continuing, be acceptable to
Borrower (such consent not to be unreasonably withheld or delayed). 
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank having capital and retained earnings of at least
$500,000,000 that is generally in the business of making loans comparable to the
Loans made under this Facility as a successor Administrative Agent hereunder. 
If the Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed (and approved by Borrower if required),
the Lenders may perform all the duties of the Administrative Agent hereunder and
the Borrower shall make all payments in respect of the Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be either a Lender
or a commercial bank (or a subsidiary thereof) having capital and retained
earnings of at least $500,000,000 that is generally in the business of making
loans comparable to the Loans made under this Facility, except that if the
successor Administrative Agent is a subsidiary of a bank, such capital and
retained earnings requirement shall apply only to the parent bank.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent and the successor Administrative Agent shall pro rate any
agency fees, and the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article XI shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor Administrative Agent, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

 


11.13       DELEGATION TO AFFILIATES.  THE BORROWER AND THE LENDERS AGREE THAT
THE ADMINISTRATIVE AGENT MAY DELEGATE ANY OF ITS DUTIES UNDER THIS AGREEMENT TO
ANY OF ITS AFFILIATES.  ANY SUCH AFFILIATE (AND SUCH AFFILIATE’S DIRECTORS,
OFFICERS, ADMINISTRATIVE AGENTS AND EMPLOYEES) WHICH PERFORMS DUTIES IN
CONNECTION WITH THIS AGREEMENT SHALL BE ENTITLED TO THE SAME BENEFITS OF THE
INDEMNIFICATION, WAIVER AND OTHER PROTECTIVE PROVISIONS TO WHICH THE
ADMINISTRATIVE AGENT IS ENTITLED UNDER ARTICLES X AND XI.


 

85

--------------------------------------------------------------------------------


 


11.14       NOTICE OF DEFAULTS.


 

If a Lender becomes aware of a Default or Unmatured Default, such Lender shall
notify the Administrative Agent of such fact.  Upon receipt of such notice that
a Default or Unmatured Default has occurred, the Administrative Agent shall
notify each of the Lenders of such fact.

 


11.15       REQUESTS FOR APPROVAL.


 

If the Administrative Agent requests in writing the consent or approval of a
Lender, such Lender shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within ten Business Days (or sooner if
such notice specifies a shorter period, but in no event less than five Business
Days for responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent.  If the Lender does not so
respond, that Lender shall be deemed to have approved the request.  Upon
request, the Administrative Agent shall notify the Lenders which Lenders, if
any, failed to respond to a request for approval.

 


11.16       COPIES OF DOCUMENTS.


 

Administrative Agent shall promptly deliver to each of the Lenders copies of all
notices of default and other formal notices sent or received according to
Section 14.1 of this agreement.  Administrative Agent shall deliver to Lenders
within 15 Business Days following receipt, copies of all financial statements,
certificates and notices received regarding the Borrower’s unsecured debt rating
except to the extent such items are required to be furnished directly to the
Lenders by Borrower hereunder.  Within fifteen Business Days after a request by
a Lender to the Administrative Agent for other documents furnished to the
Administrative Agent by the Borrower, the Administrative Agent shall provide
copies of such documents to such Lender except where this Agreement obligates
Administrative Agent to provide copies in a shorter period of time.

 


11.17       DEFAULTING LENDERS.


 

At such time as a Lender becomes a Defaulting Lender, such Defaulting Lender’s
right to vote on matters which are subject to the consent or approval of the
Required Lenders, each affected Lender or all Lenders shall be immediately
suspended until such time as the Lender is no longer a Defaulting Lender.  If a
Defaulting Lender has failed to fund its Percentage of any Advance and until
such time as such Defaulting Lender subsequently funds its Percentage of such
Advance, all Obligations owing to such Defaulting Lender hereunder shall be
subordinated in right of payment, as provided in the following sentence, to the
prior payment in full of all principal of, interest on and fees relating to the
Loans funded by the other Lenders in connection with any such Advance in which
the Defaulting Lender has not funded its Percentage (such principal, interest
and fees being referred to as “Senior Loans” for the purposes of this section). 
All amounts paid by the Borrower and otherwise due to be applied to the
Obligations owing to such Defaulting Lender pursuant to the terms hereof shall
be distributed by the Administrative Agent to the other Lenders in accordance
with their respective Percentages (recalculated for the purposes hereof to
exclude the Defaulting Lender) until all Senior Loans have been paid in full. 
At that point, the “Defaulting Lender” shall no longer be deemed a Defaulting
Lender.  After the Senior Loans have been paid in full equitable adjustments
will be made in connection with future

 

86

--------------------------------------------------------------------------------


 

payments by the Borrower to the extent a portion of the Senior Loans had been
repaid with amounts that otherwise would have been distributed to a Defaulting
Lender but for the operation of this Section 11.17.  This provision governs only
the relationship among the Administrative Agent, each Defaulting Lender and the
other Lenders; nothing hereunder shall limit the obligation of the Borrower to
repay all Loans in accordance with the terms of this Agreement.  The provisions
of this section shall apply and be effective regardless of whether a Default
occurs and is continuing, and notwithstanding (i) any other provision of this
Agreement to the contrary, (ii) any instruction of the Borrower as to its
desired application of payments or (iii) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of the Required Lenders or all Lenders.

 


ARTICLE XII.

RATABLE PAYMENTS


 


12.1         INTENTIONALLY DELETED.


 


12.2         RATABLE PAYMENTS.


 

If any Lender has payment made to it upon its Loans (other than payments
received pursuant to Sections 4.1, 4.2 or 4.4 and payments received in
connection with Competitive Bid Loans) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

 


ARTICLE XIII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 


13.1         SUCCESSORS AND ASSIGNS.


 

The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrower and the Lenders and their successors and
permitted assigns, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 13.3. 
Notwithstanding clause (ii) of this Section 13.1, any Lender may at any time,
without the consent of the Borrower assign all or any portion of its rights
under this Agreement and its Notes to a Federal Reserve Bank; provided, however,
that no such assignment shall release the transferor Lender from its obligations
hereunder.  The Administrative Agent may treat the payee of any Note as the
owner thereof for all purposes hereof unless and until such payee complies with
Section 13.3 in the case of an assignment thereof or, in the case of any other
transfer, a

 

87

--------------------------------------------------------------------------------


 

written notice of the transfer is filed with the Administrative Agent.  Any
assignee or transferee of a Note agrees by acceptance thereof to be bound by all
the terms and provisions of the Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the holder of any Note, shall be conclusive and binding
on any subsequent holder, transferee or assignee of such Note or of any Note or
Notes issued in exchange therefor.

 


13.2         PARTICIPATIONS.


 

13.2.1.  Permitted Participants; Effect.  Any Lender, in the ordinary course of
its business and in accordance with applicable law, at any time, may sell
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents.  Any Person to whom such a participating interest is sold is
a “Participant”.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any such Note for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

13.2.2.  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment or postpones any
date fixed for any regularly-scheduled payment of principal of, or interest or
fees on, any such Loan or Commitment or releases any guarantor of any such Loan
or releases any substantial portion of collateral, if any, securing such Loan.

 


13.3         ASSIGNMENTS.


 

13.3.1.  Permitted Assignments.  Subject to any other applicable requirements
set forth in this Section 13.3, any Lender, in the ordinary course of its
business and in accordance with applicable law, at any time, may assign all or
any  portion (greater than or equal to $5,000,000 per assignee) of its rights
and obligations under the Loan Documents.  Notwithstanding the foregoing
provision, any assignment by a Lender to another Lender in the Facility or an
Affiliate thereof or an Affiliate of the assigning Lender shall not be subject
to either the $5,000,000 minimum assignment amount or the requirement set forth
below regarding Borrower’s consent or the fee in Section 13.3.2(ii).  Any Person
to whom such rights and obligations are assigned is a “Purchaser.”  Such
assignment shall be substantially in the form of Exhibit F hereto or in such
other form as may be agreed to by the parties thereto (the “Assignment”).  So
long as no Default has occurred and is continuing, Borrower’s consent shall be
required for any assignment provided that if such assignment is to an entity
that is a “Qualified Lender,” such consent shall not be unreasonably denied or
delayed.  “Qualified Lender” shall mean an institution with assets over
$5,000,000,000.00 that is generally in the business of making loans comparable
to the Loans made under this Facility and that maintains an office in the United
States.  Administrative

 

88

--------------------------------------------------------------------------------


 

Agent may make an assignment reducing its Commitment below $25,000,000 only if
it first resigns its status as Administrative Agent or it obtains the consent of
Borrower or a Default has occurred.  The consent of the Administrative Agent,
which shall not be unreasonably withheld, shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender
or an Affiliate thereof.  Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation,
amounts owing to it in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System), provided
that no such security interest or the exercise by the secured party of any of
its rights thereunder shall release Lender from its funding obligations
hereunder and such Lender shall retain all voting rights.

 

13.3.2.  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
and the Borrower of a notice of assignment, substantially in the form attached
as Exhibit “I” to Exhibit F hereto (a “Notice of Assignment”), together with any
consents required by Section 13.3.1, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment. 
The Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Loans under the applicable assignment agreement are “plan assets”
as defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA.  On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Commitment and Loans assigned to such Purchaser. 
Upon the consummation of any assignment to a Purchaser pursuant to this Section
13.3.2, the transferor Lender, the Administrative Agent and the Borrower shall
make appropriate arrangements so that replacement Notes are issued to such
transferor Lender, if applicable, and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser, in each case in principal amounts
reflecting their Commitment, as adjusted pursuant to such assignment.

 


13.4         DESIGNATION OF LENDER TO MAKE COMPETITIVE BID LOANS.


 

Any Lender (each a “Designating Lender”) may at any time designate one or more
Designated Lenders to fund Competitive Bid Loans which the Designating Lender is
required to fund subject to the terms of this Section 13.4 and the provisions in
Section 13.3 shall not apply to such designation.  No Lender shall be entitled
to make more than two such designations.  The parties to each such designation
shall execute and deliver to the Administrative Agent, for its acceptance, a
Designation Agreement in the form of Exhibit I.  Upon its receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, the Administrative
Agent will accept such Designation Agreement and give prompt notice thereof to
the Borrower, whereupon, from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Competitive Bid Loans on behalf of its
Designating Lender pursuant to Section 2.14 after the Borrower has accepted a
Competitive Bid (or a portion thereof) of the Designating Lender.  Each
Designating Lender shall serve as the

 

89

--------------------------------------------------------------------------------


 

agent for the Designated Lender and shall on behalf of the Designated Lender
give and receive all communications and notices and take all actions hereunder,
including without limitation votes, approvals, waivers, consents and amendments
under or relating to this Agreement or the other Loan Documents.  Any such
notice, communications, vote approval, waiver, consent or amendment shall be
signed by the Designating Lender as agent for the Designated Lender and shall
not be signed by the Designated Lender.  The Borrower, the Administrative Agent
and the Lenders may rely thereon without any requirement that the Designated
Lender sign or acknowledge the same, and without any specific designation that
the Designating Lender is signing in an agency capacity.  This Section 13.4
shall survive the termination of this Agreement.

 


13.5         DISSEMINATION OF INFORMATION.


 

The Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”) and any prospective Transferee any and all information
in such Lender’s possession concerning the creditworthiness of the Borrower and
its Subsidiaries, provided that such Transferees agree to maintain the
confidentiality of any information that is confidential in the manner set forth
in Section 10.14.

 


13.6         TAX TREATMENT.


 

If any interest in any Loan Document is transferred to any Transferee which is
organized under the laws of any jurisdiction other than the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 4.5.

 


13.7         POSSESSION OF LOAN DOCUMENTS AND REGISTER.


 

The Administrative Agent shall keep and maintain complete and accurate files and
records of all matters pertaining to the Loan.  Upon reasonable prior notice to
the Administrative Agent by any Lender, the Administrative Agent will make
available to such Lender and their representatives and agents, the files and
records relating to the Facility for inspection and copying during normal
business hours.  The Administrative Agent shall also maintain at its address
specified pursuant to Article XIV, a copy of each Assignment delivered to and
accepted by it and a listing of the names and addresses of the Lenders, the
amount of each Lender’s Commitment and Percentage (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Borrower, Administrative Agent, and the Lenders may treat
each person or entity whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection and copying by Borrower or any Lender during normal business
hours upon reasonable prior notice to the Administrative Agent.

 

90

--------------------------------------------------------------------------------


 


ARTICLE XIV.

NOTICES


 


14.1         GIVING NOTICE.


 

Except as otherwise permitted by Section 2.17 with respect to borrowing notices,
all notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto or at such other address as may be designated by such
party in a notice to the other parties.  Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by telex or facsimile, shall be deemed given when transmitted
(answerback confirmed in the case of telexes).

 


14.2         CHANGE OF ADDRESS.


 

The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.

 


14.3         ACCOUNTS.


 

The Administrative Agent shall deliver to each Lender and Borrower, and each
Lender shall deliver to Administrative Agent wiring instructions containing
account information for purposes of the payment of sums due under this
Agreement.

 


ARTICLE XV.


 


COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

 

CENTERPOINT PROPERTIES TRUST, a
Maryland real estate investment trust

 

 

 

 

 

 

 

 

By:

/s/ Paul S. Fisher

 

 

 

 

 

 

Print Name:

Paul S. Fisher

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

By:

/s/ Daniel J. Hemmer

 

 

 

 

 

 

Print Name:

Daniel J. Hemmer

 

 

 

 

 

 

Title:

Vice President and

 

 

 

Associate General Counsel

 

 

 

 

 

 

1808 Swift Road

 

 

Oakbrook, IL  60532-1501

 

 

 

 

 

 

Attention:

Paul S. Fisher

 

 

Telephone:

(630) 586-8000

 

 

Facsimile:

(630) 586-8010

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Kirkland & Ellis

 

 

200 East Randolph Drive

 

 

Chicago, IL  60601

 

 

 

 

 

 

Attention:

Stephen G. Tomlinson

 

 

Telephone:

(312) 861-2386

 

 

Facsimile:

(312) 861-2200

 

S-1

--------------------------------------------------------------------------------


 

 

 

BANK ONE, NA,

 

 

Individually and as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Sigmund

 

 

Print Name:

Scott Sigmund

 

 

Title:

Associate

 

 

 

 

 

 

1 Bank One Plaza

 

 

IL1-0315

 

 

Chicago, Illinois 60670

 

 

 

 

 

 

Attention:

Scott Sigmund

 

 

 

Suite 0315, 14th Floor

 

 

Telephone:

312-732-4619

 

 

Facsimile:

312-732-5939

 

S-2

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

Individually and as Syndication Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Sadler

 

 

Print Name:

Matthew Sadler

 

 

Title:

Vice President

 

 

 

 

 

 

231 South LaSalle Street

 

 

Chicago, Illinois  60697

 

 

 

 

 

Attention:

Matthew Sadler

 

 

Telephone:

312-828-7107

 

 

Facsimile:

312-974-4970

 

S-3

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

Individually and as Syndication Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rex Rudy

 

 

Print Name:

Rex Rudy

 

 

Title:

Director

 

 

 

 

 

 

301 South College Street

 

 

Charlotte, North Carolina  28288

 

 

 

 

 

Attention:

Rex Rudy

 

 

Telephone:

704-383-6506

 

 

Facsimile:

704-383-6205

 

S-4

--------------------------------------------------------------------------------


 

 

 

COMMERZBANK AG, NEW YORK BRANCH

 

 

Individually and as Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ E. Marcus Perry

 

 

Print Name:

E. Marcus Perry

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Buettner

 

 

Print Name:

David Buettner

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

2 World Financial Center

 

 

New York, NY  10281-1050

 

 

 

 

 

 

Attention:

E. Marcus Perry

 

 

Telephone:

212-266-7646

 

 

Facsimile:

212-266-7565

 

S-5

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK

 

 

Individually and as Managing Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nancy B. Richards

 

 

Print Name:

Nancy B. Richards

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Real Estate Finance Group

 

 

8245 Boone Boulevard

 

 

Suite 820

 

 

Vienna, Virginia  22182

 

 

 

 

 

 

Attention:

Nancy B. Richards

 

 

Telephone:

703-902-9039

 

 

Facsimile:

703-902-9245

 

S-6

--------------------------------------------------------------------------------


 

 

 

AMSOUTH BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alan C. Brown

 

 

Print Name:

Alan C. Brown

 

 

Title:

SeniorVice President

 

 

 

 

 

 

 

 

 

 

1900 5th Avenue North

 

 

AmSouth Center, 9th Floor

 

 

Birmingham, Alabama  35203

 

 

 

 

 

Attention:

Alan C. Brown

 

 

Telephone:

205-581-7267

 

 

Facsimile:

205-326-4075

 

S-7

--------------------------------------------------------------------------------


 

 

 

LASALLE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jay Palmer

 

 

Print Name:

Jay Palmer

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

135 South LaSalle Street

 

 

Suite 1225

 

 

Chicago, Illinois  60603

 

 

 

 

 

Attention:

Jay Palmer

 

 

Telephone:

312-904-7211

 

 

Facsimile:

312-904-6691

 

S-8

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Smith

 

 

Print Name:

Michael E. Smith

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

One PNC Plaza

 

 

246 Fifth Avenue

 

 

P1 POPP 19 2

 

 

Pittsburgh, Pennsylvania  15222-2707

 

 

 

 

 

 

Attention:

Michael E. Smith

 

 

Telephone:

412-768-9135

 

 

Facsimile:

412-762-6500

 

S-9

--------------------------------------------------------------------------------


 

 

 

SOUTHTRUST BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronnie Brantley

 

 

Print Name:

Ronnie Brantley

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

Institutional Real Estate Group

 

 

420 North 20th Street

 

 

Birmingham, Alabama  35203

 

 

 

 

 

Attention:

Ronnie Brantley

 

 

Telephone:

205-254-4438

 

 

Facsimile:

205-254-8270

 

S-10

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jessica Kempf

 

 

Print Name:

Jessica Kempf

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

One Detroit Center

 

 

500 Woodward Avenue

 

 

7th Floor, M/C 3256

 

 

Detroit, Michigan  48226

 

 

 

 

 

 

Attention:

Jessica Kempf

 

 

Telephone:

313-222-6140

 

 

Facsimile:

313-222-9295

 

S-11

--------------------------------------------------------------------------------


 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kurt H. Prusener

 

 

Print Name:

Kurt H. Prusener

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

50 South LaSalle Street

 

 

Chicago, Illinois  60675

 

 

 

 

 

 

 

 

Attention:

Kurt H. Prusener

 

 

Telephone:

312-630-8944

 

 

Facsimile:

312-444-7028

 

S-12

--------------------------------------------------------------------------------